



Exhibit 10.31






EXHIBIT A








Amended and Restated
Limited Liability Company Agreement
of
MEDLEY REALD INVESTORS LLC
_______________






Dated as of November [ ], 2018


















i





--------------------------------------------------------------------------------







NOTICE


NEITHER MEDLEY REALD INVESTORS LLC NOR THE MEMBER INTERESTS THEREIN HAVE BEEN OR
WILL BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED, THE SECURITIES LAWS OF ANY OF THE STATES OF THE
UNITED STATES OR THE SECURITIES LAWS OF ANY FOREIGN JURISDICTION.
THE DELIVERY OF THIS LIMITED LIABILITY COMPANY AGREEMENT SHALL NOT CONSTITUTE AN
OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY
OFFER, SOLICITATION OR SALE OF MEMBER INTERESTS IN MEDLEY REALD INVESTORS LLC IN
ANY JURISDICTION IN WHICH SUCH OFFER, SOLICITATION OR SALE IS NOT AUTHORIZED OR
TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER, SOLICITATION OR SALE.
THE MEMBER INTERESTS IN MEDLEY REALD INVESTORS LLC ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE, MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE OR
FOREIGN SECURITIES LAWS PURSUANT TO REGISTRATION THEREUNDER OR EXEMPTION
THEREFROM AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
THE REQUIREMENTS AND CONDITIONS SET FORTH IN THIS LIMITED LIABILITY COMPANY
AGREEMENT.




























ii







--------------------------------------------------------------------------------







TABLE OF CONTENTS
Page
Article I DEFINITIONS    1
Section 1.1
Definitions    1

Article II GENERAL PROVISIONS    8
Section 2.1
Company; Name    8

Section 2.2
Offices    9

Section 2.3
Purpose and Powers of the Company    9

Section 2.4
Liabilities of the Members Generally    9

Section 2.5
Fiscal Year    10

Section 2.6
Non-Managing Member Interests    10

Section 2.7
No Benefits, Duties or Obligations to Creditors    11

Article III MANAGEMENT AND OPERATIONS OF THE COMPANY    11
Section 3.1
Managing Member    11

Section 3.2
Officers    12

Section 3.3
Company Expenses    12

Article IV COMPANY CAPITAL CONTRIBUTIONS    12
Section 4.1
Company Capital Contributions    12

Section 4.2
Default in Company Capital Contributions    13

Section 4.3
Rights of Members in Capital    13

Section 4.4
Capital Accounts    14

Article V CARRIED INTEREST    15
Section 5.1
Participation in Carried Interest Proceeds    15

Section 5.2
Reduction of Participation Upon Becoming a Non-Continuing Member    16

Article VI allocations    16
Section 6.1
Allocation of Profits and Losses    16

Section 6.2
Tax Allocations    17

Article VII DISTRIBUTIONS    18
Section 7.1
Distributions    18

Section 7.2
Reserves; Withholding of Certain Amounts    19

Section 7.3
Company Clawback    20

Section 7.4
Member Giveback    21

Section 7.5
Interpretive Authority of Managing Member    21

Section 7.6
Giveback of Excess Distributions    21

Article VIII BOOKS AND RECORDS; REPORTS; CONFIDENTIALITY    21
Section 8.1
Records and Accounting; Partnership Representative    21

Section 8.2
Reports    23

Section 8.3
Valuation    23

Section 8.4
Confidentiality    23

Article IX TRANSFERS; CERTAIN WITHDRAWALS    24
Section 9.1
Transfer and Assignment of Company Interest    24

Section 9.2
Vehicle Members    25






--------------------------------------------------------------------------------





Article X EXCULPATION AND INDEMNIFICATION    26
Section 10.1
Liability, Limitation, Indemnification and Contribution    26

Section 10.2
Survival of Rights    27

Article XI DISSOLUTION AND WINDING UP    27
Section 11.1
Term    27

Section 11.2
Winding Up    27

Article XII REPRESENTATIONS AND WARRANTIES    28
Section 12.1
Legal Capacity, etc.    28

Section 12.2
Investment Risks    28

Section 12.3
No Illegal Activity or Proscribed Persons    29

Section 12.4
U.S. Tax Forms    29

Section 12.5
Securities Law Matters    29

Article XIII MISCELLANEOUS    30
Section 13.1
Termination    30

Section 13.2
Restrictive Covenants    30

Section 13.3
Governing Law; Severability; Jurisdiction    30

Section 13.4
Amendments    31

Section 13.5
Successors; Counterparts; Signatures    32

Section 13.6
Interpretation    32

Section 13.7
Power of Attorney    32

Section 13.8
No Decree of Dissolution    32

Section 13.9
Determinations of the Members; Non-Continuing Status    33

Section 13.10
Notices    33

Section 13.11
Further Assurances    33

Section 13.12
Entire Agreement    34

Schedule I    Terms Applicable to Non-Continuing Members
Exhibit A    Form of Spousal Consent
27




103058476.2


MEDLEY REALD INVESTORS LLC
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT dated as of
November [__], 2018 of Medley RealD Investors LLC, a limited liability company
formed under the laws of the State of Delaware (the “Company”), by and among
Medley Capital LLC, as managing member of the Company, and those admitted to the
Company as Non-Managing Members (as defined below) in accordance herewith.





--------------------------------------------------------------------------------





WHEREAS, the Company was formed pursuant to the Delaware Act (as defined below)
by the filing of a Certificate of Formation of the Company, dated as of November
1, 2018 (the “Certificate”), in the office of the Secretary of State of the
State of Delaware on November 1, 2018;
WHEREAS, Medley Capital LLC, as sole member, entered into a Limited Liability
Company Agreement of the Company, dated as of November 1, 2018 (the “Original
Agreement”); and
WHEREAS, the parties hereto desire to admit additional members to the Company as
Non-Managing Members, and in connection therewith, to amend and restate the
Original Agreement in its entirety.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the parties hereto hereby agree to amend
and restate the Original Agreement in its entirety as follows:
Article I



Article IIDEFINITIONS
Section 1.Definitions
. The following terms, as used in this Agreement, have the respective meanings
set forth below:
“2015 Act” has the meaning set forth in Section 8.1(c).
“Adjusted Capital Account Balance” means, with respect to any Member, the
balance in such Member’s Capital Account adjusted (a) by taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (b) by adding to such balance
such Member’s share of partnership minimum gain and partner nonrecourse debt
minimum gain, determined pursuant to Treasury Regulations Section 1.704-2(g)(1)
and 1.704-2(i)(5). The foregoing definition of Adjusted Capital Account Balance
is intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
“Affiliate” of any Person means any other Person that, directly or indirectly
through one of more intermediaries, controls, is controlled by or is under
common control with such Person, and the term “Affiliated” shall have a
correlative meaning. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies or investment decisions of a Person, whether through the ownership of
voting securities, by contract or otherwise. Members of the immediate family
(i.e., spouse, parents and lineal descendants) of any Member, and any family
trusts for, and estate planning vehicles of, any Member and such Member’s
immediate family members shall be deemed to be Affiliates of such Member. For
the avoidance of doubt, no Member shall be deemed an Affiliate of any other
Member solely by virtue of its Interest.
“After Tax Carried Interest Proceeds” means, as of any date, with respect to any
Member, the Carried Interest Proceeds received by such Member, net of the Income
Tax Liability of such Member allocable to such Carried Interest Proceeds.
“Agreement” means this Amended and Restated Limited Liability Company Agreement,
including Schedule I and Exhibit A hereto, as amended from time to time.
“Award Letter” means, with respect to any Non-Managing Member, a letter or other
instrument executed by the Managing Member and such Non-Managing Member
evidencing such Non-Managing Member’s Carried Interest Percentage and setting
forth such other terms of such Non-Managing Member’s participation in the
Company as agreed upon between the Managing Member and such Non-Managing Member.
“Business Day” means any day except a Saturday, a Sunday or other day on which
commercial banks in New York City are authorized or obligated by law or
executive order to be closed.
“Capital Account” means, with respect to each Member, the capital account
established and maintained on behalf of such Member as described in Section 4.4.
“Carried Interest” means the carried interest, performance allocation or
incentive fees earned directly or indirectly by the Company from the Fund.
“Carried Interest Percentage” means, with respect to any Member and any Carried
Interest Proceeds in which such Member is entitled to participate as set forth
in an Award Letter or other instrument executed by the Managing Member, such
Member’s percentage interest in such Carried Interest Proceeds received by the
Company in respect of the Fund, as determined by the Managing Member in its
discretion, as recorded in the books and records of the Company and as adjusted
from time to time in accordance with this Agreement.





--------------------------------------------------------------------------------





“Carried Interest Proceeds” means the net cash proceeds or other property
received by the Company directly or indirectly on account of the Carried
Interest (including for the avoidance of doubt Minimum Tax Distributions that
are attributable to the right to receive distributions on account of the Carried
Interest).
“Certificate” has the meaning set forth in the recitals hereto.
“Claim” means any claims, losses, liabilities, damages, costs or expenses
(including attorney fees, judgments and expenses in connection therewith and
amounts paid in defense and settlement thereof) to which any Covered Person may
directly or indirectly become subject in connection with the Company or in
connection with any involvement with any investment of the Fund (including
serving as an officer, director, consultant or employee of any such investment).
“Clawback Contribution” means a Company Capital Contribution required of a
Member under Section 7.3 to fund a Clawback Obligation.
“Clawback Obligation” means an obligation on the part of the Company or the
Managing Member, pursuant to the Fund Agreement, to make a payment to the Fund
or its investors in respect of a clawback of the related Carried Interest.
“Clawback Repayment Amount” has the meaning set forth in Section 7.3(a).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the preamble hereto.
“Company Capital Contribution” means, with respect to any Member, a contribution
of cash or property made or deemed made to the Company by such Member.
“Company Expenses” have the meaning set forth in Section 3.3.
“Continuing Employee” means, at any time, any Individual Member who (or any
Vehicle Member related to a Designated Employee who) at such time is an officer
or employee of the Company, the Managing Member, the Manager or any of their
Affiliates.
“Covered Person” means each Member, the Partnership Representative, the
Designated Individual, any Affiliate of a Member or the Company and, unless
otherwise determined by the Managing Member, any members, managers,
shareholders, partners, directors, officers, employees, agents, advisors,
assigns, representatives, heirs, legatees, executors or administrators of any
Member or its Affiliates and any members, managers, shareholders, partners,
directors, officers, employees, agents, advisors, assigns or representatives of
the Fund, the Company or their Affiliates.
“Cumulative Carried Interest Proceeds” means, with respect to any Member at any
time, the aggregate amount of Carried Interest Proceeds that have been
distributed at or prior to such time to such Member pursuant to Section 7.1 less
the cumulative amount of Clawback Contributions previously made by such Member
at or prior to such time.
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101 et seq., as amended from time to time.
“Designated Employee” has the meaning set forth in Section 9.2.
“Designated Individual” has the meaning set forth in Section 8.1(c).
“Disabling Conduct” means, with respect to any Covered Person and any Claim,
such Covered Person’s fraud, willful malfeasance or gross negligence; reckless
disregard of duties by in the conduct of such Covered Person’s office; a
material and knowing violation of applicable U.S. securities laws or a criminal
conviction, in either case with respect to the activities of the Company; or a
material breach of this Agreement.
“Disqualifying Event” means, for purposes of Rule 506(d) promulgated under the
Securities Act, any of the following events has occurred with respect to a
Member, or any beneficial owner of such Member:
(i) 
such Person has been convicted, within ten years before the date hereof (or five
years, in the case of issuers, their predecessors and affiliated issuers), of
any felony or misdemeanor: (A) in connection with the purchase or






--------------------------------------------------------------------------------





sale of any security; (B) involving the making of any false filing with the U.S.
Securities and Exchange Commission (the “SEC”); or (C) arising out of the
conduct of the business of an underwriter, broker, dealer, municipal securities
dealer, investment adviser or paid solicitor of purchasers of securities;
(ii) 
such Person is subject to any order, judgment or decree of any court of
competent jurisdiction, entered within five years before the date hereof, that,
as of the date hereof, restrains or enjoins such person from engaging or
continuing to engage in any conduct or practice: (A) in connection with the
purchase or sale of any security; (B) involving the making of any false filing
with the SEC; or (C) arising out of the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities;

(iii) 
such Person is subject to a final order of a state securities commission (or an
agency or officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; U.S. Commodity Futures
Trading Commission (the “CFTC”); or the National Credit Union Administration
that: (A) as of the date hereof, bars the person from: (1) association with an
entity regulated by such commission, authority, agency, or officer; (2) engaging
in the business of securities, insurance or banking; or (3) engaging in savings
association or credit union activities; or (B) constitutes a final order based
on a violation of any law or regulation that prohibits fraudulent, manipulative,
or deceptive conduct entered within ten years before the date hereof;

(iv) 
such Person is subject to an order of the SEC entered pursuant to Section 15(b)
or 15B(c) of the Exchange Act or Section 203(e) or (f) of the U.S. Investment
Advisers Act of 1940, as amended (the “Advisers Act”), that, as of the date
hereof: (A) suspends or revokes such person’s registration as a broker, dealer,
municipal securities dealer or investment adviser; (B) places limitations on the
activities, functions or operations of such person; or (C) bars such person from
being associated with any entity or from participating in the offering of any
penny stock;

(v) 
such Person is subject to any order of the SEC entered within five years before
the date hereof that, as of the date hereof, orders the person to cease and
desist from committing or causing a violation or future violation of: (A) any
scienter-based anti-fraud provision of the federal securities laws, including
without limitation Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and 17 CFR 240.10b-5, Section 15(c)(1) of the Exchange Act and
Section 206(1) of the Advisers Act, or any other rule or regulation thereunder;
or (B) Section 5 of the Securities Act;

(vi) 
such Person is suspended or expelled from membership in, or suspended or barred
from association with a member of, a registered national securities exchange or
a registered national or affiliated securities association for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade;

(vii) 
such Person has filed (as a registrant or issuer), or was or was named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the SEC that, within five years before the date hereof, was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, as of the date hereof, the subject of an investigation or
proceeding to determine whether a stop order or suspension order should be
issued; or

(viii) 
such Person is subject to a United States Postal Service false representation
order entered within five years before the date hereof, or is, as of the date
hereof, subject to a temporary restraining order or preliminary injunction with
respect to conduct alleged by the United States Postal Service to constitute a
scheme or device for obtaining money or property through the mail by means of
false representations.

“Employment Agreement” means, with respect to any Member, an employment
agreement between such Member (or, in the case of any Vehicle Member, the
related Designated Employee to whom such Vehicle Member relates) and the
Managing Member or any of its Affiliates.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Fiscal Year” has the meaning set forth in Section 2.5.





--------------------------------------------------------------------------------





“Fund” means Medley Real D (Annuity) LLC, a Delaware limited liability company,
and, unless otherwise specified by the Managing Member, shall include all
investment vehicles that invest in parallel with or serve as an alternate
investment vehicle or co-investment vehicle for such fund.
“Fund Agreement” means the Limited Liability Company Agreement of the Fund,
dated as of March 22, 2016, as such agreement may be amended from time to time.
“Gross Asset Value” means, with respect to any property of the Company (other
than money), such property’s adjusted basis for U.S. federal income tax
purposes, except that (a) the Gross Asset Value of any such property contributed
or deemed contributed to the Company shall be the gross fair market value of
such property on the date of the contribution and (b) the Gross Asset Value of
such property shall be adjusted to its Value (i) whenever such adjustment is
required in order for allocations under this Agreement to have “economic effect”
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii) and (ii) if
the Managing Member considers appropriate, whenever such adjustment is permitted
under Treasury Regulations Section 1.704 1(b)(2)(ii).
“Income Tax Liability” means (a) the taxable income that has been allocated to
any Member in respect of its shares of Carried Interest Proceeds, multiplied by
(b) the combined U.S. federal, state and local income tax rates on such taxable
income computed using the highest aggregate marginal tax rates (including
applicable surcharges and alternative minimum, Medicare, employment and other
taxes based on income and any other similar taxes, if any) applicable to
individuals residing in New York, New York for the applicable taxable year(s) in
which such taxable income was allocated to the Member taking into account any
different tax rates applicable to different types of taxable income (e.g.,
long-term capital gain, recapture income, ordinary income), after giving effect
to (i) the deductibility, if any, for U.S. federal and state tax purposes of
state or local income taxes on such applicable income at the time of its
recognition taking into account any limitations on such deductibility, including
those imposed pursuant to Section 68 of the Code, and the effect of any
alternative minimum tax, (ii) any loss limitations or other limitations on
deductions imposed by the Code or the Treasury Regulations, and (iii) any
carryforwards of prior losses allocated to such Member to the extent such losses
can be utilized to offset such income.
“Individual Member” means a Member that is an individual and participates in the
Carried Interest through its Interest, and where appropriate shall include any
Vehicle Members related to such Individual Member.
“Interest” means the interest of a Member in the Company.
“Investment Expenses” has the meaning set forth in the Fund Agreement.
“Manager” has the meaning set forth in the Fund Agreement.
“Managing Member” means Medley Capital LLC, and any other Person that becomes a
successor or an additional Managing Member of the Company, in such Person’s
capacity as Managing Member of the Company, in each case as the context
requires.
“Member Giveback” has the meaning set forth in Section 7.4.
“Members” means, collectively, the Managing Member and Non-Managing Members.
“Minimum Tax Distributions” means distributions received by the Company from the
Fund pursuant to Section 6.2(c) of the Fund Agreement, if any.
“Net Profits” and “Net Losses” means, with respect to any Fiscal Year or other
relevant period of calculation of the Company, any taxable income or taxable
loss for such Fiscal Year or other period, as determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:
(a)
any income that is exempt from U.S. federal income tax and not otherwise taken
into account in computing Net Profits or Net Losses pursuant hereto shall be
added to such taxable income or loss;

(b)
any expenditures described in Code Section 705(a)(2)(B) (or treated as
expenditures described in Code Section 705(a)(2)(B) pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i)) and not otherwise taken into account
in computing Net Profits or Net Losses pursuant hereto shall be subtracted from
such taxable income or loss;






--------------------------------------------------------------------------------





(c)
in the event the Gross Asset Value of any property is adjusted pursuant to the
definition of “Gross Asset Value”, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such property for purposes
of computing Net Profits or Net Losses;

(d)
gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e)
with respect to property the Gross Asset Value of which differs from its
adjusted basis for United States federal income tax purposes, depreciation,
amortization and cost recovery deductions with respect thereto shall be
determined under Treasury Regulations Sections 1.704-1(b)(2)(iv)(g)(3) or
1.704-3(d) as determined by the Managing Member; and

(f)
any other provisions or items which are specifically allocated pursuant to
Section 6.2(b) hereof shall not be taken into account in computing Net Profits
or Net Losses.

“Non-Continuing Member” means an Individual Member who (or any Vehicle Member
related to Designated Employee who) ceases to be an officer or employee of the
Company or any of its Affiliates for any reason.
“Non-Managing Member” means, at any time, any Person who is at such times a
Non-Managing Member of the Company and shown as such on the books and records of
the Company, in its capacity as a Non-Managing Member of the Company.
“OFAC” has the meaning set forth in Section 12.3(b).
“Officers” has the meaning set forth in Section 3.2.
“Original Agreement” has the meaning set forth in the recitals hereto.
“Partnership Representative” has the meaning set forth in Section 8.1(c).
“Permitted Temporary Investments” has the meaning set forth in the Fund
Agreement.
“Person” means any individual, partnership, limited partnership, limited
liability company, trust, estate, corporation, custodian, nominee or any other
individual or entity acting on its own or in any representative capacity.
“Prime Rate” means the rate of interest published from time to time in The Wall
Street Journal, Eastern Edition (or any successor publication thereto),
designated therein as the prime rate, or if not so published, the rate of
interest publicly announced from time to time by any money center bank as its
prime rate in effect at its principal office, as identified in writing by the
Managing Member to the Members.
“Profits Interest” has the meaning set forth in Section 5.1(b).
“Proposed Guidance” has the meaning set forth in Section 8.1(f)(i).
“Safe Harbor” has the meaning set forth in Section 8.1(f)(i).
“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time.
“Threshold Amount” has the meaning set forth in Section 5.1(c).
“Transfer” means, any voluntary or involuntary transfer, sale, pledge,
encumbrance, mortgage, assignment, hypothecation or other disposition and, as a
verb, to voluntarily or involuntarily transfer, sell, pledge, encumber,
mortgage, assign, hypothecate or otherwise dispose of.
“Treasury Regulations” means the regulations of the U.S. Treasury Department
issued pursuant to the Code.
“Vehicle Member” means any partnership, limited partnership, limited liability
company, trust or other vehicle or joint account that is or becomes a Member and
through which an Individual Member or Person otherwise eligible to become an
Individual Member holds an Interest in the Company.





--------------------------------------------------------------------------------





Article III



Article IVGENERAL PROVISIONS
Section 1.Company; Name
.
The name of the Company is Medley RealD Investors LLC. The Company’s business
may be conducted under any other name or names deemed advisable by the Managing
Member. The Managing Member shall give notice of any change of the name of the
Company to each Non-Managing Member. All right, title and interest in and to the
use of the name of the Company and any abbreviation or variation thereof,
including any name to which the name of the Company is changed, shall be the
sole property of the Managing Member, and Non-Managing Members shall have no
right, title or interest in or to the use of any such name.
Section 2.Offices
.
(a)The principal place of business and principal office of the Company shall be
at 280 Park Avenue, 6th Floor East, New York, NY 10017, or such other place as
the Managing Member may determine from time to time. The Managing Member shall
give notice of any change of such address to each Non-Managing Member.
(b)The Company shall maintain a registered office in Delaware at, and the name
and address of the Company’s registered agent in Delaware is, c/o The
Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware,
19808, or such other registered office and/or registered agent as the Managing
Member shall determine.
Section 3.Purpose and Powers of the Company
.
The Company is formed for the object and purpose of, and the nature of the
business to be conducted and promoted by the Company is, (a) receiving Carried
Interest Proceeds and being responsible for any related Clawback Obligations, as
provided in the Fund Agreement and (b) doing everything necessary or desirable
for the accomplishment of the above purpose or the furtherance of any of the
powers herein set forth and doing every other act and thing incidental thereto
or connected therewith. The Company shall have the power to do any and all acts
determined by the Managing Member to be necessary, appropriate, proper,
advisable, incidental or convenient to or for the furtherance of the purposes
described herein.
Section 4.Liabilities of the Members Generally
.
(a)The rights and liabilities of the Members shall be as provided in the
Delaware Act, except as herein otherwise provided (to the extent permitted by
the Delaware Act).
(b)Except as expressly provided herein or as otherwise expressly provided under
the Delaware Act, no Non-Managing Member shall participate in the management or
control of the Company, nor shall any Non-Managing Member have the power to act
for, sign for, bind or make a decision on behalf of, the Company in such
capacity. No Non-Managing Member may hold itself out as a manager or managing
member of the Company to third parties.
(c)Except as otherwise provided in this Agreement or the Delaware Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Non-Managing Member shall be obligated personally for any such
debt, obligation or liability of the Company solely by reason of being a member
of the Company.
(d)Except as otherwise provided in this Agreement or the Delaware Act, the
liability of each Non-Managing Member shall be limited to the amount of Company
Capital Contributions required to be made by such Non-Managing Member in
accordance with the provisions of this Agreement, but only when and to the
extent the same shall become due pursuant to the provisions of this Agreement.
(e)Each Member agrees to take such actions as are in its power and control to
cause the Company to be in compliance with its obligations under the Fund
Agreement and not to take any action which would cause the Company to be in
violation of the Fund Agreement. Nothing in this Section 2.4(e) shall require
any Member other than the Managing Member to take any affirmative action to
cause the Company to act.
Section 5.Fiscal Year
.
The fiscal year (the “Fiscal Year”) of the Company for financial statements and
federal income tax purposes will end on December 31st of each year, except as
otherwise required by Code Section 706; provided that upon the termination of
the Company, “Fiscal Year” shall mean the period from the January 1st
immediately preceding such termination to the date of such termination.
Section 6.Non-Managing Member Interests
.
(a)Subject to the terms of this Agreement, any Person may be admitted as a
Non-Managing Member by the Managing Member in its discretion on such terms as
the Managing Member may approve and specify in





--------------------------------------------------------------------------------





the books and records of the Company upon the execution by such Person of a
counterpart of this Agreement, an Award Letter (or in the case of a Vehicle
Member, the Designated Employee of such Vehicle Member). All Members shall be
bound by all provisions of this Agreement.
(b)Subject to Section 5.1, upon admission of a new Non-Managing Member and
issuance of a new Interest in connection therewith that includes a Carried
Interest Percentage, the Carried Interest Percentage of the Managing Member
shall be reduced.
(c)The books and records of the Company shall be amended upon the admission of a
new Non-Managing Member and issuance of an Interest to reflect such issuance
(including to reflect a Person’s admission as a Non-Managing Member of the
Company, such Non-Managing Member’s Carried Interest Percentage, and any
corresponding reductions of other Members’ Carried Interest Percentages).
(d)The Managing Member has the authority to create Interests of separate classes
which shall have the rights, powers and duties as set forth herein, in an Award
Letter or in an addendum to this Agreement. Without limitation of the foregoing,
the terms of participation by any Individual Member may be varied by the
Managing Member with the consent of such Individual Member through an Award
Letter, an addendum to this Agreement or other instrument executed by the
Managing Member and accepted by such Individual Member, without any action on
the part of any other Member. Nothing in this Agreement shall obligate the
Managing Member to treat all Non-Managing Members alike, and the exercise of any
power or discretion by the Managing Member in the case of any one Non-Managing
Member shall not create any obligation on the part of the Managing Member to
take any similar action in the case of any other Non-Managing Member, it being
understood that any power or discretion conferred upon the Managing Member shall
be treated as having been so conferred upon the Managing Member as to each
Non-Managing Member separately.
Section 7.No Benefits, Duties or Obligations to Creditors
.
The provisions of this Agreement are intended solely to benefit the Members and,
to the fullest extent permitted by applicable law, shall not be construed as
conferring any benefit upon any creditor of the Company other than the Members
(and no such creditor of the Company other than the Members shall be a
third-party beneficiary under this Agreement).
Article V



Article VIMANAGEMENT AND OPERATIONS OF THE COMPANY
Section 1.Managing Member
.
(a)Except as otherwise specifically provided herein or otherwise expressly
provided under the Delaware Act, the management of the Company shall be vested
exclusively in the Managing Member, and Non-Managing Members shall have no part
in the management or control of the Company and shall have no authority or right
to act on behalf of the Company in connection with any matter.
(b)Subject to the terms of this Agreement, the Managing Member shall have the
sole power and authority on behalf of and in the name of the Company to carry
out any and all of the objects and purposes and to exercise any and all of the
powers contemplated by Section 2.3 and to perform all acts which it may deem
necessary or advisable in connection therewith. The Managing Member shall not
take any action that would subject any Non-Managing Member to liability for the
debts and obligations of the Company.
(c)The Members agree that all actions made or taken by the Managing Member in
accordance with the terms of this Agreement on behalf of the Company shall bind
the Company, the Members and their respective successors, assigns and personal
representatives. Persons dealing with the Company are entitled to rely
conclusively upon the power and authority of the Managing Member as herein set
forth.
(d)In addition to powers, rights, privileges, duties and discretion delegated to
the Officers pursuant to Section 3.2, the Managing Member may delegate to any
Person or Persons, including any Person who is a Non-Managing Member, all or any
of the powers, rights, privileges, duties and discretion vested in it pursuant
to this Article III and such delegation may be made upon such terms and
conditions as the Managing Member shall determine.
(e)Any Person to whom the Managing Member delegates any of its duties pursuant
to this Section 3.1 or any other provision of this Agreement shall be subject to
the same standard of care as the Managing Member, unless such Person and the
Managing Member mutually agree to a different standard of care or right to
indemnification to which such Person shall be subject.
(f)To the fullest extent permitted by applicable law, the Managing Member (or
any Affiliate of the Managing Member) is hereby authorized to (i) purchase
property from, sell property to, lend money or otherwise deal with any of its
Affiliates, any Member, the Company or any Affiliates of any of the foregoing
Persons, (ii) obtain services from any Member or any Affiliate of any Member and
(iii) otherwise cause or permit the Company, its portfolio companies and
Affiliates to enter into any such transaction.





--------------------------------------------------------------------------------





Section 2.Officers
.
The Managing Member may, from time to time as it deems advisable, select natural
persons who are employees or agents of the Managing Member, the Manager, the
Company or their Affiliates and designate them as officers of the Company (the
“Officers”) and assign titles (including, without limitation, Chief Executive
Officer, President, Chief Financial Officer, Chief Compliance Officer, Vice
President, Secretary and Treasurer) to any such person. Unless the Managing
Member decides otherwise, if the title is one commonly used for officers of a
business corporation formed under the Delaware General Corporation Law, the
assignment of such title shall constitute the delegation to such person of the
authorities and duties that are normally associated with that office. Any
delegation pursuant to this Section 3.2 may be revoked at any time by the
Managing Member. An Officer may be removed with or without cause by the Managing
Member.
Section 3.Company Expenses
.
Expenses of the Company, including, without limitation, liabilities of the
Company to Covered Persons under Article X hereof (including the expenses of the
Managing Member related to its duties as the Partnership Representative, as
applicable, of the Company), expenses of organizing and administering the
Company, maintaining the books and records of the Company and preparing reports
for Members (collectively, “Company Expenses”), shall be borne by the Company
(to the extent not borne by the Fund) and discharged from any source deemed
available by the Managing Member; provided that the Managing Member may bear
such expenses on behalf of the Company and shall be entitled to reimbursement of
any such expenses. Such expenses (including any amount required to be reimbursed
to the Managing Member) shall be charged to each Member pro rata in accordance
with each Member’s Carried Interest Percentage at the time such expenses are
charged; provided that the Managing Member shall have authority to charge such
expenses among Members on a different basis if such other basis is clearly more
equitable; provided further that a Designated Employee or his or her related
Vehicle Members shall bear any incremental administrative expenses of the
Company and its Affiliates related to all of such Designated Employee’s Vehicle
Members. The foregoing is not intended to affect the sharing and allocation of
any expense related to a Clawback Obligation or other expenses charged generally
to participants in the Carried Interest.
Article VII



Article VIIICOMPANY CAPITAL CONTRIBUTIONS
Section 1.Company Capital Contributions
.
(a)Except as expressly provided in this Agreement or in the Delaware Act
(including with respect to any Clawback Contribution), no Non-Managing Member
shall be obligated hereby to make any Company Capital Contribution, and no
Non-Managing Member shall be permitted to make any Company Capital Contribution
without the consent of the Managing Member.
(b)The Managing Member may, in its discretion, excuse any Non-Managing Member
from making all or a portion of any required Company Capital Contribution
(including with respect to any Clawback Contribution). The Managing Member shall
not be liable to any Non-Managing Member or the Company for permitting or
requiring or failing to permit or require a Non-Managing Member to be excused
from making all or a portion of any required Company Capital Contribution
pursuant to this Section 4.1(b). Any Company Capital Contribution as to which a
Non-Managing Member is excused shall not affect such Member’s obligation to make
other Company Capital Contributions. If any Non-Managing Member is excused from
making all or a portion of any required Company Capital Contribution pursuant to
this Section 4.1(b), the Managing Member shall seek to procure funding in the
amount that is excused from other sources (including other Members) as it
determines in its discretion.
Section 2.Default in Company Capital Contributions
.
If, to the extent required by this Agreement, any Non-Managing Member shall fail
to timely fund any required Company Capital Contribution or to pay any other
amounts which from time to time may be owing by such Member to the Company, and
such failure shall have continued for three (3) Business Days after notice from
the Managing Member to such Member, one or more of the Members, in their
discretion and with the approval of the Managing Member, may advance all or any
portion of the amount in default on behalf of the defaulting Member. Any advance
made under this Section 4.2 shall be payable by the defaulting Member on demand
and shall bear interest at the rate determined by the Managing Member, and the
repayment of such advance and the interest thereon shall be secured by a lien
hereby granted on the defaulting Member’s Interest (with the Managing Member
being hereby authorized and directed to apply the next distribution(s) payable
by the Company to the defaulting Member to repay such advance and the accrued
interest thereon). Without limitation of the foregoing, in the event of any
Member default described in the first sentence of this Section 4.2, the Managing
Member shall be authorized to take any action set forth in the Fund Agreement
with respect to “Defaulting Members” (as defined therein), which shall be
applied mutatis mutandis to such defaulting Member and its Interests, as the
Managing Member from time to time determines in its discretion to be appropriate
in light of the consequences or potential consequences to the Company or the
Fund arising from the default.





--------------------------------------------------------------------------------





Section 3.Rights of Members in Capital
.
(a)No Member shall be entitled to interest on any Company Capital Contributions.
(b)No Member shall have the right to distributions or the return of any portion
of its Company Capital Contributions or Capital Account balance except (i) for
distributions in accordance with Article VII and (ii) upon dissolution of the
Company in accordance with Article XI. The entitlement to any such return at
such time shall be limited to the amount specifically set forth in this
Agreement and no Member shall be entitled to any payment on account of goodwill
of the Company.
Section 4.Capital Accounts
.
(a)The Company shall maintain for each Member a separate Capital Account in
accordance with this Section 4.4 and in accordance with the rules of Treasury
Regulations Section 1.704-1(b)(2)(iv).
(b)Each Member’s Capital Account shall have an initial balance equal to the
amount or fair market value of such Member’s initial Company Capital
Contribution, if any.
(c)Each Member’s Capital Account shall be increased by the sum of:
(i)the amount of cash and the fair market value of any other property (net of
liabilities that the Company is considered to assume or take subject to)
constituting additional contributions by such Member to the capital of the
Company, plus
(ii)the portion of any Net Profits and other income or gain items allocated to
such Member’s Capital Account.
(d)Each Member’s Capital Account shall be reduced by the sum of:
(i)the amount of cash and the fair market value of any other property (net of
liabilities that such Member is considered to assume or take subject to)
distributed by the Company to such Member, plus
(ii)the portion of any Net Losses and other expense or deduction items allocated
to such Member’s Capital Account.
(e)In determining the amount of any liability for purposes of Sections 4.4(c)(i)
or 4.4(d)(i) hereof, there shall be taken into account Code Section 752 and
other provisions of the Code and the Treasury Regulations.
(f)In the event all or a portion of an Interest in the Company is transferred in
accordance with the terms of Article IX, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Interest, adjusted as required by the Treasury Regulations promulgated under
Code Section 704(b).
(g)No Member shall be required to restore any negative balance in its Capital
Account.
The foregoing provision and other provisions of this Agreement relating to
maintenance of Capital Accounts are intended to comply with Code Section 704(b)
and with the Treasury Regulations thereunder, and shall be interpreted and
applied in a manner consistent with such statutory and regulatory provisions.
Article IX



Article XCARRIED INTEREST
Section 1.Participation in Carried Interest Proceeds
.
(a)Each Non-Managing Member’s Carried Interest Percentage, if any, in respect of
the Fund shall be as set forth in such Non-Managing Member’s Award Letter;
provided that each Non-Managing Member’s Carried Interest Percentage shall be
subject to adjustment pursuant to Section 5.2. Except as otherwise set forth
herein (including as set forth in Section 5.2 with respect to Non-Continuing
Members), no Carried Interest Percentage of a Non-Managing Member shall be
reduced without the consent of such Non-Managing Member. The Managing Member in
its discretion shall have the authority to determine the Carried Interest
Percentage of any new Non-Managing Member, and the Company’s books and records
shall be updated from time to time as needed to reflect the Members’ Carried
Interest Percentages. The Managing Member’s Carried Interest Percentage, if any,
shall be equal to the remaining Carried Interest Percentage not allocated to the
Non-Managing Members.
(b)The portion of each Member’s Interest attributable to his, her or its Carried
Interest Percentages is issued in consideration of services to be rendered, and
is intended to constitute a “profits interest” as that term is used in IRS
Revenue Procedures 93-27 and 2001-43 (“Profits Interest”), and this Agreement
shall be interpreted accordingly. To the extent IRS Revenue Procedures 93-27 and
2001-43 are superseded by temporary or final regulations (those referenced in
IRS Notice 2005-43 or otherwise) or new IRS Notices or IRS Revenue Procedures,
then the Managing Member is authorized to amend this Agreement to conform the
immediately preceding sentence to the requirements of such new rules, and to
make any elections, on behalf of each Member and the Company, permitted by such
new rules. Each Member that receives a Profits Interest that is subject to a
“substantial risk of forfeiture” within the meaning of Code Section 83 shall, if
requested by the Managing Member, make an election pursuant to Code Section
83(b) with respect to such interest.
(c)Upon the admission of a new Non-Managing Member awarded a Carried Interest
Percentage, or an increase in an existing Non-Managing Member’s Carried Interest
Percentage after the date hereof pursuant to Schedule I, the Managing Member
shall determine the fair market value of the Company’s direct and indirect
assets (indirect to the extent the





--------------------------------------------------------------------------------





sale of the asset will result in gain or loss from the sale being allocated to
the Members) to establish the amount of such value (the “Threshold Amount”) that
must be distributed to the other Members before such Non-Managing Member
participates in such value, in order for the portion of such Non-Managing
Member’s Interest attributable to such new or increased Carried Interest
Percentage to qualify as a Profits Interest. Such portion of such Non-Managing
Member’s Interest shall be subject to such Threshold Amount, which will affect
distributions to the Members as set forth in Section 7.1. The Managing Member
may, in connection with the allocation of Carried Interest Percentages to
Members, specify that the Carried Interest Percentage allocated to a Member
represents the right to participate in only the Carried Interest Proceeds
relating to (i) a portion of the gains represented by the Carried Interest
(e.g., gains first made after such allocations, or gains in excess of the
Threshold Amount) or (ii) any other category that the Managing Member uses to
distinguish among different sources of Carried Interest Proceeds. Carried
Interest Percentage allocations shall be made by the Managing Member in its
discretion. Any Carried Interest Percentage not allocated to any Member,
including, without limitation due to forfeiture pursuant to Section 5.2, shall
automatically revert to the Managing Member.
Section 2.Reduction of Participation Upon Becoming a Non-Continuing Member
.
The Carried Interest Percentages of any Non-Managing Member that becomes a
Non-Continuing Member shall be subject to adjustment in accordance with the
principles set forth in Schedule I (or any other terms made specifically
applicable to such Non-Managing Member through an Award Letter or other
agreement between the Managing Member and such Non-Managing Member), and such
Non-Managing Member’s right to participate in Carried Interest Proceeds shall be
limited as set forth therein. For the avoidance of doubt, and notwithstanding
the terms set forth in Schedule I, the Carried Interest Percentage of the
Managing Member shall not be subject to vesting or reduction.
Article XI



Article XIIallocations
Section 1.Allocation of Profits and Losses
.
(a)After giving effect to the special allocations set forth in Section 6.1(b)
below, the Net Profits and Net Losses (or the respective items thereof) of the
Company for each Fiscal Year or other relevant period of calculation, as
determined by the Managing Member in accordance with the provisions hereof,
shall be allocated among the Members in a manner such that, as of the end of
such Fiscal Year or other relevant period and taking into account all prior
allocations of Net Profits and Net Losses (and any items thereof) and all
distributions made to the Members through such date, the Adjusted Capital
Account Balance of each Member, immediately after making such allocation, is, as
nearly as possible, equal (proportionately) to the distributions that would be
made to such Member pursuant to Section 7.1 if the Company were dissolved, its
affairs wound up and its assets sold for cash equal to their Gross Asset Values,
all Company liabilities were satisfied (limited with respect to each nonrecourse
liability to the Gross Asset Values of the assets securing such liability), and
the net assets of the Company were distributed in accordance with Section 7.1 to
the Members immediately after making such allocation; provided, that the Net
Losses (or items thereof) allocated to a Member shall not exceed the maximum
amount of losses that can be so allocated without causing such Member to have a
negative Adjusted Capital Account Balance at the end of any Fiscal Year or other
relevant period.
(b)(i)    Notwithstanding any other provision of this Agreement, (i) “partner
nonrecourse deductions” (as defined in Treasury Regulations Section 1.704-2(i)),
if any, of the Company shall be allocated to the Member that bears the economic
risk of loss within the meaning of Treasury Regulations Section 1.704-2(i), and
(ii) “nonrecourse deductions” (as defined in Treasury Regulations Section
1.704-2(b)) and “excess nonrecourse liabilities” (as defined in Treasury
Regulations Section 1.752-3(a)(3)), if any, of the Company with respect to each
period shall be allocated among the Members in accordance with their applicable
Carried Interest Percentages.
(i)This Agreement shall be deemed to include “qualified income offset,” “minimum
gain chargeback” and “partner nonrecourse debt minimum gain chargeback”
provisions within the meaning of the Treasury Regulations under Code Section
704(b). Accordingly, notwithstanding any other provision of this Agreement,
items of gross income shall be allocated to the Members on a priority basis to
the extent and in the manner required by such provisions.
(ii)Notwithstanding any other provisions of this Agreement, no allocation of Net
Losses or items of deduction or expense shall be made to any Member to the
extent that the effect of such allocation would be to cause the Member to have a
negative Adjusted Capital Account Balance.
(iii)To the extent that an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or 743(b) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
pursuant to such section of the Treasury Regulations.





--------------------------------------------------------------------------------





(c)In the event that any Member forfeits an Interest in the Company pursuant to
the application of the principles referred to in Section 5.2, any balance in the
Capital Account of such Member relating to such forfeited Interest (after
accounting for any distributions to such Member) shall be reallocated to the
Managing Member, unless otherwise determined by the Managing Member.
(d)Notwithstanding the foregoing, but after taking account of any items of
income, gain, loss or deduction mandated under subsection (b) above, during the
Fiscal Year in which an event occurs resulting in the liquidation of assets and
eventual dissolution of the Company, items of income, gain, loss or deduction
for such Fiscal Year and for each Fiscal Year thereafter shall be allocated
among the Members in such a manner as will (i) eliminate any deficit balances in
their Capital Accounts (allocated in proportion to, and to the extent of, such
deficit balances), and (ii) then to cause each Member’s Capital Account balance
to have a zero balance immediately upon the Members’ receipt of the last
liquidating distribution from the Company.
(e)Notwithstanding anything to the contrary in this Section 6.1, the Managing
Member may allocate items of income, gain, loss and deduction in such other
manner as the Managing Member reasonably determines more appropriately reflects
the Members’ interests in the Company.
Section 2.Tax Allocations
.
For U.S. federal, state and local income tax purposes, items of Company income,
gain, loss, deduction and credit for each Fiscal Year shall be allocated to and
among the Members in the same manner as the corresponding items of Net Profits
and Net Losses and specially allocated items are allocated to them pursuant to
Section 6.1, taking into account any variation between the adjusted tax basis
and Gross Asset Value of the Company property in accordance with the principles
of Section 704(c) of the Code. The Managing Member shall be authorized in its
discretion to make appropriate adjustments to the allocations of items to comply
with Section 704 of the Code or the applicable Treasury Regulations thereunder.
Article XIII



Article XIVDISTRIBUTIONS
Section 1.Distributions
.
Distributions prior to dissolution shall be made in accordance with this
Section 7.1, subject to the provisions of Section 7.2. Distributions on
dissolution shall be made in accordance with Section 11.2(b).
(a)Carried Interest Proceeds. Distributions of Carried Interest Proceeds shall
be made ratably to each Member based on each Member’s respective Carried
Interest Percentages, as set forth in the books and records of the Company. For
the avoidance of doubt, except as agreed with any Member, the right of a Member
to participate in Carried Interest Proceeds shall not be affected following such
Member’s Termination.
(b)Limitation on Distributions of Carried Interest Proceeds. For the avoidance
of doubt, nothing herein shall require the Managing Member or the Company to
make any distributions of Carried Interest Proceeds that would cause the
aggregate amount of Carried Interest Proceeds distributed by the Company to
exceed the aggregate amount of Carried Interest Proceeds received by the Company
from the Fund (less any expenses paid from such Carried Interest Proceeds).
(c)Timing of Distributions. Subject to Section 7.2 and the remaining provisions
of this Section 7.1, distributions of Carried Interest Proceeds shall be made at
such times as the Managing Member determines in its discretion; provided that
the Managing Member shall use commercially reasonable efforts to cause the
Company to (i) distribute Carried Interest Proceeds (net of any amounts reserved
in accordance with Section 7.2) to the Members reasonably promptly upon receipt,
and no less frequently than on a quarterly basis, and (ii) distribute promptly
in full to the Members any amounts received by the Company as Minimum Tax
Distributions pro rata in accordance with each Member’s cumulative Income Tax
Liability for the current and all prior Fiscal Years less all distributions to
such Member of any Carried Interest Proceeds as reasonably determined by the
Managing Member. Once any distribution of Minimum Tax Distributions or other
distribution in respect of a Member’s Income Tax Liability has been made to a
Member pursuant to this Section 7.1(c), any amounts otherwise distributable to
such Member thereafter shall be reduced to the extent of any such amounts
previously distributed to such Member pursuant to this Section 7.1(c).
(d)Distributions in Kind. Distributions to the Members hereunder shall be made
in cash to the extent the relevant proceeds are received by the Company in cash.
In the event the Company receives proceeds in the form of securities or other
non-cash property (including in connection with an election by the Managing
Member on behalf of the Company to receive all or any portion of such proceeds
either in cash or in the form of securities or other non-cash property), then
the Managing Member shall distribute such proceeds in the form received;
provided that the Managing Member may determine in its discretion to retain for
the account of the relevant Members (rather than distribute) any securities or
other non-cash property received in kind by the Company that is not freely
tradable. Unless otherwise determined by the Managing Member, any non-cash
proceeds held by the Company for the account of any such Non-Managing Member
shall be subject to a continuing election by such Non-Managing Member to cause a
sale by the Company of such proceeds and the prompt distribution of the net cash
proceeds of such sale to the Non-Managing Member. The expenses of any such sale
of securities or other non-cash property shall be allocated to the Non-Managing
Member for whose account the sale is effected. The Managing Member shall not in
any event be liable to the





--------------------------------------------------------------------------------





Non-Managing Member for any failure to obtain best execution or best price in
connection with such sale. For purposes of allocations made pursuant to Section
6.1, property to be distributed in kind shall be valued at the fair market value
thereof by the Managing Member in its discretion on a date as near as reasonably
practicable to the date of such distribution. For purposes of this Agreement,
any Non-Managing Member on whose behalf the Company sells any securities or
other non-cash property pursuant to this Section 7.1(d) shall be deemed to have
received a distribution in the amount and at the time determined as if the
in-kind distribution had in fact been made to such Non-Managing Member.
Distributions of securities or other property may be subjected to such
restrictions on transfer or other conditions as the Managing Member determines
to be necessary or appropriate to comply with applicable securities laws or
pre-existing contractual restrictions.
(e)Limitation on Distributions. Notwithstanding anything to the contrary in this
Agreement, neither the Company nor the Managing Member on behalf of the Company
may make a distribution to any Member if such distribution would violate the
Fund Agreement, the Delaware Act or any other applicable law.
Section 2.Reserves; Withholding of Certain Amounts
.
(a)Subject to Section 3.3, the Managing Member shall have the discretion to
withhold pro rata from all Members amounts otherwise distributable to such
Members in order to provide a reserve for the liabilities or obligations of the
Company (including, without limitation, any potential Clawback Obligation);
provided that, solely with respect to a Non-Continuing Member, the Managing
Member shall have the discretion to withhold on any basis it deems reasonable in
order to provide a reserve for the liabilities or obligations of the Company
(including, without limitation, any potential Clawback Obligation); provided,
further, that, subject to the other provisions of this Article VII, promptly
following the completion of the termination and winding up of the Fund, the
Managing Member shall distribute to the relevant Members all assets of the
Company after provision for, or discharge of, any Company obligations (not
exceeding as to any Member such Member’s then positive Capital Account balance).
(b)The Managing Member may withhold, in its reasonable discretion, from any
payment or distribution to any Member pursuant to this Agreement any amounts due
from such Member to the Company or any Affiliate thereof to the extent not
otherwise paid. The Managing Member may withhold from any distribution or
payment to any Member any amounts required to be withheld under U.S. federal,
state and local tax law and non-U.S. tax law and/or any amounts required to pay,
or to reimburse (on a net after-tax basis) the Company or the other Members for
the payment of, any Company Expenses, taxes and related expenses that the
Managing Member in good faith determines to be properly attributable to such
Member (including, without limitation, withholding taxes and interest,
penalties, additions to tax and expenses described in Section 8.1(d) incurred in
respect thereof). Each Member hereby expressly authorizes the Managing Member
and its Affiliates, to the fullest extent permitted by applicable law, to
withhold from any payment, distribution or other amount otherwise due to such
Member (in any capacity) from the Company or any of its Affiliates, any amount
due from such Member to the Company or any of its Affiliates to the extent not
otherwise paid, any amounts required to be withheld under U.S. federal, state
and local tax law and non-U.S. tax law and any amounts required to pay, or to
reimburse (on a net after-tax basis) the Company or the other Members for the
payment of, any Company Expenses, taxes and related expenses that the Managing
Member in good faith determines to be properly attributable to such Member
(including, without limitation, withholding taxes and interest, penalties,
additions to tax and expenses described in Section 8.1(d) incurred in respect
thereof). Any amounts so withheld and all amounts that the Managing Member
determines in good faith to be properly attributable to any Member that are
withheld or otherwise paid by any Person pursuant to the Code or any provision
of any state, local or foreign tax law shall be treated as having been
distributed or paid, as the case may be, to the applicable Member and shall be
applied by the Managing Member to discharge the obligation in respect of which
such amounts were withheld.
(c)The Managing Member shall give notice of any withholding under this Section
7.2 to each Member affected, specifying the basis therefor.
Section 3.Company Clawback
.
(a)In the event of any Clawback Obligation on the part of the Company, each
Member (including a former Member) that received any distributions from the
Company of Carried Interest Proceeds shall make a Clawback Contribution in cash
to the Company if the Managing Member so demands upon no less than ten (10)
Business Days’ notice in an amount (the “Clawback Repayment Amount”) determined
as follows: The Clawback Repayment Amount of each Member as of such date shall
equal the product of (i) the Clawback Obligation of the Company multiplied by
(ii) such Member’s Carried Interest Percentage.
(b)Notwithstanding the foregoing provisions of Section 7.3(a), in no event shall
a Member’s Clawback Contribution exceed such Member’s After Tax Carried Interest
Proceeds.
(c)The amount paid by a Member pursuant to Section 7.3(a) shall be applied by
the Company to satisfy the Clawback Obligation.
(d)The Managing Member shall maintain records of (i) each Member’s required
Clawback Contributions, (ii) each Member’s interest in any securities or other
property retained by the Company in connection with any in-kind distribution and
(iii) any amounts that may be deducted from future distributions by the Company
to a Member on account of any Clawback Contribution.





--------------------------------------------------------------------------------





Section 4.Member Giveback
.
In the event of any recontribution of distributions required of all investors in
the Fund pursuant to the terms of the Fund Agreement, including Section 11.3
thereof (a “Member Giveback”), each Member that has participated directly or
indirectly in such distributions shall be required to participate in such
required recontribution on a ratable basis, consistent with the intent of the
relevant provisions of the Fund Agreement. Recontribution obligations shall, to
the fullest extent permitted by applicable law, survive and remain in full force
and effect and shall not be terminated by the fact that a Member has ceased to
be a Member of the Company.
Section 5.Interpretive Authority of Managing Member
.
It is understood that the administration of the terms of this Agreement,
including the determination of the amounts to be distributed and allocated to
any Member and the amount of any Clawback Contribution or the participation in
any Member Giveback required of any Member, is subject to interpretation. The
Managing Member shall have the discretionary authority to determine all
questions properly arising in the administration, interpretation and application
of the terms of this Agreement, including the amounts to be allocated and
distributed to Members under this Agreement and the amount of any required
Clawback Contribution or contribution on account of a Member Giveback, and any
such determination made in good faith shall be final and binding on all the
Members.
Section 6.Giveback of Excess Distributions
.
If, as of any date, the aggregate distributions with respect to any Member
exceed the amount to which such Member was entitled pursuant to the provisions
of Article VII, such Member shall be obligated to return immediately such excess
to the Company for re-distribution pursuant to Article VII.
Article XV



Article XVIBOOKS AND RECORDS; REPORTS; CONFIDENTIALITY
Section 1.Records and Accounting; Partnership Representative
.
(a)Proper and complete records and books of account of the Company shall be
maintained by the Managing Member at the Company’s principal place of business
or at such other place as the Managing Member shall determine in accordance with
applicable law. Subject to the provisions of Section 8.4(b), such books and
records shall be available for inspection at reasonable times during business
hours by each Non-Managing Member (other than any Non-Continuing Member) in
accordance with Section 17-305 of the Delaware Act. The Company’s books of
account shall be maintained in U.S. dollars in accordance with U.S. generally
accepted accounting principles or on such other basis as the Managing Member
shall reasonably determine.
(b)Each of the Members acknowledges and agrees that the Company is intended to
be classified and treated as a partnership for U.S. federal income tax purposes,
and the Members hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Company is treated as a partnership
for U.S. federal income tax purposes under the Code and the relevant Treasury
Regulations. Neither the Company nor the Managing Member on behalf of the
Company shall (i) file any election pursuant to Treasury Regulations Section
301.7701-3(c) to be treated as an entity other than a partnership or (ii) elect,
pursuant to Code Section 761(a), to be excluded from the provisions of
subchapter K of the Code.
(c)The Managing Member (or its designee) shall act as, and shall have all the
powers of, the “partnership representative” of the Company within the meaning of
Section 6223(a) of the Code (as amended by Title XI of the Bipartisan Budget Act
of 2015 (such Title XI, including the corresponding provisions of the Code and
Treasury Regulations impacted thereby, and any corresponding provisions of state
or local income tax law, as the same may be amended from time to time, the “2015
Act”)) and any similar provisions under any other state or local or non-U.S.
laws (the “Partnership Representative”), and in each case, is directed and
authorized to take whatever steps it, in his, her or its discretion deems
necessary or desirable to perfect either such designation, including filing any
forms or other documents with the Internal Revenue Service and taking such other
actions as may from time to time be required under the Treasury Regulations. If
any other Person that is not an individual is the Partnership Representative,
the Company shall appoint a “designated individual” for each taxable year (as
described in Treasury Regulation Section 301.6223-1(b)(3)(ii)) (a “Designated
Individual”). The Company may require that, as a condition of an individual’s
appointment as a Designated Individual, the Designated Individual shall agree
that the Company (i) may cause the Designated Individual to resign and (ii) may
cause the Designated Individual to appoint a successor named by the Company.
Each Member hereby consents to each such designation and agrees that upon the
request of the Partnership Representative, it will execute, certify,
acknowledge, deliver, swear to, file and record at the appropriate public
offices such documents as may be necessary or appropriate to evidence its
consent to each such designation. In addition, except as provided above in
subsection (b), the Partnership Representative shall make such elections under
the Code and other relevant tax laws as to the treatment of items of income,
gain,





--------------------------------------------------------------------------------





loss, deduction and credit, and as to all other relevant matters, as it deems
necessary or appropriate in a manner consistent with applicable law.
(d)In its capacity as the Partnership Representative, the Partnership
Representative shall be entitled to make an election under Code Section 6226 (or
any similar provision of state or local tax law) to pass through to the Members
any deficiency or adjustment at the Company level, and the Members shall take
such actions as requested by the Partnership Representative consistent with any
such elections made and actions taken by the Partnership Representative. Each
Member’s obligations to comply with the requirements of this Section 8.1(d) and
Section 8.1(e) shall survive the Member’s ceasing to be a Member of the Company
or the termination, dissolution, liquidation and winding up of the Company.
(e)Unless otherwise agreed in writing by the Managing Member, each Member hereby
indemnifies and holds harmless the other Members against any taxes (including
withholding taxes and taxes incurred by the Company or any subsidiary pursuant
to Sections 6221-6235 of the 2015 Act) imposed upon the income of or allocations
or distributions to such Member, as well as interest, penalties or additions to
tax with respect thereto and additional losses, claims, damages or liabilities
arising therefrom or incident thereto. To the extent the Company is required to
pay or withhold any taxes with respect to any Member and there are no
contemporaneous distributions being made to such Member from which the amount of
such taxes may be withheld, the Member shall, notwithstanding any provision of
this Agreement to the contrary, following notice from the Managing Member,
promptly pay to the Company the amount of such taxes. Any amount not paid by a
Member (or former Member) at the time requested by the Managing Member shall
accrue interest at the Prime Rate plus five percent (5%) per annum, compounded
quarterly, until paid, and such Member (or former Member) shall also be liable
to the Company for any damages resulting from a delay in making such payment
beyond the date such payment is requested by the Managing Member, and for this
purpose the fact that the Company could have paid this amount with other funds
shall not be taken into account in determining such damages. Such payment shall
not be treated as a Company Capital Contribution and shall not otherwise affect
the Member’s rights and obligations under this Agreement.
(f)Each Non-Managing Member, by executing this Agreement, agrees that:
(i)when and if Proposed Treasury Regulations Section 1.83-3(1) and the proposed
revenue procedure contained in Notice 2005-43 (together, the “Proposed
Guidance”) become effective, the Company is authorized and directed to, if there
is no material economic or tax detriment, elect the safe harbor described
therein, under which the fair market value of any interest in the Company that
is transferred in connection with the performance of services shall be treated
as being equal to the liquidation value of that interest (the “Safe Harbor”);
and
(ii)while the election described in clause (i) remains effective, the Company
and each of the Members (including any Person to whom an interest in the Company
is transferred in connection with the performance of services) shall comply with
all requirements of the Safe Harbor described in the Proposed Guidance with
respect to all interests in the Company that are transferred in connection with
the performance of services.
Section 2.Reports
.
The Managing Member agrees to make available to each Member (other than any
Non-Continuing Member) the reports made available to investors in the Fund;
provided that Non-Continuing Members shall only receive from the Company such
information as is determined by the Managing Member to be necessary for the
preparation and filing of such Non-Continuing Members’ income tax returns.
Section 3.Valuation
.
Any required determination of the value of any or all of the assets of the
Company for purposes of this Agreement shall be made by the Managing Member in
its discretion, and such determination, absent manifest error, shall be binding
on the Company and each Member.
Section 4.Confidentiality
.
(a)Each Non-Managing Member acknowledges that the information relating to the
terms of this Agreement and other information relating to the Company, the
Members, the Manager, the Fund or any of their respective Affiliates is
confidential and agrees to keep and retain in the strictest confidence all such
information learned by the Non-Managing Member heretofore or hereafter, and not
to disclose any such information to any third party, whether during or after the
time he, she or it is a Non-Managing Member, except as is necessary for the
proper purposes of the Company or the Fund (and provided that any such party to
whom information has been disclosed shall have agreed to keep such information
confidential in accordance with the terms of this Section 8.4(a)), and except
(i) for disclosure required by court order, subpoena or other government
process, (ii) any such information which is, or through no fault of any
Non-Managing Member becomes, available to the public or (iii) any disclosure
explicitly consented to by the Managing Member in its discretion.
Notwithstanding the foregoing, a Non-Managing Member may disclose information
relating





--------------------------------------------------------------------------------





to its Interest in the Company to such Non-Managing Member’s legal, tax or
financial advisors on a confidential basis and to the extent necessary for the
purposes of advising such Non-Managing Member; provided, that such Non-Managing
Member shall remain responsible for any disclosure of such information by such
Persons in violation of the provisions of this Section 8.4. For the avoidance of
doubt, any investment performance information of the Company, the Manager, the
Fund and any of their respective Affiliates belongs to such Person and each
Member (including any Non-Continuing Member) agrees not to, and to cause such
Person’s Affiliates not to, directly or indirectly use, rely on, disclose or
make accessible any such investment performance information to any third party
other than in furtherance of the business of the Manager or its Affiliates or
otherwise use, market, promote or claim as his, her or its own any such
investment performance information, without the prior written consent of the
Managing Member, which consent may be withheld by the Managing Member in its
discretion.
(b)Each Non-Managing Member, to the fullest extent permitted by law, waives, and
covenants not to assert, any claim or entitlement whatsoever to gain access to
any information relating to any other Non-Managing Member. The Managing Member
may, to the maximum extent permitted by applicable law, keep any information
confidential from any Non-Managing Member, for such period of time as the
Managing Member determines in its discretion (including information requested by
such Non-Managing Member pursuant to Section 8.1, but excluding any financial
statements required to be furnished to Non-Managing Members pursuant to Section
8.2).
Article XVII

Article XVIIITRANSFERS; CERTAIN WITHDRAWALS
Section 1.Transfer and Assignment of Company Interest
.
(a)Except as otherwise set forth in this Section 9.1, a Non-Managing Member may
not, directly or indirectly, sell, exchange, transfer, assign, pledge or
otherwise dispose of all or any part of any of such Non-Managing Member’s
Interest (or solicit offers for any such sale or other disposition) without the
consent of the Managing Member, which consent may be granted or withheld in its
discretion (for any reason or no reason) and may be made subject to such
conditions as the Managing Member deems appropriate; provided that the Managing
Member shall not unreasonably withhold or delay its consent with respect to the
proposed transfer by an Individual Member to a related Vehicle Member that has
already been admitted to the Company. For the avoidance of doubt, the Manager
Member may, directly or indirectly, sell, exchange, transfer, assign, pledge or
otherwise dispose of all or any part of any of its Interest without the consent
of the Non-Managing Members.
(b)Except as otherwise provided herein, the Managing Member shall in its
discretion have the authority to admit any transferee of an Interest as a
substituted Non-Managing Member. Any substituted Non-Managing Member must adhere
to and agree to be bound by this Agreement prior to being admitted as a Member.
(c)Notwithstanding anything to the contrary contained herein, no Non-Managing
Member shall directly or indirectly transfer any portion of such Non-Managing
Member’s Interest if such transfer would reasonably be expected to (i) cause the
Company to be treated as a “publicly traded partnership” within the meaning of
Code Section 7704 or (ii) result in the creation of a potential REIT
qualification problem under the ownership requirements in Code Section 856(a)(5)
or 856(a)(6) or any other requirements of Code Sections 856-857 for any
Subsidiary REIT.
(d)If any transfer of a Non-Managing Member’s Interest shall occur at any time
other than the end of the Company’s Fiscal Year, the distributive shares of the
various items of Company income, gain, loss, and expense as computed for tax
purposes and the related distributions shall be allocated between the transferor
and the transferee on a basis consistent with applicable requirements under
Section 706 of the Code as determined by the Managing Member in its sole
discretion.
Section 2.Vehicle Members
.
A Vehicle Member may, with the express consent of the Managing Member (but not
otherwise), be admitted to the Company and hold an Interest in the Company for
the benefit of a Person who would otherwise be eligible to be an Individual
Member (the “Designated Employee”) or any of the Designated Employee’s immediate
family members, heirs and legatees; provided that such Designated Employee shall
retain all voting rights with respect to such Interest. A Vehicle Member may
also hold two or more separate Interests, in which case such Interests shall be
identified as separate Interests on the books and records of the Company, and
separate sub-accounts shall be established in respect thereof, and the
provisions of this Agreement shall be applied as if each such Interest were held
by a separate Individual Member. The provisions of this Agreement shall be
interpreted and applied to the extent necessary, as determined in good faith by
the Managing Member, so as to have substantive application to the Vehicle Member
as if the Vehicle Member were a full participant of an Interest held by the
Designated Employee, including without limitation in the operation of Section
5.1 (Participation in Carried Interest Proceeds), Section 5.2 (Reduction of
Participation Upon Becoming a Non-Continuing Member), Section 7.3 (Company
Clawback) and Schedule I (Terms Applicable to Non-Continuing Members). The
Designated Employee shall be deemed to have agreed to be jointly and severally
liable with the Vehicle Member for the obligations of such Vehicle Member with
respect to the Interest held by such Vehicle Member, and all obligations of such
Designated Employee and such Vehicle Member (and all remedies for breach of such
obligations) shall apply on a joint and several basis. If there are multiple
Vehicle Members with respect to a Designated Employee, those Vehicle





--------------------------------------------------------------------------------





Members shall be deemed to have agreed to be jointly and severally liable with
such Designated Employee for all obligations with respect to the Interests held
by the Designated Employee and all of such Designated Employee’s Vehicle
Members.
Article XIX



Article XXEXCULPATION AND INDEMNIFICATION
Section 1.Liability, Limitation, Indemnification and Contribution
.
Notwithstanding anything to the contrary contained in this Agreement or
otherwise applicable provision of law or equity, to the maximum extent permitted
by the Delaware Act, a Covered Person shall owe no duties (including fiduciary
duties) to the Company, to any Member or to any other Covered Person; provided,
however that a Covered Person shall have the duty to act in accordance with the
Delaware Act and the implied contractual covenant of good faith and fair
dealing.
(a)To the maximum extent not prohibited by applicable law, the Company shall
indemnify each Covered Person against any Claim, except to the extent that such
Covered Person has been determined ultimately by a court of competent
jurisdiction to have engaged in Disabling Conduct. Unless otherwise determined
by the Managing Member in its discretion, the Company shall not indemnify any
Non-Managing Member against any Claims that were directly and proximately caused
by an internal dispute solely among such Member and one or more other Members
that has not arisen as a result of a Claim or potential Claim by a third party.
The Company may in the sole judgment of the Managing Member pay the expenses
incurred by any such Person indemnifiable hereunder, as such expenses are
incurred, in connection with any proceeding in advance of the final disposition.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or a plea of nolo contendere or its equivalent, shall
not, of itself, create a presumption that a Covered Person engaged in Disabling
Conduct. The Company’s obligation, if any, to indemnify or advance expenses to
any Covered Person is intended to be secondary to any such obligation of, and
shall be reduced by any amount such Person may collect as indemnification or
advancement from, the Fund or any portfolio company or subsidiary thereof.
(b)Notwithstanding anything to the contrary in this Agreement, the Company may,
in the sole judgment of the Managing Member, pay any obligations or liabilities
arising out of this Section 10.1 as a secondary indemnitor at any time prior to
any primary indemnitor making any payments any such primary indemnitor owes, it
being understood that any such payment by the Company shall not constitute a
waiver of any right of contribution or subrogation to which the Company is
entitled (including against any primary indemnitor) or relieve any other
indemnitor from any indemnity obligations. Neither the Managing Member nor the
Company shall be required to seek indemnification or contribution from any other
sources with respect to any amounts paid by the Company in accordance with this
Section 10.1, except to the extent set forth in Section 10.1(c).
(c)Before causing the Company to make payments pursuant to this Section 10.1 to
any Covered Person entitled to seek indemnification hereunder, the Managing
Member shall, on behalf of itself or such Covered Person, to the extent that the
Managing Member reasonably believes that amounts are recoverable, first use
commercially reasonable efforts to seek indemnification (i) from applicable
third party insurance policies (if any) or (ii) based on applicable
indemnification rights against the Fund and its portfolio companies; provided
that the Managing Member may cause the Company to make indemnification payments
under this Section 10.1 at any time if the Managing Member reasonably believes
that such Covered Person will not receive timely indemnification on terms
reasonably acceptable to such Covered Person from such other sources or if such
indemnification is to pay the expenses incurred by such Covered Person in
advance of the final disposition in accordance with this Section 10.1.
(d)The rights provided to any Covered Person by this Section 10.1 shall be
enforceable against the Company only by such Covered Person.
(e)The indemnification and reimbursement of expenses provided by this
Section 10.1 shall not be deemed exclusive of any other rights to which those
seeking indemnification or reimbursement of expenses may be entitled under any
other instrument or by reason of any other action or otherwise.
(f)The Managing Member is specifically authorized and empowered for and on
behalf of the Company to enter into any agreement with any Covered Person, deed
poll or other instrument that the Managing Member considers to be necessary or
advisable to give full effect to the provisions of this Section 10.1.
Section 2.Survival of Rights
.
The provisions of this Article X shall continue to afford protection to each
Covered Person regardless of whether such Covered Person remains in the position
or capacity pursuant to which such Covered Person became entitled to
indemnification under this Article X and regardless of any subsequent amendment
to this Agreement, and no amendment to this Agreement shall reduce or restrict
the extent to which these indemnification provisions apply to actions taken or
omissions made prior to the date of such amendment. The provisions of Sections
7.3, 8.4 and 13.2(b) shall continue to apply to a Person who was formerly a
Member, notwithstanding that such Person is no longer a Member.





--------------------------------------------------------------------------------





Article XXI



Article XXIIDISSOLUTION AND WINDING UP
Section 1.Term
.
(a)The Company shall commence being wound up and dissolved in accordance with
this Article XI, pursuant to the Delaware Act, upon such time as the Fund has
completed its termination and winding up, unless sooner terminated by an order
of the court pursuant to the Delaware Act.
(b)Except as provided in this Section 11.1, the death, resignation, expulsion,
bankruptcy or dissolution of a Member shall not result in the dissolution of the
Company.
Section 2.Winding Up
.
(a)Upon the completion of the termination and winding up of the Fund, the
business of the Company shall be wound up in an orderly manner by the Managing
Member.
(b)Subject to the Delaware Act, after all liabilities have been satisfied or
duly provided for, the remaining assets shall be distributed to the Members in
accordance with Article VII.
(c)A reasonable time period shall be allowed for the orderly winding up of the
assets of the Company and the discharge of liabilities to creditors so as to
enable the Managing Member to seek to minimize potential losses upon such
winding up. The Company shall be dissolved when all of the assets of the Company
shall have been distributed to the Members in accordance with this Section 11.2,
and the Certificate shall have been canceled in the manner required by the
Delaware Act.
Article XXIII

Article XXIVREPRESENTATIONS AND WARRANTIES
Each Non-Managing Member hereby makes the following representations, warranties
and covenants:
Section 1.Legal Capacity, etc.
Such Non-Managing Member has all requisite legal capacity to be a Non-Managing
Member of the Company, to acquire and hold its Interest and to execute, deliver
and comply with the terms of this Agreement. The execution and delivery by such
Non-Managing Member (including pursuant to any power of attorney granted
pursuant to an Award Letter or otherwise) of, and compliance by such
Non-Managing Member with, this Agreement (or any such Award Letter or other
agreement or instrument executed by such Non-Managing Member in connection with
its participation in the Company) does not conflict with, or constitute a
default under, any instruments governing such Non-Managing Member, any law,
regulation or order, or any agreement to which such Non-Managing Member is a
party or by which such Non-Managing Member is bound. This Agreement has been
duly executed by such Non-Managing Member and constitutes a valid and legally
binding agreement of such Non-Managing Member, enforceable against such
Non-Managing Member in accordance with its terms.
Section 2.Investment Risks
.
Such Non-Managing Member has such knowledge and experience in financial, tax and
business matters as to enable it to evaluate the merits and risks of an
investment in the Company, and to make an informed investment decision with
respect thereto, is able to bear the risks of an investment in the Company and
understands the risks of, and other considerations relating to, a purchase of an
Interest. Such Non-Managing Member has been furnished any materials it has
requested relating to this Agreement, the investment made hereby and the Fund,
including the Fund’s confidential private placement memorandum and all
supplements thereto and the Fund Agreement, and has been afforded the
opportunity to ask questions of the Managing Member and to obtain any additional
information requested. Such Non-Managing Member understands the risks of an
investment in the Company, and is not relying upon any other information,
representation or warranty by the Company, the Managing Member or any of its
agents in determining to invest in the Company other than as set forth herein.
Such Non-Managing Member has consulted to the extent deemed appropriate by such
Non-Managing Member with such Non-Managing Member’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the
Company and on that basis believes that an investment in the Company is suitable
and appropriate for such Non-Managing Member.
Section 3.No Illegal Activity or Proscribed Persons
.
(a)The funds to be invested by such Non-Managing Member under this Agreement are
not derived from illegal or illegitimate activities and do not otherwise
contravene United States federal or state laws or regulations, including but not
limited to anti-money laundering laws.
(b)None of such Non-Managing Member or any of its Affiliates is a country,
territory, person or entity named on any list of proscribed persons maintained
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), nor
is such Non-Managing Member or any of its Affiliates a person or entity with
whom dealings are prohibited under any OFAC regulations.





--------------------------------------------------------------------------------





Section 4.U.S. Tax Forms
.
Such Member has executed and provided the Company properly completed copies of
IRS Form W-8 or W-9, as applicable, which are valid as of the date hereof, and
will promptly provide any additional information or documentation requested by
the Managing Member relating to tax matters; if any such information or
documentation previously provided becomes incorrect or obsolete, such Member
will promptly notify the Managing Member and provide applicable updated
information and documentation.
Section 5.Securities Law Matters
.
(a)Such Non-Managing Member is an “accredited investor” within the meaning of
Rule 501 under the Securities Act of 1933, as amended. Such Non-Managing Member
is investing for its own account for investment purposes only and not for the
account of or with a view to distribution to any other Person. In addition, each
Member (i) is a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act or (ii) is (or is a Vehicle Member of a Designated
Employee who is) a “knowledgeable employee,” as defined in Rule 3c-5(a)(4)
promulgated under the Investment Company Act, of the Manager because such Person
is either or both of (x) a president, vice president in charge of a principal
business unit, division or function, or other officer of the Manager who
performs a policy-making function, or a director, trustee, general partner, or
person serving in a similar capacity for the Manager or (y) an employee of the
Manager (other than an employee performing solely clerical, secretarial or
administrative functions with regard to such company or its investments) who, in
connection with his or her regular functions or duties, participates in the
investment activities of the Fund or any other fund managed by the Manager, and
has been providing such functions or duties for or on behalf of the Manager, or
substantially similar functions or duties for or on behalf of another company,
for at least the past twelve (12) months.
(b)Such Non-Managing Member , and if such Non-Managing Member is not the sole
beneficial owner (as defined under Rule 13d-3 of the Exchange Act) of its
Interest, any such other beneficial owner, has not been subject to any
Disqualifying Event that, assuming such Non-Managing Member is the beneficial
owner of at least twenty percent (20%) of the Company’s outstanding voting
equity securities, would either (i) require disclosure of such Disqualifying
Event under the provisions of Rule 506(e) promulgated under the Securities Act
in connection with the use of the Rule 506 exemption under the Securities Act
for the offer and sale of the Interest or (ii) result in disqualification under
Rule 506(d)(1) promulgated under the Securities Act of the Company’s use of such
exemption for the offer and sale of the Interest. Each Non-Managing Member shall
provide the Company and the Managing Member with prompt written notice if it or
any such beneficial owner is subject to, or experiences, a Disqualifying Event.
(c)Such Non-Managing Member understands that the Interests have not been
registered under the Securities Act, the securities laws of any state or the
securities laws of any other jurisdiction, nor is such registration
contemplated. Such Non-Managing Member understands and agrees further that
Interests must be held indefinitely unless they are subsequently registered
under the Securities Act and any appropriate state or other securities laws or
an exemption from registration under the Securities Act and these laws covering
the sale of Interests is available. Even if such an exemption is available, the
assignability and transferability of Interests shall be governed by this
Agreement, which prohibits transfer of Interests (economic or otherwise) without
the written consent of the Managing Member, which may be withheld in its
discretion.
Article XXV

Article XXVIMISCELLANEOUS
Section 1.Termination
.
Unless otherwise set forth in a Non-Managing Member’s Award Letter, such
Non-Managing Member may be terminated by the Managing Member in its discretion
(for any reason or no reason) at any time, and such Non-Managing Member shall
immediately become a Non-Continuing Member. Each Continuing Employee shall be
subject to the terms and conditions of Section A5 of Schedule I during the term
of his or her employment with, or service as an officer of, the Company or any
of its Affiliates and for such additional period upon becoming a Non-Continuing
Member as specified in Schedule I.
Section 2.Restrictive Covenants
.
Notwithstanding anything to the contrary contained in this Agreement, if any
Member has (a) an Award Letter with the Company, the Managing Member, the
Manager or any of their Affiliates that contains non-solicitation,
non-competition or non-disparagement provisions and/or (b) an Employment
Agreement with the Company, the Managing Member, the Manager or any of their
Affiliates that contains non-solicitation, non-competition or non-disparagement
provisions, in each case, such provisions shall supersede any applicable
corresponding provisions of this Agreement with respect to such Member.





--------------------------------------------------------------------------------





Section 3.Governing Law; Severability; Jurisdiction
.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware. In particular, it shall be construed to the maximum
extent possible to comply with all of the terms and conditions of the Delaware
Act. If, nevertheless, it shall be determined by a court of competent
jurisdiction that any provision or wording of this Agreement shall be invalid or
unenforceable under the Delaware Act or other applicable law, such invalidity or
unenforceability shall not invalidate the entire Agreement. This Agreement shall
be construed so as to limit any term or provision so as to make it enforceable
or valid within the requirements of the Delaware Act or any applicable law, and,
in the event such term or provision cannot be so limited, this Agreement shall
be construed to omit such invalid or unenforceable provisions.
Section 4.Amendments
.
(a)Except as may be otherwise required by applicable law or as otherwise set
forth herein, this Agreement may be amended, or provisions hereof waived, by the
Managing Member in its discretion without the approval of any Member.
(b)Notwithstanding the provisions of Section 13.4(a), no purported amendment to
this Agreement may, without the approval of the affected Member, (i) other than
as set forth in this Agreement, adversely affect the entitlements of a Member
disproportionately to its effect on the other Members without such Member’s
consent, (ii) increase the liability of such Member beyond the liability of such
Member expressly set forth in this Agreement or otherwise adversely modify or
affect the limited liability of such Member, or (iii) change the method of
allocations or distributions made under Article V, Article VI or Article VII in
a manner adverse to such Member.
(c)Upon requisite approval of an amendment as described herein and without any
further action or execution by any other Person, including any Member, (i) any
amendment, restatement, modification or waiver of this Agreement may be
implemented and reflected in a writing executed solely by the Managing Member,
and (ii) each Member and any other party to or bound by this Agreement shall be
deemed a party to and bound by such amendment, restatement, modification or
waiver of this Agreement. The Managing Member shall give written notice of any
amendment to this Agreement to all of the Members.
(d)Each Member agrees that if the Managing Member has not received, within such
reasonable time period as may be specified by the Managing Member (which time
period in any event shall not be fewer than twenty (20) days and any time period
so specified shall be subject to extension in the discretion of the Managing
Member) in any request to such Member for consent, waiver or approval (including
any request under Section 13.4(b)) and after the Managing Member has sent a
follow-up notice to such Member at least ten (10) days prior to the end of such
time period so specified, any notice from such Member indicating its consent,
approval or disapproval of any matter requested to be consented to or approved
to by such Member, such Member shall, to the fullest extent permitted by law, be
deemed for purposes of this Agreement to have indicated its approval or consent
to such matter. Any request to a Member for consent, waiver or approval (and the
relevant follow-up notice) shall contain a statement to the effect that if a
Member fails to deliver a notice indicating its consent, approval or disapproval
to such request, such Member shall be deemed to have indicated its consent or
approval to the matter covered by such request as provided in this Section
13.4(d).
Section 5.Successors; Counterparts; Signatures
.
This Agreement (a) shall be binding as to the executors, administrators,
estates, heirs and legal successors of the Members and (b) may be executed in
several counterparts with the same effect as if the parties executing the
several counterparts had all executed one counterpart. Any signature on the
signature page of this Agreement may be an original or a facsimile or
electronically transmitted signature.
Section 6.Interpretation
.
In the case of all terms used in this Agreement, the singular shall include the
plural and the masculine gender shall include the feminine and neuter, and vice
versa, as the context required. For the avoidance of doubt, any reference herein
to an entity which has been the subject of a conversion shall be deemed to
include reference to such entity’s successor, and any reference to any agreement
shall be deemed to include any amendment, restatement or successor agreement.
Section 7.Power of Attorney
.
(a)Each Non-Managing Member does hereby (and shall by its execution of an Award
Letter) constitute and appoint the Managing Member as its true and lawful
representative, agent and attorney-in-fact, in its name, place and stead to
make, execute, sign and file (i) any amendment to this Agreement which complies
with the provisions of this Agreement (including any Award Letter which amends
or varies the provisions hereof with respect to one or more Members), (ii) any
documentation required in connection with the admission of a Person as a Member
of the Company, (iii) any election authorized by Section 5.1, (iv) any
documentation required in connection with the default of a Non-





--------------------------------------------------------------------------------





Managing Member including, as applicable, a security agreement and any notices
in connection therewith as contemplated by Section 4.2 and (v) all such other
instruments, documents and certificates which, in the opinion of legal counsel
to the Company, may from time to time be required by the laws of the United
States of America, the State of Delaware or any other jurisdiction, or any
political subdivision or agency thereof, or which such legal counsel may deem
necessary or appropriate to effectuate, implement and continue the valid and
subsisting existence and business of the Company as a limited liability company.
(b)The power of attorney granted hereby is irrevocable, is intended to secure an
interest in property and shall (i) survive and not be affected by the subsequent
death, disability or bankruptcy of the Non-Managing Member granting the same or
the transfer of all or any portion of such Non-Managing Member’s Interest, and
(ii) extend to such Non-Managing Member’s successors, assigns and legal
representatives.
Section 8.No Decree of Dissolution
.
To the fullest extent permitted by applicable law, each Non-Managing Member
covenants that, except with the consent of the Managing Member, it shall not
apply for a decree of dissolution, file a bill for partnership or company
accounting or seek the appointment by a court of a liquidator for the Company.
Section 9.Determinations of the Members; Non-Continuing Status
.
Unless otherwise specified in this Agreement, and notwithstanding any provisions
of law or equity to the contrary, any determination, decision, consent, vote or
judgment of, or exercise of discretion by, or action taken or omitted to be
taken by, a Member (including, for the avoidance of doubt, the Managing Member)
under this Agreement may be made, given, exercised, taken or omitted as such
Member shall determine in its sole and absolute discretion, and in connection
therewith with the foregoing, such Member shall be entitled to consider only
such interests and factors as they deem appropriate, including their own
interests. Notwithstanding anything to the contrary contained in this Agreement,
the Interests of any Non-Continuing Member shall be solely economic, and any
Non-Continuing Member shall have no rights hereunder other than such
Non-Continuing Member’s rights, if any, to receive distributions or other
payments pursuant to this Agreement. For the avoidance of doubt, a
Non-Continuing Member shall not participate in any determination, decision,
consent, vote or judgment of, or exercise of discretion by, or action taken or
omitted to be taken by, the Members under this Agreement.
Section 10.Notices
.
All notices, requests and other communications to any party hereunder shall be
in writing (including a facsimile, electronic mail, other electronic means or
similar writing) and shall be given to such party at its address, electronic
mail address or facsimile number set forth in a schedule filed with the records
of the Company or such other address, electronic mail address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Managing Member (if such party is a Non-Managing Member) or to all Non-Managing
Members (if such party is the Managing Member). Each such notice, request or
other communication shall be effective (a) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified pursuant to this
Section 13.10, (b) if given by electronic mail, when sent, (c) if given by mail,
72 hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iv) if given by any other means,
when delivered at the address specified pursuant to this Section 13.10.
Section 11.Further Assurances
.
Each Member shall execute all such certificates and other documents and shall do
all such filing, recording, publishing and other acts as the Managing Member
deems appropriate to comply with the requirements of the Delaware Act for the
operation of the Company and to comply with any applicable laws, rules and
regulations relating to the acquisition, operation or holding of the property of
the Company. Each Non-Managing Member shall procure a written consent in the
form attached hereto as Exhibit A from such Non-Managing Member’s spouse (if
any) (a) acknowledging, among other things, the transfer restrictions set forth
herein and (b) agreeing to grant such Non-Managing Member and the Company the
right to compulsorily withdraw, transfer or otherwise repurchase any Interest
received by such spouse in any divorce or marital settlement proceeding.
Section 12.Entire Agreement
.
This Agreement, together with any Award Letter executed by the Company and one
or more Non-Managing Members modifying or supplementing the terms of this
Agreement with respect to one or more such Non-Managing Members, constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes any prior agreement or understanding with respect to the subject
matter hereof. The parties hereto acknowledge that, notwithstanding anything to
the contrary contained in this Agreement (including Section 13.4), (a) the
Managing Member, on its own behalf or on behalf of the





--------------------------------------------------------------------------------





Company and (b) the Manager or any of its Affiliates, without any act, consent
or approval of any other Member, may enter into an Award Letter or an Employment
Agreement, in each case, which has the effect of establishing rights under, or
altering or supplementing the terms of, this Agreement. The parties agree that
(i) any rights established, or any terms of this Agreement altered or
supplemented, in an Award Letter to or with a Member shall govern with respect
to such Member notwithstanding any other provision of this Agreement and
(ii) subject to Section 13.2, any rights established, or any terms of this
Agreement altered or supplemented, in an Employment Agreement to or with a
Member shall be superseded by the terms of this Agreement with respect to such
Member. The other Members shall have no recourse against the Company, any Member
or any of their respective Affiliates in the event that certain Members receive
additional or different rights or terms as a result of such Award Letters or
Employment Agreements.
[The remainder of this page is intentionally left blank.]
        


[Signature Page to A&R LLC Agreement of Medley RealD Investors LLC]


        


[Signature Page to A&R LLC Agreement of Medley RealD Investors LLC]


IN WITNESS WHEREOF, the undersigned have duly executed and unconditionally
delivered this Agreement as of the day and year first above written.
Managing Member:
MEDLEY CAPITAL LLC


    
By:    
Title:    


Non-Managing Members:








        
[_______________]





--------------------------------------------------------------------------------













S.I-2    
103058476.2


SCHEDULE I


Terms Applicable to Non-Continuing Members


This Schedule I to the Amended and Restated Limited Liability Company Agreement
of Medley RealD Investors LLC (as amended from time to time, the “Agreement”),
which is an integral part of the Agreement, sets out the terms applicable to the
participation of a Non-Managing Member that has become a Non-Continuing Member.
The terms of this Schedule I will apply to any Non-Managing Member absent any
modification in any Award Letter or other instrument adopted by the Managing
Member in accordance with the Agreement.


A1.    Reduction of Carried Interest Percentages.
(a)    The following provisions shall apply in the event a Non-Managing Member
becomes a Non-Continuing Member:
(i)    If such Member becomes a Non-Continuing Member following the occurrence
of a Cause (as defined below) event with respect to such Member (or any
Designated Employee to which a Vehicle Member that is a Non-Managing Member
relates), the Carried Interest Percentages of such Member shall be reduced to
zero and such Member shall have no right to receive any further distributions
from the Company. For the avoidance of doubt, such Member shall forfeit any
amounts in such Member’s Capital Account in respect of such Member’s Carried
Interest.
(ii)    If such Member becomes a Non-Continuing Member due to any reason other
than a Cause event with respect to such Member (or any Designated Employee to
which a Vehicle Member that is a Non-Managing Member relates), the Carried
Interest Percentages of such Member shall not be subject to any reduction
hereunder.
(iii)    Notwithstanding Section A1(a)(ii), if, after a Member (or any
Designated Employee to which a Vehicle Member that is a Member relates) becomes
a Non-Continuing Member, the Managing Member determines (in its discretion) that
such Non-Continuing Member could have been terminated for Cause, the Carried
Interest Percentages of such Member shall immediately be reduced to zero and
such Member shall have no right to receive any further distributions from the
Company.
(iv)    As used herein, “Cause” means, as to any Non-Managing Member (or any
Designated Employee to which a Vehicle Member that is a Non-Managing Member
relates), (A) such Non-Managing Member’s fraud or embezzlement, (B) such
Non-Managing Member’s conviction for, or the entering of a plea of guilty or
nolo contendere to, a financial crime that constitutes a felony (or any
state-law equivalent) or that involves moral turpitude, (C) such Non-Managing
Member’s conviction for any other criminal act that has a material adverse
effect on the property, operations, business or reputation of the Company or any
of its Affiliates





--------------------------------------------------------------------------------





and (D) any other conduct of such Non-Managing Member which would be treated as
“cause” under any Employment Agreement or unitholder agreement between such
Non-Managing Member and the Managing Member or its Affiliates.
(c)    Authority of Managing Member. The Managing Member may, in its discretion,
reduce all or any Carried Interest Percentage of any Non-Continuing Member by a
lesser amount than that which would apply under the foregoing principles.
(d)    Reallocation of Carried Interest Percentages. Any reduction in the
Carried Interest Percentages of a Non-Continuing Member shall be reallocated to
the Managing Member, unless otherwise determined by the Managing Member.
A2.    Adjustment of Carried Interest Percentages. Unless otherwise determined
by the Managing Member, the Company Capital Contribution obligations (other than
any Clawback Obligations), if any, of any Member whose Carried Interest
Percentages have increased as a result of the reduction of the Carried Interest
Percentages of any Non-Continuing Member shall be increased by the amount of the
reduction in such Non-Continuing Member’s Company Capital Contribution
obligations, if any, pursuant to this Schedule I, in the same proportions as
such Carried Interest Percentages were increased.




Strictly Confidential


4
103058463.2
Execution Version
Strictly Confidential


103058463.2
EXHIBIT A
SPOUSAL CONSENT


I acknowledge that I have read that certain Amended and Restated Limited
Liability Company Agreement, dated as of November [__], 2018 of Medley RealD
Investors LLC (as amended, the “LLC Agreement”) to which my spouse (or his or
her Vehicle Member (as defined in the LLC Agreement)) has agreed to become a
party, and that I understand its contents. I am aware that the LLC Agreement
imposes certain obligations upon my spouse (and/or his or her Vehicle Member),
including, without limitation, restrictions on the transfer of my spouse’s
Interest (as defined in the LLC Agreement). I hereby agree that I have no rights
to become a Member and no rights to any Interest, the transfer of which is
restricted under the LLC Agreement or, vis-à-vis the Company or any Member
(other than my spouse), to any proceeds therefrom, and I agree that the
foregoing is binding upon any community property interest or marital settlement
awards I may now or hereafter own or receive and regardless of any termination
of my marital relationship with a Member or Designated Employee (as defined in
the LLC Agreement) for any reason. For the avoidance of doubt, I acknowledge and
agree that the intent of this Spousal Consent is not to operate as a waiver of
claims against my spouse, but to insulate the Company from the effect of any
such claims as a condition to the grant of rights to my spouse hereunder. I
hereby grant Medley RealD Investors LLC the right to compulsorily withdraw,
transfer or otherwise repurchase any Interest or portion thereof I receive upon
any community property interest or marital settlement awards.







--------------------------------------------------------------------------------





Dated as of ____________, 20__
_______________________________
Signature of Spouse
_______________________________
Name


EXHIBIT B










Amended and Restated
Limited Liability Company Agreement
of
MEDLEY AVANTOR INVESTORS LLC
_______________






Dated as of November [ ], 2018










i







--------------------------------------------------------------------------------





NOTICE


NEITHER MEDLEY AVANTOR INVESTORS LLC NOR THE MEMBER INTERESTS THEREIN HAVE BEEN
OR WILL BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED, THE SECURITIES LAWS OF ANY OF THE
STATES OF THE UNITED STATES OR THE SECURITIES LAWS OF ANY FOREIGN JURISDICTION.
THE DELIVERY OF THIS LIMITED LIABILITY COMPANY AGREEMENT SHALL NOT CONSTITUTE AN
OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY
OFFER, SOLICITATION OR SALE OF MEMBER INTERESTS IN MEDLEY AVANTOR INVESTORS LLC
IN ANY JURISDICTION IN WHICH SUCH OFFER, SOLICITATION OR SALE IS NOT AUTHORIZED
OR TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER, SOLICITATION OR
SALE.
THE MEMBER INTERESTS IN MEDLEY AVANTOR INVESTORS LLC ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE, MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE OR
FOREIGN SECURITIES LAWS PURSUANT TO REGISTRATION THEREUNDER OR EXEMPTION
THEREFROM AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
THE REQUIREMENTS AND CONDITIONS SET FORTH IN THIS LIMITED LIABILITY COMPANY
AGREEMENT.




iii


ii


TABLE OF CONTENTS
Page
Article I DEFINITIONS    1
Section 1.1
Definitions    1

Article II GENERAL PROVISIONS    8
Section 2.1
Company; Name    8

Section 2.2
Offices    9

Section 2.3
Purpose and Powers of the Company    9

Section 2.4
Liabilities of the Members Generally    9

Section 2.5
Fiscal Year    10

Section 2.6
Non-Managing Member Interests    10

Section 2.7
No Benefits, Duties or Obligations to Creditors    11

Article III MANAGEMENT AND OPERATIONS OF THE COMPANY    11
Section 3.1
Managing Member    11

Section 3.2
Officers    12

Section 3.3
Company Expenses    12






--------------------------------------------------------------------------------





Article IV COMPANY CAPITAL CONTRIBUTIONS    12
Section 4.1
Company Capital Contributions    12

Section 4.2
Default in Company Capital Contributions    13

Section 4.3
Rights of Members in Capital    13

Section 4.4
Capital Accounts    14

Article V CARRIED INTEREST    15
Section 5.1
Participation in Carried Interest Proceeds    15

Section 5.2
Reduction of Participation Upon Becoming a Non-Continuing Member    16

Article VI allocations    16
Section 6.1
Allocation of Profits and Losses    16

Section 6.2
Tax Allocations    17

Article VII DISTRIBUTIONS    18
Section 7.1
Distributions    18

Section 7.2
Reserves; Withholding of Certain Amounts    19

Section 7.3
Company Clawback    20

Section 7.4
Member Giveback    21

Section 7.5
Interpretive Authority of Managing Member    21

Section 7.6
Giveback of Excess Distributions    21

Article VIII BOOKS AND RECORDS; REPORTS; CONFIDENTIALITY    21
Section 8.1
Records and Accounting; Partnership Representative    21

Section 8.2
Reports    23

Section 8.3
Valuation    23

Section 8.4
Confidentiality    23

Article IX TRANSFERS; CERTAIN WITHDRAWALS    24
Section 9.1
Transfer and Assignment of Company Interest    24

Section 9.2
Vehicle Members    25

Article X EXCULPATION AND INDEMNIFICATION    26
Section 10.1
Liability, Limitation, Indemnification and Contribution    26

Section 10.2
Survival of Rights    27

Article XI DISSOLUTION AND WINDING UP    27
Section 11.1
Term    27

Section 11.2
Winding Up    27

Article XII REPRESENTATIONS AND WARRANTIES    28
Section 12.1
Legal Capacity, etc.    28

Section 12.2
Investment Risks    28

Section 12.3
No Illegal Activity or Proscribed Persons    29

Section 12.4
U.S. Tax Forms    29

Section 12.5
Securities Law Matters    29

Article XIII MISCELLANEOUS    30
Section 13.1
Termination    30

Section 13.2
Restrictive Covenants    30

Section 13.3
Governing Law; Severability; Jurisdiction    30

Section 13.4
Amendments    31

Section 13.5
Successors; Counterparts; Signatures    32

Section 13.6
Interpretation    32






--------------------------------------------------------------------------------





Section 13.7
Power of Attorney    32

Section 13.8
No Decree of Dissolution    32

Section 13.9
Determinations of the Members; Non-Continuing Status    33

Section 13.10
Notices    33

Section 13.11
Further Assurances    33

Section 13.12
Entire Agreement    34

Schedule I    Terms Applicable to Non-Continuing Members
Exhibit A    Form of Spousal Consent
27




103058463.2


MEDLEY AVANTOR INVESTORS LLC
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT dated as of
November [__], 2018 of Medley Avantor Investors LLC, a limited liability company
formed under the laws of the State of Delaware (the “Company”), by and among
Medley Capital LLC, as managing member of the Company, and those admitted to the
Company as Non-Managing Members (as defined below) in accordance herewith.
WHEREAS, the Company was formed pursuant to the Delaware Act (as defined below)
by the filing of a Certificate of Formation of the Company, dated as of November
1, 2018 (the “Certificate”), in the office of the Secretary of State of the
State of Delaware on November 1, 2018;
WHEREAS, Medley Capital LLC, as sole member, entered into a Limited Liability
Company Agreement of the Company, dated as of November 1, 2018 (the “Original
Agreement”); and
WHEREAS, the parties hereto desire to admit additional members to the Company as
Non-Managing Members, and in connection therewith, to amend and restate the
Original Agreement in its entirety.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the parties hereto hereby agree to amend
and restate the Original Agreement in its entirety as follows:
Article XXVII



Article XXVIIIDEFINITIONS
Section 1.Definitions
. The following terms, as used in this Agreement, have the respective meanings
set forth below:
“2015 Act” has the meaning set forth in Section 8.1(c).
“Adjusted Capital Account Balance” means, with respect to any Member, the
balance in such Member’s Capital Account adjusted (a) by taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (b) by adding to such balance
such Member’s share of partnership minimum gain and partner nonrecourse debt
minimum gain, determined pursuant to Treasury Regulations Section 1.704-2(g)(1)
and 1.704-2(i)(5). The foregoing definition of Adjusted Capital Account Balance
is intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.





--------------------------------------------------------------------------------





“Affiliate” of any Person means any other Person that, directly or indirectly
through one of more intermediaries, controls, is controlled by or is under
common control with such Person, and the term “Affiliated” shall have a
correlative meaning. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies or investment decisions of a Person, whether through the ownership of
voting securities, by contract or otherwise. Members of the immediate family
(i.e., spouse, parents and lineal descendants) of any Member, and any family
trusts for, and estate planning vehicles of, any Member and such Member’s
immediate family members shall be deemed to be Affiliates of such Member. For
the avoidance of doubt, no Member shall be deemed an Affiliate of any other
Member solely by virtue of its Interest.
“After Tax Carried Interest Proceeds” means, as of any date, with respect to any
Member, the Carried Interest Proceeds received by such Member, net of the Income
Tax Liability of such Member allocable to such Carried Interest Proceeds.
“Agreement” means this Amended and Restated Limited Liability Company Agreement,
including Schedule I and Exhibit A hereto, as amended from time to time.
“Award Letter” means, with respect to any Non-Managing Member, a letter or other
instrument executed by the Managing Member and such Non-Managing Member
evidencing such Non-Managing Member’s Carried Interest Percentage and setting
forth such other terms of such Non-Managing Member’s participation in the
Company as agreed upon between the Managing Member and such Non-Managing Member.
“Business Day” means any day except a Saturday, a Sunday or other day on which
commercial banks in New York City are authorized or obligated by law or
executive order to be closed.
“Capital Account” means, with respect to each Member, the capital account
established and maintained on behalf of such Member as described in Section 4.4.
“Carried Interest” means the carried interest, performance allocation or
incentive fees earned directly or indirectly by the Company from the Fund.
“Carried Interest Percentage” means, with respect to any Member and any Carried
Interest Proceeds in which such Member is entitled to participate as set forth
in an Award Letter or other instrument executed by the Managing Member, such
Member’s percentage interest in such Carried Interest Proceeds received by the
Company in respect of the Fund, as determined by the Managing Member in its
discretion, as recorded in the books and records of the Company and as adjusted
from time to time in accordance with this Agreement.
“Carried Interest Proceeds” means the net cash proceeds or other property
received by the Company directly or indirectly on account of the Carried
Interest (including for the avoidance of doubt Minimum Tax Distributions that
are attributable to the right to receive distributions on account of the Carried
Interest).
“Certificate” has the meaning set forth in the recitals hereto.
“Claim” means any claims, losses, liabilities, damages, costs or expenses
(including attorney fees, judgments and expenses in connection therewith and
amounts paid in defense and settlement thereof) to which any Covered Person may
directly or indirectly become subject in connection with the Company or in
connection with any involvement with any investment of the Fund (including
serving as an officer, director, consultant or employee of any such investment).
“Clawback Contribution” means a Company Capital Contribution required of a
Member under Section 7.3 to fund a Clawback Obligation.
“Clawback Obligation” means an obligation on the part of the Company or the
Managing Member, pursuant to the Fund Agreement, to make a payment to the Fund
or its investors in respect of a clawback of the related Carried Interest.
“Clawback Repayment Amount” has the meaning set forth in Section 7.3(a).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the preamble hereto.
“Company Capital Contribution” means, with respect to any Member, a contribution
of cash or property made or deemed made to the Company by such Member.





--------------------------------------------------------------------------------





“Company Expenses” have the meaning set forth in Section 3.3.
“Continuing Employee” means, at any time, any Individual Member who (or any
Vehicle Member related to a Designated Employee who) at such time is an officer
or employee of the Company, the Managing Member, the Manager or any of their
Affiliates.
“Covered Person” means each Member, the Partnership Representative, the
Designated Individual, any Affiliate of a Member or the Company and, unless
otherwise determined by the Managing Member, any members, managers,
shareholders, partners, directors, officers, employees, agents, advisors,
assigns, representatives, heirs, legatees, executors or administrators of any
Member or its Affiliates and any members, managers, shareholders, partners,
directors, officers, employees, agents, advisors, assigns or representatives of
the Fund, the Company or their Affiliates.
“Cumulative Carried Interest Proceeds” means, with respect to any Member at any
time, the aggregate amount of Carried Interest Proceeds that have been
distributed at or prior to such time to such Member pursuant to Section 7.1 less
the cumulative amount of Clawback Contributions previously made by such Member
at or prior to such time.
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101 et seq., as amended from time to time.
“Designated Employee” has the meaning set forth in Section 9.2.
“Designated Individual” has the meaning set forth in Section 8.1(c).
“Disabling Conduct” means, with respect to any Covered Person and any Claim,
such Covered Person’s fraud, willful malfeasance or gross negligence; reckless
disregard of duties by in the conduct of such Covered Person’s office; a
material and knowing violation of applicable U.S. securities laws or a criminal
conviction, in either case with respect to the activities of the Company; or a
material breach of this Agreement.
“Disqualifying Event” means, for purposes of Rule 506(d) promulgated under the
Securities Act, any of the following events has occurred with respect to a
Member, or any beneficial owner of such Member:
(i) 
such Person has been convicted, within ten years before the date hereof (or five
years, in the case of issuers, their predecessors and affiliated issuers), of
any felony or misdemeanor: (A) in connection with the purchase or sale of any
security; (B) involving the making of any false filing with the U.S. Securities
and Exchange Commission (the “SEC”); or (C) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

(ii) 
such Person is subject to any order, judgment or decree of any court of
competent jurisdiction, entered within five years before the date hereof, that,
as of the date hereof, restrains or enjoins such person from engaging or
continuing to engage in any conduct or practice: (A) in connection with the
purchase or sale of any security; (B) involving the making of any false filing
with the SEC; or (C) arising out of the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities;

(iii) 
such Person is subject to a final order of a state securities commission (or an
agency or officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; U.S. Commodity Futures
Trading Commission (the “CFTC”); or the National Credit Union Administration
that: (A) as of the date hereof, bars the person from: (1) association with an
entity regulated by such commission, authority, agency, or officer; (2) engaging
in the business of securities, insurance or banking; or (3) engaging in savings
association or credit union activities; or (B) constitutes a final order based
on a violation of any law or regulation that prohibits fraudulent, manipulative,
or deceptive conduct entered within ten years before the date hereof;

(iv) 
such Person is subject to an order of the SEC entered pursuant to Section 15(b)
or 15B(c) of the Exchange Act or Section 203(e) or (f) of the U.S. Investment
Advisers Act of 1940, as amended (the “Advisers Act”), that, as of the date
hereof: (A) suspends or revokes such person’s registration as a broker, dealer,
municipal securities dealer or investment adviser; (B) places limitations on the
activities, functions or operations of such person; or






--------------------------------------------------------------------------------





(C) bars such person from being associated with any entity or from participating
in the offering of any penny stock;
(v) 
such Person is subject to any order of the SEC entered within five years before
the date hereof that, as of the date hereof, orders the person to cease and
desist from committing or causing a violation or future violation of: (A) any
scienter-based anti-fraud provision of the federal securities laws, including
without limitation Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and 17 CFR 240.10b-5, Section 15(c)(1) of the Exchange Act and
Section 206(1) of the Advisers Act, or any other rule or regulation thereunder;
or (B) Section 5 of the Securities Act;

(vi) 
such Person is suspended or expelled from membership in, or suspended or barred
from association with a member of, a registered national securities exchange or
a registered national or affiliated securities association for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade;

(vii) 
such Person has filed (as a registrant or issuer), or was or was named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the SEC that, within five years before the date hereof, was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, as of the date hereof, the subject of an investigation or
proceeding to determine whether a stop order or suspension order should be
issued; or

(viii) 
such Person is subject to a United States Postal Service false representation
order entered within five years before the date hereof, or is, as of the date
hereof, subject to a temporary restraining order or preliminary injunction with
respect to conduct alleged by the United States Postal Service to constitute a
scheme or device for obtaining money or property through the mail by means of
false representations.

“Employment Agreement” means, with respect to any Member, an employment
agreement between such Member (or, in the case of any Vehicle Member, the
related Designated Employee to whom such Vehicle Member relates) and the
Managing Member or any of its Affiliates.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Fiscal Year” has the meaning set forth in Section 2.5.
“Fund” means Medley Tactical Opportunities LLC, a Delaware limited liability
company, and, unless otherwise specified by the Managing Member, shall include
all investment vehicles that invest in parallel with or serve as an alternate
investment vehicle or co-investment vehicle for such fund.
“Fund Agreement” means the Limited Liability Company Agreement of the Fund,
dated as of August 11, 2017, as such agreement may be amended from time to time.
“Gross Asset Value” means, with respect to any property of the Company (other
than money), such property’s adjusted basis for U.S. federal income tax
purposes, except that (a) the Gross Asset Value of any such property contributed
or deemed contributed to the Company shall be the gross fair market value of
such property on the date of the contribution and (b) the Gross Asset Value of
such property shall be adjusted to its Value (i) whenever such adjustment is
required in order for allocations under this Agreement to have “economic effect”
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii) and (ii) if
the Managing Member considers appropriate, whenever such adjustment is permitted
under Treasury Regulations Section 1.704 1(b)(2)(ii).
“Income Tax Liability” means (a) the taxable income that has been allocated to
any Member in respect of its shares of Carried Interest Proceeds, multiplied by
(b) the combined U.S. federal, state and local income tax rates on such taxable
income computed using the highest aggregate marginal tax rates (including
applicable surcharges and alternative minimum, Medicare, employment and other
taxes based on income and any other similar taxes, if any) applicable to
individuals residing in New York, New York for the applicable taxable year(s) in
which such taxable income was allocated to the Member taking into account any
different tax rates applicable to different types of taxable income (e.g.,
long-term capital gain, recapture income, ordinary income), after giving effect
to (i) the deductibility, if any, for U.S. federal and state tax purposes of
state or local income taxes on such applicable income at the time of its
recognition taking into account any limitations on such deductibility, including
those imposed pursuant to Section 68 of the Code, and the effect of any
alternative minimum tax, (ii) any loss limitations or other limitations on
deductions imposed by the Code or the Treasury Regulations, and (iii) any
carryforwards of prior losses allocated to such Member to the extent such losses
can be utilized to offset such income.





--------------------------------------------------------------------------------





“Individual Member” means a Member that is an individual and participates in the
Carried Interest through its Interest, and where appropriate shall include any
Vehicle Members related to such Individual Member.
“Interest” means the interest of a Member in the Company.
“Investment Expenses” has the meaning set forth in the Fund Agreement.
“Manager” has the meaning set forth in the Fund Agreement.
“Managing Member” means Medley Capital LLC, and any other Person that becomes a
successor or an additional Managing Member of the Company, in such Person’s
capacity as Managing Member of the Company, in each case as the context
requires.
“Member Giveback” has the meaning set forth in Section 7.4.
“Members” means, collectively, the Managing Member and Non-Managing Members.
“Minimum Tax Distributions” means distributions received by the Company from the
Fund pursuant to Section 6.2(c) of the Fund Agreement, if any.
“Net Profits” and “Net Losses” means, with respect to any Fiscal Year or other
relevant period of calculation of the Company, any taxable income or taxable
loss for such Fiscal Year or other period, as determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:
(a)
any income that is exempt from U.S. federal income tax and not otherwise taken
into account in computing Net Profits or Net Losses pursuant hereto shall be
added to such taxable income or loss;

(b)
any expenditures described in Code Section 705(a)(2)(B) (or treated as
expenditures described in Code Section 705(a)(2)(B) pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i)) and not otherwise taken into account
in computing Net Profits or Net Losses pursuant hereto shall be subtracted from
such taxable income or loss;

(c)
in the event the Gross Asset Value of any property is adjusted pursuant to the
definition of “Gross Asset Value”, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such property for purposes
of computing Net Profits or Net Losses;

(d)
gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e)
with respect to property the Gross Asset Value of which differs from its
adjusted basis for United States federal income tax purposes, depreciation,
amortization and cost recovery deductions with respect thereto shall be
determined under Treasury Regulations Sections 1.704-1(b)(2)(iv)(g)(3) or
1.704-3(d) as determined by the Managing Member; and

(f)
any other provisions or items which are specifically allocated pursuant to
Section 6.2(b) hereof shall not be taken into account in computing Net Profits
or Net Losses.

“Non-Continuing Member” means an Individual Member who (or any Vehicle Member
related to Designated Employee who) ceases to be an officer or employee of the
Company or any of its Affiliates for any reason.
“Non-Managing Member” means, at any time, any Person who is at such times a
Non-Managing Member of the Company and shown as such on the books and records of
the Company, in its capacity as a Non-Managing Member of the Company.
“OFAC” has the meaning set forth in Section 12.3(b).
“Officers” has the meaning set forth in Section 3.2.
“Original Agreement” has the meaning set forth in the recitals hereto.





--------------------------------------------------------------------------------





“Partnership Representative” has the meaning set forth in Section 8.1(c).
“Permitted Temporary Investments” has the meaning set forth in the Fund
Agreement.
“Person” means any individual, partnership, limited partnership, limited
liability company, trust, estate, corporation, custodian, nominee or any other
individual or entity acting on its own or in any representative capacity.
“Prime Rate” means the rate of interest published from time to time in The Wall
Street Journal, Eastern Edition (or any successor publication thereto),
designated therein as the prime rate, or if not so published, the rate of
interest publicly announced from time to time by any money center bank as its
prime rate in effect at its principal office, as identified in writing by the
Managing Member to the Members.
“Profits Interest” has the meaning set forth in Section 5.1(b).
“Proposed Guidance” has the meaning set forth in Section 8.1(f)(i).
“Safe Harbor” has the meaning set forth in Section 8.1(f)(i).
“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time.
“Threshold Amount” has the meaning set forth in Section 5.1(c).
“Transfer” means, any voluntary or involuntary transfer, sale, pledge,
encumbrance, mortgage, assignment, hypothecation or other disposition and, as a
verb, to voluntarily or involuntarily transfer, sell, pledge, encumber,
mortgage, assign, hypothecate or otherwise dispose of.
“Treasury Regulations” means the regulations of the U.S. Treasury Department
issued pursuant to the Code.
“Vehicle Member” means any partnership, limited partnership, limited liability
company, trust or other vehicle or joint account that is or becomes a Member and
through which an Individual Member or Person otherwise eligible to become an
Individual Member holds an Interest in the Company.
Article XXIX



Article XXXGENERAL PROVISIONS
Section 1.Company; Name
.
The name of the Company is Medley Avantor Investors LLC. The Company’s business
may be conducted under any other name or names deemed advisable by the Managing
Member. The Managing Member shall give notice of any change of the name of the
Company to each Non-Managing Member. All right, title and interest in and to the
use of the name of the Company and any abbreviation or variation thereof,
including any name to which the name of the Company is changed, shall be the
sole property of the Managing Member, and Non-Managing Members shall have no
right, title or interest in or to the use of any such name.
Section 2.Offices
.
(a)The principal place of business and principal office of the Company shall be
at 280 Park Avenue, 6th Floor East, New York, NY 10017, or such other place as
the Managing Member may determine from time to time. The Managing Member shall
give notice of any change of such address to each Non-Managing Member.
(b)The Company shall maintain a registered office in Delaware at, and the name
and address of the Company’s registered agent in Delaware is, c/o The
Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware,
19808, or such other registered office and/or registered agent as the Managing
Member shall determine.
Section 3.Purpose and Powers of the Company
.
The Company is formed for the object and purpose of, and the nature of the
business to be conducted and promoted by the Company is, (a) receiving Carried
Interest Proceeds and being responsible for any related Clawback Obligations, as
provided in the Fund Agreement and (b) doing everything necessary or desirable
for the accomplishment of the above purpose or the furtherance of any of the
powers herein set forth and doing every other act and thing incidental thereto
or connected therewith. The Company shall have the power to do any and all acts
determined by the Managing Member to be necessary, appropriate, proper,
advisable, incidental or convenient to or for the furtherance of the purposes
described herein.





--------------------------------------------------------------------------------





Section 4.Liabilities of the Members Generally
.
(a)The rights and liabilities of the Members shall be as provided in the
Delaware Act, except as herein otherwise provided (to the extent permitted by
the Delaware Act).
(b)Except as expressly provided herein or as otherwise expressly provided under
the Delaware Act, no Non-Managing Member shall participate in the management or
control of the Company, nor shall any Non-Managing Member have the power to act
for, sign for, bind or make a decision on behalf of, the Company in such
capacity. No Non-Managing Member may hold itself out as a manager or managing
member of the Company to third parties.
(c)Except as otherwise provided in this Agreement or the Delaware Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Non-Managing Member shall be obligated personally for any such
debt, obligation or liability of the Company solely by reason of being a member
of the Company.
(d)Except as otherwise provided in this Agreement or the Delaware Act, the
liability of each Non-Managing Member shall be limited to the amount of Company
Capital Contributions required to be made by such Non-Managing Member in
accordance with the provisions of this Agreement, but only when and to the
extent the same shall become due pursuant to the provisions of this Agreement.
(e)Each Member agrees to take such actions as are in its power and control to
cause the Company to be in compliance with its obligations under the Fund
Agreement and not to take any action which would cause the Company to be in
violation of the Fund Agreement. Nothing in this Section 2.4(e) shall require
any Member other than the Managing Member to take any affirmative action to
cause the Company to act.
Section 5.Fiscal Year
.
The fiscal year (the “Fiscal Year”) of the Company for financial statements and
federal income tax purposes will end on December 31st of each year, except as
otherwise required by Code Section 706; provided that upon the termination of
the Company, “Fiscal Year” shall mean the period from the January 1st
immediately preceding such termination to the date of such termination.
Section 6.Non-Managing Member Interests
.
(a)Subject to the terms of this Agreement, any Person may be admitted as a
Non-Managing Member by the Managing Member in its discretion on such terms as
the Managing Member may approve and specify in the books and records of the
Company upon the execution by such Person of a counterpart of this Agreement, an
Award Letter (or in the case of a Vehicle Member, the Designated Employee of
such Vehicle Member). All Members shall be bound by all provisions of this
Agreement.
(b)Subject to Section 5.1, upon admission of a new Non-Managing Member and
issuance of a new Interest in connection therewith that includes a Carried
Interest Percentage, the Carried Interest Percentage of the Managing Member
shall be reduced.
(c)The books and records of the Company shall be amended upon the admission of a
new Non-Managing Member and issuance of an Interest to reflect such issuance
(including to reflect a Person’s admission as a Non-Managing Member of the
Company, such Non-Managing Member’s Carried Interest Percentage, and any
corresponding reductions of other Members’ Carried Interest Percentages).
(d)The Managing Member has the authority to create Interests of separate classes
which shall have the rights, powers and duties as set forth herein, in an Award
Letter or in an addendum to this Agreement. Without limitation of the foregoing,
the terms of participation by any Individual Member may be varied by the
Managing Member with the consent of such Individual Member through an Award
Letter, an addendum to this Agreement or other instrument executed by the
Managing Member and accepted by such Individual Member, without any action on
the part of any other Member. Nothing in this Agreement shall obligate the
Managing Member to treat all Non-Managing Members alike, and the exercise of any
power or discretion by the Managing Member in the case of any one Non-Managing
Member shall not create any obligation on the part of the Managing Member to
take any similar action in the case of any other Non-Managing Member, it being
understood that any power or discretion conferred upon the Managing Member shall
be treated as having been so conferred upon the Managing Member as to each
Non-Managing Member separately.
Section 7.No Benefits, Duties or Obligations to Creditors
.
The provisions of this Agreement are intended solely to benefit the Members and,
to the fullest extent permitted by applicable law, shall not be construed as
conferring any benefit upon any creditor of the Company other than the Members
(and no such creditor of the Company other than the Members shall be a
third-party beneficiary under this Agreement).





--------------------------------------------------------------------------------





Article XXXI



Article XXXIIMANAGEMENT AND OPERATIONS OF THE COMPANY
Section 1.Managing Member
.
(a)Except as otherwise specifically provided herein or otherwise expressly
provided under the Delaware Act, the management of the Company shall be vested
exclusively in the Managing Member, and Non-Managing Members shall have no part
in the management or control of the Company and shall have no authority or right
to act on behalf of the Company in connection with any matter.
(b)Subject to the terms of this Agreement, the Managing Member shall have the
sole power and authority on behalf of and in the name of the Company to carry
out any and all of the objects and purposes and to exercise any and all of the
powers contemplated by Section 2.3 and to perform all acts which it may deem
necessary or advisable in connection therewith. The Managing Member shall not
take any action that would subject any Non-Managing Member to liability for the
debts and obligations of the Company.
(c)The Members agree that all actions made or taken by the Managing Member in
accordance with the terms of this Agreement on behalf of the Company shall bind
the Company, the Members and their respective successors, assigns and personal
representatives. Persons dealing with the Company are entitled to rely
conclusively upon the power and authority of the Managing Member as herein set
forth.
(d)In addition to powers, rights, privileges, duties and discretion delegated to
the Officers pursuant to Section 3.2, the Managing Member may delegate to any
Person or Persons, including any Person who is a Non-Managing Member, all or any
of the powers, rights, privileges, duties and discretion vested in it pursuant
to this Article III and such delegation may be made upon such terms and
conditions as the Managing Member shall determine.
(e)Any Person to whom the Managing Member delegates any of its duties pursuant
to this Section 3.1 or any other provision of this Agreement shall be subject to
the same standard of care as the Managing Member, unless such Person and the
Managing Member mutually agree to a different standard of care or right to
indemnification to which such Person shall be subject.
(f)To the fullest extent permitted by applicable law, the Managing Member (or
any Affiliate of the Managing Member) is hereby authorized to (i) purchase
property from, sell property to, lend money or otherwise deal with any of its
Affiliates, any Member, the Company or any Affiliates of any of the foregoing
Persons, (ii) obtain services from any Member or any Affiliate of any Member and
(iii) otherwise cause or permit the Company, its portfolio companies and
Affiliates to enter into any such transaction.
Section 2.Officers
.
The Managing Member may, from time to time as it deems advisable, select natural
persons who are employees or agents of the Managing Member, the Manager, the
Company or their Affiliates and designate them as officers of the Company (the
“Officers”) and assign titles (including, without limitation, Chief Executive
Officer, President, Chief Financial Officer, Chief Compliance Officer, Vice
President, Secretary and Treasurer) to any such person. Unless the Managing
Member decides otherwise, if the title is one commonly used for officers of a
business corporation formed under the Delaware General Corporation Law, the
assignment of such title shall constitute the delegation to such person of the
authorities and duties that are normally associated with that office. Any
delegation pursuant to this Section 3.2 may be revoked at any time by the
Managing Member. An Officer may be removed with or without cause by the Managing
Member.
Section 3.Company Expenses
.
Expenses of the Company, including, without limitation, liabilities of the
Company to Covered Persons under Article X hereof (including the expenses of the
Managing Member related to its duties as the Partnership Representative, as
applicable, of the Company), expenses of organizing and administering the
Company, maintaining the books and records of the Company and preparing reports
for Members (collectively, “Company Expenses”), shall be borne by the Company
(to the extent not borne by the Fund) and discharged from any source deemed
available by the Managing Member; provided that the Managing Member may bear
such expenses on behalf of the Company and shall be entitled to reimbursement of
any such expenses. Such expenses (including any amount required to be reimbursed
to the Managing Member) shall be charged to each Member pro rata in accordance
with each Member’s Carried Interest Percentage at the time such expenses are
charged; provided that the Managing Member shall have authority to charge such
expenses among Members on a different basis if such other basis is clearly more
equitable; provided further that a Designated Employee or his or her related
Vehicle Members shall bear any incremental administrative expenses of the
Company and its Affiliates related to all of such Designated Employee’s Vehicle
Members. The foregoing is not intended to affect the sharing and allocation of
any expense related to a Clawback Obligation or other expenses charged generally
to participants in the Carried Interest.





--------------------------------------------------------------------------------





Article XXXIII



Article XXXIVCOMPANY CAPITAL CONTRIBUTIONS
Section 1.Company Capital Contributions
.
(a)Except as expressly provided in this Agreement or in the Delaware Act
(including with respect to any Clawback Contribution), no Non-Managing Member
shall be obligated hereby to make any Company Capital Contribution, and no
Non-Managing Member shall be permitted to make any Company Capital Contribution
without the consent of the Managing Member.
(b)The Managing Member may, in its discretion, excuse any Non-Managing Member
from making all or a portion of any required Company Capital Contribution
(including with respect to any Clawback Contribution). The Managing Member shall
not be liable to any Non-Managing Member or the Company for permitting or
requiring or failing to permit or require a Non-Managing Member to be excused
from making all or a portion of any required Company Capital Contribution
pursuant to this Section 4.1(b). Any Company Capital Contribution as to which a
Non-Managing Member is excused shall not affect such Member’s obligation to make
other Company Capital Contributions. If any Non-Managing Member is excused from
making all or a portion of any required Company Capital Contribution pursuant to
this Section 4.1(b), the Managing Member shall seek to procure funding in the
amount that is excused from other sources (including other Members) as it
determines in its discretion.
Section 2.Default in Company Capital Contributions
.
If, to the extent required by this Agreement, any Non-Managing Member shall fail
to timely fund any required Company Capital Contribution or to pay any other
amounts which from time to time may be owing by such Member to the Company, and
such failure shall have continued for three (3) Business Days after notice from
the Managing Member to such Member, one or more of the Members, in their
discretion and with the approval of the Managing Member, may advance all or any
portion of the amount in default on behalf of the defaulting Member. Any advance
made under this Section 4.2 shall be payable by the defaulting Member on demand
and shall bear interest at the rate determined by the Managing Member, and the
repayment of such advance and the interest thereon shall be secured by a lien
hereby granted on the defaulting Member’s Interest (with the Managing Member
being hereby authorized and directed to apply the next distribution(s) payable
by the Company to the defaulting Member to repay such advance and the accrued
interest thereon). Without limitation of the foregoing, in the event of any
Member default described in the first sentence of this Section 4.2, the Managing
Member shall be authorized to take any action set forth in the Fund Agreement
with respect to “Defaulting Members” (as defined therein), which shall be
applied mutatis mutandis to such defaulting Member and its Interests, as the
Managing Member from time to time determines in its discretion to be appropriate
in light of the consequences or potential consequences to the Company or the
Fund arising from the default.
Section 3.Rights of Members in Capital
.
(a)No Member shall be entitled to interest on any Company Capital Contributions.
(b)No Member shall have the right to distributions or the return of any portion
of its Company Capital Contributions or Capital Account balance except (i) for
distributions in accordance with Article VII and (ii) upon dissolution of the
Company in accordance with Article XI. The entitlement to any such return at
such time shall be limited to the amount specifically set forth in this
Agreement and no Member shall be entitled to any payment on account of goodwill
of the Company.
Section 4.Capital Accounts
.
(a)The Company shall maintain for each Member a separate Capital Account in
accordance with this Section 4.4 and in accordance with the rules of Treasury
Regulations Section 1.704-1(b)(2)(iv).
(b)Each Member’s Capital Account shall have an initial balance equal to the
amount or fair market value of such Member’s initial Company Capital
Contribution, if any.
(c)Each Member’s Capital Account shall be increased by the sum of:
(i)the amount of cash and the fair market value of any other property (net of
liabilities that the Company is considered to assume or take subject to)
constituting additional contributions by such Member to the capital of the
Company, plus
(ii)the portion of any Net Profits and other income or gain items allocated to
such Member’s Capital Account.
(d)Each Member’s Capital Account shall be reduced by the sum of:
(i)the amount of cash and the fair market value of any other property (net of
liabilities that such Member is considered to assume or take subject to)
distributed by the Company to such Member, plus
(ii)the portion of any Net Losses and other expense or deduction items allocated
to such Member’s Capital Account.
(e)In determining the amount of any liability for purposes of Sections 4.4(c)(i)
or 4.4(d)(i) hereof, there shall be taken into account Code Section 752 and
other provisions of the Code and the Treasury Regulations.





--------------------------------------------------------------------------------





(f)In the event all or a portion of an Interest in the Company is transferred in
accordance with the terms of Article IX, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Interest, adjusted as required by the Treasury Regulations promulgated under
Code Section 704(b).
(g)No Member shall be required to restore any negative balance in its Capital
Account.
The foregoing provision and other provisions of this Agreement relating to
maintenance of Capital Accounts are intended to comply with Code Section 704(b)
and with the Treasury Regulations thereunder, and shall be interpreted and
applied in a manner consistent with such statutory and regulatory provisions.
Article XXXV



Article XXXVICARRIED INTEREST
Section 1.Participation in Carried Interest Proceeds
.
(a)Each Non-Managing Member’s Carried Interest Percentage, if any, in respect of
the Fund shall be as set forth in such Non-Managing Member’s Award Letter;
provided that each Non-Managing Member’s Carried Interest Percentage shall be
subject to adjustment pursuant to Section 5.2. Except as otherwise set forth
herein (including as set forth in Section 5.2 with respect to Non-Continuing
Members), no Carried Interest Percentage of a Non-Managing Member shall be
reduced without the consent of such Non-Managing Member. The Managing Member in
its discretion shall have the authority to determine the Carried Interest
Percentage of any new Non-Managing Member, and the Company’s books and records
shall be updated from time to time as needed to reflect the Members’ Carried
Interest Percentages. The Managing Member’s Carried Interest Percentage, if any,
shall be equal to the remaining Carried Interest Percentage not allocated to the
Non-Managing Members.
(b)The portion of each Member’s Interest attributable to his, her or its Carried
Interest Percentages is issued in consideration of services to be rendered, and
is intended to constitute a “profits interest” as that term is used in IRS
Revenue Procedures 93-27 and 2001-43 (“Profits Interest”), and this Agreement
shall be interpreted accordingly. To the extent IRS Revenue Procedures 93-27 and
2001-43 are superseded by temporary or final regulations (those referenced in
IRS Notice 2005-43 or otherwise) or new IRS Notices or IRS Revenue Procedures,
then the Managing Member is authorized to amend this Agreement to conform the
immediately preceding sentence to the requirements of such new rules, and to
make any elections, on behalf of each Member and the Company, permitted by such
new rules. Each Member that receives a Profits Interest that is subject to a
“substantial risk of forfeiture” within the meaning of Code Section 83 shall, if
requested by the Managing Member, make an election pursuant to Code Section
83(b) with respect to such interest.
(c)Upon the admission of a new Non-Managing Member awarded a Carried Interest
Percentage, or an increase in an existing Non-Managing Member’s Carried Interest
Percentage after the date hereof pursuant to Schedule I, the Managing Member
shall determine the fair market value of the Company’s direct and indirect
assets (indirect to the extent the sale of the asset will result in gain or loss
from the sale being allocated to the Members) to establish the amount of such
value (the “Threshold Amount”) that must be distributed to the other Members
before such Non-Managing Member participates in such value, in order for the
portion of such Non-Managing Member’s Interest attributable to such new or
increased Carried Interest Percentage to qualify as a Profits Interest. Such
portion of such Non-Managing Member’s Interest shall be subject to such
Threshold Amount, which will affect distributions to the Members as set forth in
Section 7.1. The Managing Member may, in connection with the allocation of
Carried Interest Percentages to Members, specify that the Carried Interest
Percentage allocated to a Member represents the right to participate in only the
Carried Interest Proceeds relating to (i) a portion of the gains represented by
the Carried Interest (e.g., gains first made after such allocations, or gains in
excess of the Threshold Amount) or (ii) any other category that the Managing
Member uses to distinguish among different sources of Carried Interest Proceeds.
Carried Interest Percentage allocations shall be made by the Managing Member in
its discretion. Any Carried Interest Percentage not allocated to any Member,
including, without limitation due to forfeiture pursuant to Section 5.2, shall
automatically revert to the Managing Member.
Section 2.Reduction of Participation Upon Becoming a Non-Continuing Member
.
The Carried Interest Percentages of any Non-Managing Member that becomes a
Non-Continuing Member shall be subject to adjustment in accordance with the
principles set forth in Schedule I (or any other terms made specifically
applicable to such Non-Managing Member through an Award Letter or other
agreement between the Managing Member and such Non-Managing Member), and such
Non-Managing Member’s right to participate in Carried Interest Proceeds shall be
limited as set forth therein. For the avoidance of doubt, and notwithstanding
the terms set forth in Schedule I, the Carried Interest Percentage of the
Managing Member shall not be subject to vesting or reduction.
Article XXXVII



Article XXXVIIIallocations
Section 1.Allocation of Profits and Losses
.
(a)After giving effect to the special allocations set forth in Section 6.1(b)
below, the Net Profits and Net Losses (or the respective items thereof) of the
Company for each Fiscal Year or other relevant period of calculation,





--------------------------------------------------------------------------------





as determined by the Managing Member in accordance with the provisions hereof,
shall be allocated among the Members in a manner such that, as of the end of
such Fiscal Year or other relevant period and taking into account all prior
allocations of Net Profits and Net Losses (and any items thereof) and all
distributions made to the Members through such date, the Adjusted Capital
Account Balance of each Member, immediately after making such allocation, is, as
nearly as possible, equal (proportionately) to the distributions that would be
made to such Member pursuant to Section 7.1 if the Company were dissolved, its
affairs wound up and its assets sold for cash equal to their Gross Asset Values,
all Company liabilities were satisfied (limited with respect to each nonrecourse
liability to the Gross Asset Values of the assets securing such liability), and
the net assets of the Company were distributed in accordance with Section 7.1 to
the Members immediately after making such allocation; provided, that the Net
Losses (or items thereof) allocated to a Member shall not exceed the maximum
amount of losses that can be so allocated without causing such Member to have a
negative Adjusted Capital Account Balance at the end of any Fiscal Year or other
relevant period.
(b)(i)    Notwithstanding any other provision of this Agreement, (i) “partner
nonrecourse deductions” (as defined in Treasury Regulations Section 1.704-2(i)),
if any, of the Company shall be allocated to the Member that bears the economic
risk of loss within the meaning of Treasury Regulations Section 1.704-2(i), and
(ii) “nonrecourse deductions” (as defined in Treasury Regulations Section
1.704-2(b)) and “excess nonrecourse liabilities” (as defined in Treasury
Regulations Section 1.752-3(a)(3)), if any, of the Company with respect to each
period shall be allocated among the Members in accordance with their applicable
Carried Interest Percentages.
(i)This Agreement shall be deemed to include “qualified income offset,” “minimum
gain chargeback” and “partner nonrecourse debt minimum gain chargeback”
provisions within the meaning of the Treasury Regulations under Code Section
704(b). Accordingly, notwithstanding any other provision of this Agreement,
items of gross income shall be allocated to the Members on a priority basis to
the extent and in the manner required by such provisions.
(ii)Notwithstanding any other provisions of this Agreement, no allocation of Net
Losses or items of deduction or expense shall be made to any Member to the
extent that the effect of such allocation would be to cause the Member to have a
negative Adjusted Capital Account Balance.
(iii)To the extent that an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or 743(b) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
pursuant to such section of the Treasury Regulations.
(c)In the event that any Member forfeits an Interest in the Company pursuant to
the application of the principles referred to in Section 5.2, any balance in the
Capital Account of such Member relating to such forfeited Interest (after
accounting for any distributions to such Member) shall be reallocated to the
Managing Member, unless otherwise determined by the Managing Member.
(d)Notwithstanding the foregoing, but after taking account of any items of
income, gain, loss or deduction mandated under subsection (b) above, during the
Fiscal Year in which an event occurs resulting in the liquidation of assets and
eventual dissolution of the Company, items of income, gain, loss or deduction
for such Fiscal Year and for each Fiscal Year thereafter shall be allocated
among the Members in such a manner as will (i) eliminate any deficit balances in
their Capital Accounts (allocated in proportion to, and to the extent of, such
deficit balances), and (ii) then to cause each Member’s Capital Account balance
to have a zero balance immediately upon the Members’ receipt of the last
liquidating distribution from the Company.
(e)Notwithstanding anything to the contrary in this Section 6.1, the Managing
Member may allocate items of income, gain, loss and deduction in such other
manner as the Managing Member reasonably determines more appropriately reflects
the Members’ interests in the Company.
Section 2.Tax Allocations
.
For U.S. federal, state and local income tax purposes, items of Company income,
gain, loss, deduction and credit for each Fiscal Year shall be allocated to and
among the Members in the same manner as the corresponding items of Net Profits
and Net Losses and specially allocated items are allocated to them pursuant to
Section 6.1, taking into account any variation between the adjusted tax basis
and Gross Asset Value of the Company property in accordance with the principles
of Section 704(c) of the Code. The Managing Member shall be authorized in its
discretion to make appropriate adjustments to the allocations of items to comply
with Section 704 of the Code or the applicable Treasury Regulations thereunder.





--------------------------------------------------------------------------------





Article XXXIX



Article XLDISTRIBUTIONS
Section 1.Distributions
.
Distributions prior to dissolution shall be made in accordance with this
Section 7.1, subject to the provisions of Section 7.2. Distributions on
dissolution shall be made in accordance with Section 11.2(b).
(a)Carried Interest Proceeds. Distributions of Carried Interest Proceeds shall
be made ratably to each Member based on each Member’s respective Carried
Interest Percentages, as set forth in the books and records of the Company. For
the avoidance of doubt, except as agreed with any Member, the right of a Member
to participate in Carried Interest Proceeds shall not be affected following such
Member’s Termination.
(b)Limitation on Distributions of Carried Interest Proceeds. For the avoidance
of doubt, nothing herein shall require the Managing Member or the Company to
make any distributions of Carried Interest Proceeds that would cause the
aggregate amount of Carried Interest Proceeds distributed by the Company to
exceed the aggregate amount of Carried Interest Proceeds received by the Company
from the Fund (less any expenses paid from such Carried Interest Proceeds).
(c)Timing of Distributions. Subject to Section 7.2 and the remaining provisions
of this Section 7.1, distributions of Carried Interest Proceeds shall be made at
such times as the Managing Member determines in its discretion; provided that
the Managing Member shall use commercially reasonable efforts to cause the
Company to (i) distribute Carried Interest Proceeds (net of any amounts reserved
in accordance with Section 7.2) to the Members reasonably promptly upon receipt,
and no less frequently than on a quarterly basis, and (ii) distribute promptly
in full to the Members any amounts received by the Company as Minimum Tax
Distributions pro rata in accordance with each Member’s cumulative Income Tax
Liability for the current and all prior Fiscal Years less all distributions to
such Member of any Carried Interest Proceeds as reasonably determined by the
Managing Member. Once any distribution of Minimum Tax Distributions or other
distribution in respect of a Member’s Income Tax Liability has been made to a
Member pursuant to this Section 7.1(c), any amounts otherwise distributable to
such Member thereafter shall be reduced to the extent of any such amounts
previously distributed to such Member pursuant to this Section 7.1(c).
(d)Distributions in Kind. Distributions to the Members hereunder shall be made
in cash to the extent the relevant proceeds are received by the Company in cash.
In the event the Company receives proceeds in the form of securities or other
non-cash property (including in connection with an election by the Managing
Member on behalf of the Company to receive all or any portion of such proceeds
either in cash or in the form of securities or other non-cash property), then
the Managing Member shall distribute such proceeds in the form received;
provided that the Managing Member may determine in its discretion to retain for
the account of the relevant Members (rather than distribute) any securities or
other non-cash property received in kind by the Company that is not freely
tradable. Unless otherwise determined by the Managing Member, any non-cash
proceeds held by the Company for the account of any such Non-Managing Member
shall be subject to a continuing election by such Non-Managing Member to cause a
sale by the Company of such proceeds and the prompt distribution of the net cash
proceeds of such sale to the Non-Managing Member. The expenses of any such sale
of securities or other non-cash property shall be allocated to the Non-Managing
Member for whose account the sale is effected. The Managing Member shall not in
any event be liable to the Non-Managing Member for any failure to obtain best
execution or best price in connection with such sale. For purposes of
allocations made pursuant to Section 6.1, property to be distributed in kind
shall be valued at the fair market value thereof by the Managing Member in its
discretion on a date as near as reasonably practicable to the date of such
distribution. For purposes of this Agreement, any Non-Managing Member on whose
behalf the Company sells any securities or other non-cash property pursuant to
this Section 7.1(d) shall be deemed to have received a distribution in the
amount and at the time determined as if the in-kind distribution had in fact
been made to such Non-Managing Member. Distributions of securities or other
property may be subjected to such restrictions on transfer or other conditions
as the Managing Member determines to be necessary or appropriate to comply with
applicable securities laws or pre-existing contractual restrictions.
(e)Limitation on Distributions. Notwithstanding anything to the contrary in this
Agreement, neither the Company nor the Managing Member on behalf of the Company
may make a distribution to any Member if such distribution would violate the
Fund Agreement, the Delaware Act or any other applicable law.
Section 2.Reserves; Withholding of Certain Amounts
.
(a)Subject to Section 3.3, the Managing Member shall have the discretion to
withhold pro rata from all Members amounts otherwise distributable to such
Members in order to provide a reserve for the liabilities or obligations of the
Company (including, without limitation, any potential Clawback Obligation);
provided that, solely with respect to a Non-Continuing Member, the Managing
Member shall have the discretion to withhold on any basis it deems reasonable in
order to provide a reserve for the liabilities or obligations of the Company
(including, without limitation, any potential Clawback Obligation); provided,
further, that, subject to the other provisions of this Article VII, promptly
following the completion of the termination and winding up of the Fund, the
Managing Member shall distribute to the relevant Members all assets of the
Company after provision for, or discharge of, any Company obligations (not
exceeding as to any Member such Member’s then positive Capital Account balance).





--------------------------------------------------------------------------------





(b)The Managing Member may withhold, in its reasonable discretion, from any
payment or distribution to any Member pursuant to this Agreement any amounts due
from such Member to the Company or any Affiliate thereof to the extent not
otherwise paid. The Managing Member may withhold from any distribution or
payment to any Member any amounts required to be withheld under U.S. federal,
state and local tax law and non-U.S. tax law and/or any amounts required to pay,
or to reimburse (on a net after-tax basis) the Company or the other Members for
the payment of, any Company Expenses, taxes and related expenses that the
Managing Member in good faith determines to be properly attributable to such
Member (including, without limitation, withholding taxes and interest,
penalties, additions to tax and expenses described in Section 8.1(d) incurred in
respect thereof). Each Member hereby expressly authorizes the Managing Member
and its Affiliates, to the fullest extent permitted by applicable law, to
withhold from any payment, distribution or other amount otherwise due to such
Member (in any capacity) from the Company or any of its Affiliates, any amount
due from such Member to the Company or any of its Affiliates to the extent not
otherwise paid, any amounts required to be withheld under U.S. federal, state
and local tax law and non-U.S. tax law and any amounts required to pay, or to
reimburse (on a net after-tax basis) the Company or the other Members for the
payment of, any Company Expenses, taxes and related expenses that the Managing
Member in good faith determines to be properly attributable to such Member
(including, without limitation, withholding taxes and interest, penalties,
additions to tax and expenses described in Section 8.1(d) incurred in respect
thereof). Any amounts so withheld and all amounts that the Managing Member
determines in good faith to be properly attributable to any Member that are
withheld or otherwise paid by any Person pursuant to the Code or any provision
of any state, local or foreign tax law shall be treated as having been
distributed or paid, as the case may be, to the applicable Member and shall be
applied by the Managing Member to discharge the obligation in respect of which
such amounts were withheld.
(c)The Managing Member shall give notice of any withholding under this Section
7.2 to each Member affected, specifying the basis therefor.
Section 3.Company Clawback
.
(a)In the event of any Clawback Obligation on the part of the Company, each
Member (including a former Member) that received any distributions from the
Company of Carried Interest Proceeds shall make a Clawback Contribution in cash
to the Company if the Managing Member so demands upon no less than ten (10)
Business Days’ notice in an amount (the “Clawback Repayment Amount”) determined
as follows: The Clawback Repayment Amount of each Member as of such date shall
equal the product of (i) the Clawback Obligation of the Company multiplied by
(ii) such Member’s Carried Interest Percentage.
(b)Notwithstanding the foregoing provisions of Section 7.3(a), in no event shall
a Member’s Clawback Contribution exceed such Member’s After Tax Carried Interest
Proceeds.
(c)The amount paid by a Member pursuant to Section 7.3(a) shall be applied by
the Company to satisfy the Clawback Obligation.
(d)The Managing Member shall maintain records of (i) each Member’s required
Clawback Contributions, (ii) each Member’s interest in any securities or other
property retained by the Company in connection with any in-kind distribution and
(iii) any amounts that may be deducted from future distributions by the Company
to a Member on account of any Clawback Contribution.
Section 4.Member Giveback
.
In the event of any recontribution of distributions required of all investors in
the Fund pursuant to the terms of the Fund Agreement, including Section 11.3
thereof (a “Member Giveback”), each Member that has participated directly or
indirectly in such distributions shall be required to participate in such
required recontribution on a ratable basis, consistent with the intent of the
relevant provisions of the Fund Agreement. Recontribution obligations shall, to
the fullest extent permitted by applicable law, survive and remain in full force
and effect and shall not be terminated by the fact that a Member has ceased to
be a Member of the Company.
Section 5.Interpretive Authority of Managing Member
.
It is understood that the administration of the terms of this Agreement,
including the determination of the amounts to be distributed and allocated to
any Member and the amount of any Clawback Contribution or the participation in
any Member Giveback required of any Member, is subject to interpretation. The
Managing Member shall have the discretionary authority to determine all
questions properly arising in the administration, interpretation and application
of the terms of this Agreement, including the amounts to be allocated and
distributed to Members under this Agreement and the amount of any required
Clawback Contribution or contribution on account of a Member Giveback, and any
such determination made in good faith shall be final and binding on all the
Members.





--------------------------------------------------------------------------------





Section 6.Giveback of Excess Distributions
.
If, as of any date, the aggregate distributions with respect to any Member
exceed the amount to which such Member was entitled pursuant to the provisions
of Article VII, such Member shall be obligated to return immediately such excess
to the Company for re-distribution pursuant to Article VII.
Article XLI



Article XLIIBOOKS AND RECORDS; REPORTS; CONFIDENTIALITY
Section 1.Records and Accounting; Partnership Representative
.
(a)Proper and complete records and books of account of the Company shall be
maintained by the Managing Member at the Company’s principal place of business
or at such other place as the Managing Member shall determine in accordance with
applicable law. Subject to the provisions of Section 8.4(b), such books and
records shall be available for inspection at reasonable times during business
hours by each Non-Managing Member (other than any Non-Continuing Member) in
accordance with Section 17-305 of the Delaware Act. The Company’s books of
account shall be maintained in U.S. dollars in accordance with U.S. generally
accepted accounting principles or on such other basis as the Managing Member
shall reasonably determine.
(b)Each of the Members acknowledges and agrees that the Company is intended to
be classified and treated as a partnership for U.S. federal income tax purposes,
and the Members hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Company is treated as a partnership
for U.S. federal income tax purposes under the Code and the relevant Treasury
Regulations. Neither the Company nor the Managing Member on behalf of the
Company shall (i) file any election pursuant to Treasury Regulations Section
301.7701-3(c) to be treated as an entity other than a partnership or (ii) elect,
pursuant to Code Section 761(a), to be excluded from the provisions of
subchapter K of the Code.
(c)The Managing Member (or its designee) shall act as, and shall have all the
powers of, the “partnership representative” of the Company within the meaning of
Section 6223(a) of the Code (as amended by Title XI of the Bipartisan Budget Act
of 2015 (such Title XI, including the corresponding provisions of the Code and
Treasury Regulations impacted thereby, and any corresponding provisions of state
or local income tax law, as the same may be amended from time to time, the “2015
Act”)) and any similar provisions under any other state or local or non-U.S.
laws (the “Partnership Representative”), and in each case, is directed and
authorized to take whatever steps it, in his, her or its discretion deems
necessary or desirable to perfect either such designation, including filing any
forms or other documents with the Internal Revenue Service and taking such other
actions as may from time to time be required under the Treasury Regulations. If
any other Person that is not an individual is the Partnership Representative,
the Company shall appoint a “designated individual” for each taxable year (as
described in Treasury Regulation Section 301.6223-1(b)(3)(ii)) (a “Designated
Individual”). The Company may require that, as a condition of an individual’s
appointment as a Designated Individual, the Designated Individual shall agree
that the Company (i) may cause the Designated Individual to resign and (ii) may
cause the Designated Individual to appoint a successor named by the Company.
Each Member hereby consents to each such designation and agrees that upon the
request of the Partnership Representative, it will execute, certify,
acknowledge, deliver, swear to, file and record at the appropriate public
offices such documents as may be necessary or appropriate to evidence its
consent to each such designation. In addition, except as provided above in
subsection (b), the Partnership Representative shall make such elections under
the Code and other relevant tax laws as to the treatment of items of income,
gain, loss, deduction and credit, and as to all other relevant matters, as it
deems necessary or appropriate in a manner consistent with applicable law.
(d)In its capacity as the Partnership Representative, the Partnership
Representative shall be entitled to make an election under Code Section 6226 (or
any similar provision of state or local tax law) to pass through to the Members
any deficiency or adjustment at the Company level, and the Members shall take
such actions as requested by the Partnership Representative consistent with any
such elections made and actions taken by the Partnership Representative. Each
Member’s obligations to comply with the requirements of this Section 8.1(d) and
Section 8.1(e) shall survive the Member’s ceasing to be a Member of the Company
or the termination, dissolution, liquidation and winding up of the Company.
(e)Unless otherwise agreed in writing by the Managing Member, each Member hereby
indemnifies and holds harmless the other Members against any taxes (including
withholding taxes and taxes incurred by the Company or any subsidiary pursuant
to Sections 6221-6235 of the 2015 Act) imposed upon the income of or allocations
or distributions to such Member, as well as interest, penalties or additions to
tax with respect thereto and additional losses, claims, damages or liabilities
arising therefrom or incident thereto. To the extent the Company is required to
pay or withhold any taxes with respect to any Member and there are no
contemporaneous distributions being made to such Member from which the amount of
such taxes may be withheld, the Member shall, notwithstanding any provision of
this Agreement to the contrary, following notice from the Managing Member,
promptly pay to the Company the amount of such taxes. Any amount not paid by a
Member (or former Member) at the time requested by the Managing Member shall
accrue interest at the Prime Rate plus five percent (5%) per annum, compounded
quarterly, until paid, and such Member (or former Member) shall also be liable
to the Company for any damages resulting from a delay in making such payment
beyond the date such payment is requested by the Managing Member, and for this
purpose the fact that the Company could have paid this amount with other funds
shall not be taken into account in determining such damages.





--------------------------------------------------------------------------------





Such payment shall not be treated as a Company Capital Contribution and shall
not otherwise affect the Member’s rights and obligations under this Agreement.
(f)Each Non-Managing Member, by executing this Agreement, agrees that:
(i)when and if Proposed Treasury Regulations Section 1.83-3(1) and the proposed
revenue procedure contained in Notice 2005-43 (together, the “Proposed
Guidance”) become effective, the Company is authorized and directed to, if there
is no material economic or tax detriment, elect the safe harbor described
therein, under which the fair market value of any interest in the Company that
is transferred in connection with the performance of services shall be treated
as being equal to the liquidation value of that interest (the “Safe Harbor”);
and
(ii)while the election described in clause (i) remains effective, the Company
and each of the Members (including any Person to whom an interest in the Company
is transferred in connection with the performance of services) shall comply with
all requirements of the Safe Harbor described in the Proposed Guidance with
respect to all interests in the Company that are transferred in connection with
the performance of services.
Section 2.Reports
.
The Managing Member agrees to make available to each Member (other than any
Non-Continuing Member) the reports made available to investors in the Fund;
provided that Non-Continuing Members shall only receive from the Company such
information as is determined by the Managing Member to be necessary for the
preparation and filing of such Non-Continuing Members’ income tax returns.
Section 3.Valuation
.
Any required determination of the value of any or all of the assets of the
Company for purposes of this Agreement shall be made by the Managing Member in
its discretion, and such determination, absent manifest error, shall be binding
on the Company and each Member.
Section 4.Confidentiality
.
(a)Each Non-Managing Member acknowledges that the information relating to the
terms of this Agreement and other information relating to the Company, the
Members, the Manager, the Fund or any of their respective Affiliates is
confidential and agrees to keep and retain in the strictest confidence all such
information learned by the Non-Managing Member heretofore or hereafter, and not
to disclose any such information to any third party, whether during or after the
time he, she or it is a Non-Managing Member, except as is necessary for the
proper purposes of the Company or the Fund (and provided that any such party to
whom information has been disclosed shall have agreed to keep such information
confidential in accordance with the terms of this Section 8.4(a)), and except
(i) for disclosure required by court order, subpoena or other government
process, (ii) any such information which is, or through no fault of any
Non-Managing Member becomes, available to the public or (iii) any disclosure
explicitly consented to by the Managing Member in its discretion.
Notwithstanding the foregoing, a Non-Managing Member may disclose information
relating to its Interest in the Company to such Non-Managing Member’s legal, tax
or financial advisors on a confidential basis and to the extent necessary for
the purposes of advising such Non-Managing Member; provided, that such
Non-Managing Member shall remain responsible for any disclosure of such
information by such Persons in violation of the provisions of this Section 8.4.
For the avoidance of doubt, any investment performance information of the
Company, the Manager, the Fund and any of their respective Affiliates belongs to
such Person and each Member (including any Non-Continuing Member) agrees not to,
and to cause such Person’s Affiliates not to, directly or indirectly use, rely
on, disclose or make accessible any such investment performance information to
any third party other than in furtherance of the business of the Manager or its
Affiliates or otherwise use, market, promote or claim as his, her or its own any
such investment performance information, without the prior written consent of
the Managing Member, which consent may be withheld by the Managing Member in its
discretion.
(b)Each Non-Managing Member, to the fullest extent permitted by law, waives, and
covenants not to assert, any claim or entitlement whatsoever to gain access to
any information relating to any other Non-Managing Member. The Managing Member
may, to the maximum extent permitted by applicable law, keep any information
confidential from any Non-Managing Member, for such period of time as the
Managing Member determines in its discretion (including information requested by
such Non-Managing Member pursuant to Section 8.1, but excluding any financial
statements required to be furnished to Non-Managing Members pursuant to Section
8.2).





--------------------------------------------------------------------------------





Article XLIII

Article XLIVTRANSFERS; CERTAIN WITHDRAWALS
Section 1.Transfer and Assignment of Company Interest
.
(a)Except as otherwise set forth in this Section 9.1, a Non-Managing Member may
not, directly or indirectly, sell, exchange, transfer, assign, pledge or
otherwise dispose of all or any part of any of such Non-Managing Member’s
Interest (or solicit offers for any such sale or other disposition) without the
consent of the Managing Member, which consent may be granted or withheld in its
discretion (for any reason or no reason) and may be made subject to such
conditions as the Managing Member deems appropriate; provided that the Managing
Member shall not unreasonably withhold or delay its consent with respect to the
proposed transfer by an Individual Member to a related Vehicle Member that has
already been admitted to the Company. For the avoidance of doubt, the Manager
Member may, directly or indirectly, sell, exchange, transfer, assign, pledge or
otherwise dispose of all or any part of any of its Interest without the consent
of the Non-Managing Members.
(b)Except as otherwise provided herein, the Managing Member shall in its
discretion have the authority to admit any transferee of an Interest as a
substituted Non-Managing Member. Any substituted Non-Managing Member must adhere
to and agree to be bound by this Agreement prior to being admitted as a Member.
(c)Notwithstanding anything to the contrary contained herein, no Non-Managing
Member shall directly or indirectly transfer any portion of such Non-Managing
Member’s Interest if such transfer would reasonably be expected to (i) cause the
Company to be treated as a “publicly traded partnership” within the meaning of
Code Section 7704 or (ii) result in the creation of a potential REIT
qualification problem under the ownership requirements in Code Section 856(a)(5)
or 856(a)(6) or any other requirements of Code Sections 856-857 for any
Subsidiary REIT.
(d)If any transfer of a Non-Managing Member’s Interest shall occur at any time
other than the end of the Company’s Fiscal Year, the distributive shares of the
various items of Company income, gain, loss, and expense as computed for tax
purposes and the related distributions shall be allocated between the transferor
and the transferee on a basis consistent with applicable requirements under
Section 706 of the Code as determined by the Managing Member in its sole
discretion.
Section 2.Vehicle Members
.
A Vehicle Member may, with the express consent of the Managing Member (but not
otherwise), be admitted to the Company and hold an Interest in the Company for
the benefit of a Person who would otherwise be eligible to be an Individual
Member (the “Designated Employee”) or any of the Designated Employee’s immediate
family members, heirs and legatees; provided that such Designated Employee shall
retain all voting rights with respect to such Interest. A Vehicle Member may
also hold two or more separate Interests, in which case such Interests shall be
identified as separate Interests on the books and records of the Company, and
separate sub-accounts shall be established in respect thereof, and the
provisions of this Agreement shall be applied as if each such Interest were held
by a separate Individual Member. The provisions of this Agreement shall be
interpreted and applied to the extent necessary, as determined in good faith by
the Managing Member, so as to have substantive application to the Vehicle Member
as if the Vehicle Member were a full participant of an Interest held by the
Designated Employee, including without limitation in the operation of Section
5.1 (Participation in Carried Interest Proceeds), Section 5.2 (Reduction of
Participation Upon Becoming a Non-Continuing Member), Section 7.3 (Company
Clawback) and Schedule I (Terms Applicable to Non-Continuing Members). The
Designated Employee shall be deemed to have agreed to be jointly and severally
liable with the Vehicle Member for the obligations of such Vehicle Member with
respect to the Interest held by such Vehicle Member, and all obligations of such
Designated Employee and such Vehicle Member (and all remedies for breach of such
obligations) shall apply on a joint and several basis. If there are multiple
Vehicle Members with respect to a Designated Employee, those Vehicle Members
shall be deemed to have agreed to be jointly and severally liable with such
Designated Employee for all obligations with respect to the Interests held by
the Designated Employee and all of such Designated Employee’s Vehicle Members.
Article XLV



Article XLVIEXCULPATION AND INDEMNIFICATION
Section 1.Liability, Limitation, Indemnification and Contribution
.
Notwithstanding anything to the contrary contained in this Agreement or
otherwise applicable provision of law or equity, to the maximum extent permitted
by the Delaware Act, a Covered Person shall owe no duties (including fiduciary
duties) to the Company, to any Member or to any other Covered Person; provided,
however that a Covered Person shall have the duty to act in accordance with the
Delaware Act and the implied contractual covenant of good faith and fair
dealing.
(a)To the maximum extent not prohibited by applicable law, the Company shall
indemnify each Covered Person against any Claim, except to the extent that such
Covered Person has been determined ultimately by a court of competent
jurisdiction to have engaged in Disabling Conduct. Unless otherwise determined
by the Managing Member in its discretion, the Company shall not indemnify any
Non-Managing Member against any Claims that were directly and proximately caused
by an internal dispute solely among such Member and one or more other Members
that





--------------------------------------------------------------------------------





has not arisen as a result of a Claim or potential Claim by a third party. The
Company may in the sole judgment of the Managing Member pay the expenses
incurred by any such Person indemnifiable hereunder, as such expenses are
incurred, in connection with any proceeding in advance of the final disposition.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or a plea of nolo contendere or its equivalent, shall
not, of itself, create a presumption that a Covered Person engaged in Disabling
Conduct. The Company’s obligation, if any, to indemnify or advance expenses to
any Covered Person is intended to be secondary to any such obligation of, and
shall be reduced by any amount such Person may collect as indemnification or
advancement from, the Fund or any portfolio company or subsidiary thereof.
(b)Notwithstanding anything to the contrary in this Agreement, the Company may,
in the sole judgment of the Managing Member, pay any obligations or liabilities
arising out of this Section 10.1 as a secondary indemnitor at any time prior to
any primary indemnitor making any payments any such primary indemnitor owes, it
being understood that any such payment by the Company shall not constitute a
waiver of any right of contribution or subrogation to which the Company is
entitled (including against any primary indemnitor) or relieve any other
indemnitor from any indemnity obligations. Neither the Managing Member nor the
Company shall be required to seek indemnification or contribution from any other
sources with respect to any amounts paid by the Company in accordance with this
Section 10.1, except to the extent set forth in Section 10.1(c).
(c)Before causing the Company to make payments pursuant to this Section 10.1 to
any Covered Person entitled to seek indemnification hereunder, the Managing
Member shall, on behalf of itself or such Covered Person, to the extent that the
Managing Member reasonably believes that amounts are recoverable, first use
commercially reasonable efforts to seek indemnification (i) from applicable
third party insurance policies (if any) or (ii) based on applicable
indemnification rights against the Fund and its portfolio companies; provided
that the Managing Member may cause the Company to make indemnification payments
under this Section 10.1 at any time if the Managing Member reasonably believes
that such Covered Person will not receive timely indemnification on terms
reasonably acceptable to such Covered Person from such other sources or if such
indemnification is to pay the expenses incurred by such Covered Person in
advance of the final disposition in accordance with this Section 10.1.
(d)The rights provided to any Covered Person by this Section 10.1 shall be
enforceable against the Company only by such Covered Person.
(e)The indemnification and reimbursement of expenses provided by this
Section 10.1 shall not be deemed exclusive of any other rights to which those
seeking indemnification or reimbursement of expenses may be entitled under any
other instrument or by reason of any other action or otherwise.
(f)The Managing Member is specifically authorized and empowered for and on
behalf of the Company to enter into any agreement with any Covered Person, deed
poll or other instrument that the Managing Member considers to be necessary or
advisable to give full effect to the provisions of this Section 10.1.
Section 2.Survival of Rights
.
The provisions of this Article X shall continue to afford protection to each
Covered Person regardless of whether such Covered Person remains in the position
or capacity pursuant to which such Covered Person became entitled to
indemnification under this Article X and regardless of any subsequent amendment
to this Agreement, and no amendment to this Agreement shall reduce or restrict
the extent to which these indemnification provisions apply to actions taken or
omissions made prior to the date of such amendment. The provisions of Sections
7.3, 8.4 and 13.2(b) shall continue to apply to a Person who was formerly a
Member, notwithstanding that such Person is no longer a Member.
Article XLVII



Article XLVIIIDISSOLUTION AND WINDING UP
Section 1.Term
.
(a)The Company shall commence being wound up and dissolved in accordance with
this Article XI, pursuant to the Delaware Act, upon such time as the Fund has
completed its termination and winding up, unless sooner terminated by an order
of the court pursuant to the Delaware Act.
(b)Except as provided in this Section 11.1, the death, resignation, expulsion,
bankruptcy or dissolution of a Member shall not result in the dissolution of the
Company.
Section 2.Winding Up
.
(a)Upon the completion of the termination and winding up of the Fund, the
business of the Company shall be wound up in an orderly manner by the Managing
Member.
(b)Subject to the Delaware Act, after all liabilities have been satisfied or
duly provided for, the remaining assets shall be distributed to the Members in
accordance with Article VII.
(c)A reasonable time period shall be allowed for the orderly winding up of the
assets of the Company and the discharge of liabilities to creditors so as to
enable the Managing Member to seek to minimize potential losses upon such
winding





--------------------------------------------------------------------------------





up. The Company shall be dissolved when all of the assets of the Company shall
have been distributed to the Members in accordance with this Section 11.2, and
the Certificate shall have been canceled in the manner required by the Delaware
Act.
Article XLIX

Article LREPRESENTATIONS AND WARRANTIES
Each Non-Managing Member hereby makes the following representations, warranties
and covenants:
Section 1.Legal Capacity, etc.
Such Non-Managing Member has all requisite legal capacity to be a Non-Managing
Member of the Company, to acquire and hold its Interest and to execute, deliver
and comply with the terms of this Agreement. The execution and delivery by such
Non-Managing Member (including pursuant to any power of attorney granted
pursuant to an Award Letter or otherwise) of, and compliance by such
Non-Managing Member with, this Agreement (or any such Award Letter or other
agreement or instrument executed by such Non-Managing Member in connection with
its participation in the Company) does not conflict with, or constitute a
default under, any instruments governing such Non-Managing Member, any law,
regulation or order, or any agreement to which such Non-Managing Member is a
party or by which such Non-Managing Member is bound. This Agreement has been
duly executed by such Non-Managing Member and constitutes a valid and legally
binding agreement of such Non-Managing Member, enforceable against such
Non-Managing Member in accordance with its terms.
Section 2.Investment Risks
.
Such Non-Managing Member has such knowledge and experience in financial, tax and
business matters as to enable it to evaluate the merits and risks of an
investment in the Company, and to make an informed investment decision with
respect thereto, is able to bear the risks of an investment in the Company and
understands the risks of, and other considerations relating to, a purchase of an
Interest. Such Non-Managing Member has been furnished any materials it has
requested relating to this Agreement, the investment made hereby and the Fund,
including the Fund’s confidential private placement memorandum and all
supplements thereto and the Fund Agreement, and has been afforded the
opportunity to ask questions of the Managing Member and to obtain any additional
information requested. Such Non-Managing Member understands the risks of an
investment in the Company, and is not relying upon any other information,
representation or warranty by the Company, the Managing Member or any of its
agents in determining to invest in the Company other than as set forth herein.
Such Non-Managing Member has consulted to the extent deemed appropriate by such
Non-Managing Member with such Non-Managing Member’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the
Company and on that basis believes that an investment in the Company is suitable
and appropriate for such Non-Managing Member.
Section 3.No Illegal Activity or Proscribed Persons
.
(a)The funds to be invested by such Non-Managing Member under this Agreement are
not derived from illegal or illegitimate activities and do not otherwise
contravene United States federal or state laws or regulations, including but not
limited to anti-money laundering laws.
(b)None of such Non-Managing Member or any of its Affiliates is a country,
territory, person or entity named on any list of proscribed persons maintained
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), nor
is such Non-Managing Member or any of its Affiliates a person or entity with
whom dealings are prohibited under any OFAC regulations.
Section 4.U.S. Tax Forms
.
Such Member has executed and provided the Company properly completed copies of
IRS Form W-8 or W-9, as applicable, which are valid as of the date hereof, and
will promptly provide any additional information or documentation requested by
the Managing Member relating to tax matters; if any such information or
documentation previously provided becomes incorrect or obsolete, such Member
will promptly notify the Managing Member and provide applicable updated
information and documentation.
Section 5.Securities Law Matters
.
(a)Such Non-Managing Member is an “accredited investor” within the meaning of
Rule 501 under the Securities Act of 1933, as amended. Such Non-Managing Member
is investing for its own account for investment purposes only and not for the
account of or with a view to distribution to any other Person. In addition, each
Member (i) is a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act or (ii) is (or is a Vehicle Member of a Designated
Employee who is) a “knowledgeable employee,” as defined in Rule 3c-5(a)(4)
promulgated under the Investment Company Act, of the Manager because such Person
is either or both of (x) a president, vice president in charge of a principal
business unit, division or function, or other officer of the Manager who
performs a policy-making function, or a director, trustee, general partner, or
person serving in a similar capacity for the Manager or (y) an employee





--------------------------------------------------------------------------------





of the Manager (other than an employee performing solely clerical, secretarial
or administrative functions with regard to such company or its investments) who,
in connection with his or her regular functions or duties, participates in the
investment activities of the Fund or any other fund managed by the Manager, and
has been providing such functions or duties for or on behalf of the Manager, or
substantially similar functions or duties for or on behalf of another company,
for at least the past twelve (12) months.
(b)Such Non-Managing Member , and if such Non-Managing Member is not the sole
beneficial owner (as defined under Rule 13d-3 of the Exchange Act) of its
Interest, any such other beneficial owner, has not been subject to any
Disqualifying Event that, assuming such Non-Managing Member is the beneficial
owner of at least twenty percent (20%) of the Company’s outstanding voting
equity securities, would either (i) require disclosure of such Disqualifying
Event under the provisions of Rule 506(e) promulgated under the Securities Act
in connection with the use of the Rule 506 exemption under the Securities Act
for the offer and sale of the Interest or (ii) result in disqualification under
Rule 506(d)(1) promulgated under the Securities Act of the Company’s use of such
exemption for the offer and sale of the Interest. Each Non-Managing Member shall
provide the Company and the Managing Member with prompt written notice if it or
any such beneficial owner is subject to, or experiences, a Disqualifying Event.
(c)Such Non-Managing Member understands that the Interests have not been
registered under the Securities Act, the securities laws of any state or the
securities laws of any other jurisdiction, nor is such registration
contemplated. Such Non-Managing Member understands and agrees further that
Interests must be held indefinitely unless they are subsequently registered
under the Securities Act and any appropriate state or other securities laws or
an exemption from registration under the Securities Act and these laws covering
the sale of Interests is available. Even if such an exemption is available, the
assignability and transferability of Interests shall be governed by this
Agreement, which prohibits transfer of Interests (economic or otherwise) without
the written consent of the Managing Member, which may be withheld in its
discretion.
Article LI

Article LIIMISCELLANEOUS
Section 1.Termination
.
Unless otherwise set forth in a Non-Managing Member’s Award Letter, such
Non-Managing Member may be terminated by the Managing Member in its discretion
(for any reason or no reason) at any time, and such Non-Managing Member shall
immediately become a Non-Continuing Member. Each Continuing Employee shall be
subject to the terms and conditions of Section A5 of Schedule I during the term
of his or her employment with, or service as an officer of, the Company or any
of its Affiliates and for such additional period upon becoming a Non-Continuing
Member as specified in Schedule I.
Section 2.Restrictive Covenants
.
Notwithstanding anything to the contrary contained in this Agreement, if any
Member has (a) an Award Letter with the Company, the Managing Member, the
Manager or any of their Affiliates that contains non-solicitation,
non-competition or non-disparagement provisions and/or (b) an Employment
Agreement with the Company, the Managing Member, the Manager or any of their
Affiliates that contains non-solicitation, non-competition or non-disparagement
provisions, in each case, such provisions shall supersede any applicable
corresponding provisions of this Agreement with respect to such Member.
Section 3.Governing Law; Severability; Jurisdiction
.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware. In particular, it shall be construed to the maximum
extent possible to comply with all of the terms and conditions of the Delaware
Act. If, nevertheless, it shall be determined by a court of competent
jurisdiction that any provision or wording of this Agreement shall be invalid or
unenforceable under the Delaware Act or other applicable law, such invalidity or
unenforceability shall not invalidate the entire Agreement. This Agreement shall
be construed so as to limit any term or provision so as to make it enforceable
or valid within the requirements of the Delaware Act or any applicable law, and,
in the event such term or provision cannot be so limited, this Agreement shall
be construed to omit such invalid or unenforceable provisions.
Section 4.Amendments
.
(a)Except as may be otherwise required by applicable law or as otherwise set
forth herein, this Agreement may be amended, or provisions hereof waived, by the
Managing Member in its discretion without the approval of any Member.
(b)Notwithstanding the provisions of Section 13.4(a), no purported amendment to
this Agreement may, without the approval of the affected Member, (i) other than
as set forth in this Agreement, adversely affect the entitlements of a Member
disproportionately to its effect on the other Members without such Member’s
consent, (ii) increase the liability of such Member beyond the liability of such
Member expressly set forth in this Agreement or otherwise adversely modify or
affect the





--------------------------------------------------------------------------------





limited liability of such Member, or (iii) change the method of allocations or
distributions made under Article V, Article VI or Article VII in a manner
adverse to such Member.
(c)Upon requisite approval of an amendment as described herein and without any
further action or execution by any other Person, including any Member, (i) any
amendment, restatement, modification or waiver of this Agreement may be
implemented and reflected in a writing executed solely by the Managing Member,
and (ii) each Member and any other party to or bound by this Agreement shall be
deemed a party to and bound by such amendment, restatement, modification or
waiver of this Agreement. The Managing Member shall give written notice of any
amendment to this Agreement to all of the Members.
(d)Each Member agrees that if the Managing Member has not received, within such
reasonable time period as may be specified by the Managing Member (which time
period in any event shall not be fewer than twenty (20) days and any time period
so specified shall be subject to extension in the discretion of the Managing
Member) in any request to such Member for consent, waiver or approval (including
any request under Section 13.4(b)) and after the Managing Member has sent a
follow-up notice to such Member at least ten (10) days prior to the end of such
time period so specified, any notice from such Member indicating its consent,
approval or disapproval of any matter requested to be consented to or approved
to by such Member, such Member shall, to the fullest extent permitted by law, be
deemed for purposes of this Agreement to have indicated its approval or consent
to such matter. Any request to a Member for consent, waiver or approval (and the
relevant follow-up notice) shall contain a statement to the effect that if a
Member fails to deliver a notice indicating its consent, approval or disapproval
to such request, such Member shall be deemed to have indicated its consent or
approval to the matter covered by such request as provided in this Section
13.4(d).
Section 5.Successors; Counterparts; Signatures
.
This Agreement (a) shall be binding as to the executors, administrators,
estates, heirs and legal successors of the Members and (b) may be executed in
several counterparts with the same effect as if the parties executing the
several counterparts had all executed one counterpart. Any signature on the
signature page of this Agreement may be an original or a facsimile or
electronically transmitted signature.
Section 6.Interpretation
.
In the case of all terms used in this Agreement, the singular shall include the
plural and the masculine gender shall include the feminine and neuter, and vice
versa, as the context required. For the avoidance of doubt, any reference herein
to an entity which has been the subject of a conversion shall be deemed to
include reference to such entity’s successor, and any reference to any agreement
shall be deemed to include any amendment, restatement or successor agreement.
Section 7.Power of Attorney
.
(a)Each Non-Managing Member does hereby (and shall by its execution of an Award
Letter) constitute and appoint the Managing Member as its true and lawful
representative, agent and attorney-in-fact, in its name, place and stead to
make, execute, sign and file (i) any amendment to this Agreement which complies
with the provisions of this Agreement (including any Award Letter which amends
or varies the provisions hereof with respect to one or more Members), (ii) any
documentation required in connection with the admission of a Person as a Member
of the Company, (iii) any election authorized by Section 5.1, (iv) any
documentation required in connection with the default of a Non-Managing Member
including, as applicable, a security agreement and any notices in connection
therewith as contemplated by Section 4.2 and (v) all such other instruments,
documents and certificates which, in the opinion of legal counsel to the
Company, may from time to time be required by the laws of the United States of
America, the State of Delaware or any other jurisdiction, or any political
subdivision or agency thereof, or which such legal counsel may deem necessary or
appropriate to effectuate, implement and continue the valid and subsisting
existence and business of the Company as a limited liability company.
(b)The power of attorney granted hereby is irrevocable, is intended to secure an
interest in property and shall (i) survive and not be affected by the subsequent
death, disability or bankruptcy of the Non-Managing Member granting the same or
the transfer of all or any portion of such Non-Managing Member’s Interest, and
(ii) extend to such Non-Managing Member’s successors, assigns and legal
representatives.
Section 8.No Decree of Dissolution
.
To the fullest extent permitted by applicable law, each Non-Managing Member
covenants that, except with the consent of the Managing Member, it shall not
apply for a decree of dissolution, file a bill for partnership or company
accounting or seek the appointment by a court of a liquidator for the Company.





--------------------------------------------------------------------------------





Section 9.Determinations of the Members; Non-Continuing Status
.
Unless otherwise specified in this Agreement, and notwithstanding any provisions
of law or equity to the contrary, any determination, decision, consent, vote or
judgment of, or exercise of discretion by, or action taken or omitted to be
taken by, a Member (including, for the avoidance of doubt, the Managing Member)
under this Agreement may be made, given, exercised, taken or omitted as such
Member shall determine in its sole and absolute discretion, and in connection
therewith with the foregoing, such Member shall be entitled to consider only
such interests and factors as they deem appropriate, including their own
interests. Notwithstanding anything to the contrary contained in this Agreement,
the Interests of any Non-Continuing Member shall be solely economic, and any
Non-Continuing Member shall have no rights hereunder other than such
Non-Continuing Member’s rights, if any, to receive distributions or other
payments pursuant to this Agreement. For the avoidance of doubt, a
Non-Continuing Member shall not participate in any determination, decision,
consent, vote or judgment of, or exercise of discretion by, or action taken or
omitted to be taken by, the Members under this Agreement.
Section 10.Notices
.
All notices, requests and other communications to any party hereunder shall be
in writing (including a facsimile, electronic mail, other electronic means or
similar writing) and shall be given to such party at its address, electronic
mail address or facsimile number set forth in a schedule filed with the records
of the Company or such other address, electronic mail address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Managing Member (if such party is a Non-Managing Member) or to all Non-Managing
Members (if such party is the Managing Member). Each such notice, request or
other communication shall be effective (a) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified pursuant to this
Section 13.10, (b) if given by electronic mail, when sent, (c) if given by mail,
72 hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iv) if given by any other means,
when delivered at the address specified pursuant to this Section 13.10.
Section 11.Further Assurances
.
Each Member shall execute all such certificates and other documents and shall do
all such filing, recording, publishing and other acts as the Managing Member
deems appropriate to comply with the requirements of the Delaware Act for the
operation of the Company and to comply with any applicable laws, rules and
regulations relating to the acquisition, operation or holding of the property of
the Company. Each Non-Managing Member shall procure a written consent in the
form attached hereto as Exhibit A from such Non-Managing Member’s spouse (if
any) (a) acknowledging, among other things, the transfer restrictions set forth
herein and (b) agreeing to grant such Non-Managing Member and the Company the
right to compulsorily withdraw, transfer or otherwise repurchase any Interest
received by such spouse in any divorce or marital settlement proceeding.
Section 12.Entire Agreement
.
This Agreement, together with any Award Letter executed by the Company and one
or more Non-Managing Members modifying or supplementing the terms of this
Agreement with respect to one or more such Non-Managing Members, constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes any prior agreement or understanding with respect to the subject
matter hereof. The parties hereto acknowledge that, notwithstanding anything to
the contrary contained in this Agreement (including Section 13.4), (a) the
Managing Member, on its own behalf or on behalf of the Company and (b) the
Manager or any of its Affiliates, without any act, consent or approval of any
other Member, may enter into an Award Letter or an Employment Agreement, in each
case, which has the effect of establishing rights under, or altering or
supplementing the terms of, this Agreement. The parties agree that (i) any
rights established, or any terms of this Agreement altered or supplemented, in
an Award Letter to or with a Member shall govern with respect to such Member
notwithstanding any other provision of this Agreement and (ii) subject to
Section 13.2, any rights established, or any terms of this Agreement altered or
supplemented, in an Employment Agreement to or with a Member shall be superseded
by the terms of this Agreement with respect to such Member. The other Members
shall have no recourse against the Company, any Member or any of their
respective Affiliates in the event that certain Members receive additional or
different rights or terms as a result of such Award Letters or Employment
Agreements.
[The remainder of this page is intentionally left blank.]
        







--------------------------------------------------------------------------------





[Signature Page to A&R LLC Agreement of Medley Avantor Investors LLC]


        


[Signature Page to A&R LLC Agreement of Medley Avantor Investors LLC]


IN WITNESS WHEREOF, the undersigned have duly executed and unconditionally
delivered this Agreement as of the day and year first above written.
Managing Member:
MEDLEY CAPITAL LLC


    
By:    
Title:    


Non-Managing Members:








        
[_______________]








S.I-2    
103058463.2







--------------------------------------------------------------------------------





SCHEDULE I


Terms Applicable to Non-Continuing Members


This Schedule I to the Amended and Restated Limited Liability Company Agreement
of Medley Avantor Investors LLC (as amended from time to time, the “Agreement”),
which is an integral part of the Agreement, sets out the terms applicable to the
participation of a Non-Managing Member that has become a Non-Continuing Member.
The terms of this Schedule I will apply to any Non-Managing Member absent any
modification in any Award Letter or other instrument adopted by the Managing
Member in accordance with the Agreement.


A1.    Reduction of Carried Interest Percentages.
(a)    The following provisions shall apply in the event a Non-Managing Member
becomes a Non-Continuing Member:
(i)    If such Member becomes a Non-Continuing Member following the occurrence
of a Cause (as defined below) event with respect to such Member (or any
Designated Employee to which a Vehicle Member that is a Non-Managing Member
relates), the Carried Interest Percentages of such Member shall be reduced to
zero and such Member shall have no right to receive any further distributions
from the Company. For the avoidance of doubt, such Member shall forfeit any
amounts in such Member’s Capital Account in respect of such Member’s Carried
Interest.
(ii)    If such Member becomes a Non-Continuing Member due to any reason other
than a Cause event with respect to such Member (or any Designated Employee to
which a Vehicle Member that is a Non-Managing Member relates), the Carried
Interest Percentages of such Member shall not be subject to any reduction
hereunder.
(iii)    Notwithstanding Section A1(a)(ii), if, after a Member (or any
Designated Employee to which a Vehicle Member that is a Member relates) becomes
a Non-Continuing Member, the Managing Member determines (in its discretion) that
such Non-Continuing Member could have been terminated for Cause, the Carried
Interest Percentages of such Member shall immediately be reduced to zero and
such Member shall have no right to receive any further distributions from the
Company.
(iv)    As used herein, “Cause” means, as to any Non-Managing Member (or any
Designated Employee to which a Vehicle Member that is a Non-Managing Member
relates), (A) such Non-Managing Member’s fraud or embezzlement, (B) such
Non-Managing Member’s conviction for, or the entering of a plea of guilty or
nolo contendere to, a financial crime that constitutes a felony (or any
state-law equivalent) or that involves moral turpitude, (C) such Non-Managing
Member’s conviction for any other criminal act that has a material adverse
effect on the property, operations, business or reputation of the Company or any
of its Affiliates and (D) any other conduct of such Non-Managing Member which
would be treated as “cause” under any Employment Agreement or unitholder
agreement between such Non-Managing Member and the Managing Member or its
Affiliates.
(c)    Authority of Managing Member. The Managing Member may, in its discretion,
reduce all or any Carried Interest Percentage of any Non-Continuing Member by a
lesser amount than that which would apply under the foregoing principles.
(d)    Reallocation of Carried Interest Percentages. Any reduction in the
Carried Interest Percentages of a Non-Continuing Member shall be reallocated to
the Managing Member, unless otherwise determined by the Managing Member.
A2.    Adjustment of Carried Interest Percentages. Unless otherwise determined
by the Managing Member, the Company Capital Contribution obligations (other than
any Clawback Obligations), if any, of any Member whose Carried Interest
Percentages have increased as a result of the reduction of the Carried Interest
Percentages of any Non-Continuing Member shall





--------------------------------------------------------------------------------





be increased by the amount of the reduction in such Non-Continuing Member’s
Company Capital Contribution obligations, if any, pursuant to this Schedule I,
in the same proportions as such Carried Interest Percentages were increased.




Strictly Confidential


4
103058509.2
Execution Version
Strictly Confidential


103058509.2
EXHIBIT A
SPOUSAL CONSENT


I acknowledge that I have read that certain Amended and Restated Limited
Liability Company Agreement, dated as of November [__], 2018 of Medley Avantor
Investors LLC (as amended, the “LLC Agreement”) to which my spouse (or his or
her Vehicle Member (as defined in the LLC Agreement)) has agreed to become a
party, and that I understand its contents. I am aware that the LLC Agreement
imposes certain obligations upon my spouse (and/or his or her Vehicle Member),
including, without limitation, restrictions on the transfer of my spouse’s
Interest (as defined in the LLC Agreement). I hereby agree that I have no rights
to become a Member and no rights to any Interest, the transfer of which is
restricted under the LLC Agreement or, vis-à-vis the Company or any Member
(other than my spouse), to any proceeds therefrom, and I agree that the
foregoing is binding upon any community property interest or marital settlement
awards I may now or hereafter own or receive and regardless of any termination
of my marital relationship with a Member or Designated Employee (as defined in
the LLC Agreement) for any reason. For the avoidance of doubt, I acknowledge and
agree that the intent of this Spousal Consent is not to operate as a waiver of
claims against my spouse, but to insulate the Company from the effect of any
such claims as a condition to the grant of rights to my spouse hereunder. I
hereby grant Medley Avantor Investors LLC the right to compulsorily withdraw,
transfer or otherwise repurchase any Interest or portion thereof I receive upon
any community property interest or marital settlement awards.


Dated as of ____________, 20__
_______________________________
Signature of Spouse
_______________________________
Name







--------------------------------------------------------------------------------





EXHIBIT C


[attach Cloverleaf Agreement]






Amended and Restated
Limited Liability Company Agreement
of
MEDLEY CLOVERLEAF INVESTORS LLC
_______________






Dated as of November [ ], 2018










i


NOTICE


NEITHER MEDLEY CLOVERLEAF INVESTORS LLC NOR THE MEMBER INTERESTS THEREIN HAVE
BEEN OR WILL BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED, THE SECURITIES LAWS OF ANY OF THE
STATES OF THE UNITED STATES OR THE SECURITIES LAWS OF ANY FOREIGN JURISDICTION.
THE DELIVERY OF THIS LIMITED LIABILITY COMPANY AGREEMENT SHALL NOT CONSTITUTE AN
OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY
OFFER, SOLICITATION OR SALE OF MEMBER INTERESTS IN MEDLEY CLOVERLEAF INVESTORS
LLC IN ANY JURISDICTION IN WHICH





--------------------------------------------------------------------------------





SUCH OFFER, SOLICITATION OR SALE IS NOT AUTHORIZED OR TO ANY PERSON TO WHOM IT
IS UNLAWFUL TO MAKE SUCH OFFER, SOLICITATION OR SALE.
THE MEMBER INTERESTS IN MEDLEY CLOVERLEAF INVESTORS LLC ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE, MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE OR FOREIGN SECURITIES LAWS PURSUANT TO REGISTRATION THEREUNDER OR
EXEMPTION THEREFROM AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE REQUIREMENTS AND CONDITIONS SET FORTH IN THIS LIMITED
LIABILITY COMPANY AGREEMENT.




iii


ii


TABLE OF CONTENTS
Page
Article I DEFINITIONS    1
Section 1.1
Definitions    1

Article II GENERAL PROVISIONS    8
Section 2.1
Company; Name    8

Section 2.2
Offices    9

Section 2.3
Purpose and Powers of the Company    9

Section 2.4
Liabilities of the Members Generally    9

Section 2.5
Fiscal Year    10

Section 2.6
Non-Managing Member Interests    10

Section 2.7
No Benefits, Duties or Obligations to Creditors    11

Article III MANAGEMENT AND OPERATIONS OF THE COMPANY    11
Section 3.1
Managing Member    11

Section 3.2
Officers    12

Section 3.3
Company Expenses    12

Article IV COMPANY CAPITAL CONTRIBUTIONS    12
Section 4.1
Company Capital Contributions    12

Section 4.2
Default in Company Capital Contributions    13

Section 4.3
Rights of Members in Capital    13

Section 4.4
Capital Accounts    14

Article V CARRIED INTEREST    15
Section 5.1
Participation in Carried Interest Proceeds    15

Section 5.2
Reduction of Participation Upon Becoming a Non-Continuing Member    16

Article VI allocations    16
Section 6.1
Allocation of Profits and Losses    16






--------------------------------------------------------------------------------





Section 6.2
Tax Allocations    17

Article VII DISTRIBUTIONS    18
Section 7.1
Distributions    18

Section 7.2
Reserves; Withholding of Certain Amounts    19

Section 7.3
Company Clawback    20

Section 7.4
Member Giveback    21

Section 7.5
Interpretive Authority of Managing Member    21

Section 7.6
Giveback of Excess Distributions    21

Article VIII BOOKS AND RECORDS; REPORTS; CONFIDENTIALITY    21
Section 8.1
Records and Accounting; Partnership Representative    21

Section 8.2
Reports    23

Section 8.3
Valuation    23

Section 8.4
Confidentiality    23

Article IX TRANSFERS; CERTAIN WITHDRAWALS    24
Section 9.1
Transfer and Assignment of Company Interest    24

Section 9.2
Vehicle Members    25

Article X EXCULPATION AND INDEMNIFICATION    26
Section 10.1
Liability, Limitation, Indemnification and Contribution    26

Section 10.2
Survival of Rights    27

Article XI DISSOLUTION AND WINDING UP    27
Section 11.1
Term    27

Section 11.2
Winding Up    27

Article XII REPRESENTATIONS AND WARRANTIES    28
Section 12.1
Legal Capacity, etc.    28

Section 12.2
Investment Risks    28

Section 12.3
No Illegal Activity or Proscribed Persons    29

Section 12.4
U.S. Tax Forms    29

Section 12.5
Securities Law Matters    29

Article XIII MISCELLANEOUS    30
Section 13.1
Termination    30

Section 13.2
Restrictive Covenants    30

Section 13.3
Governing Law; Severability; Jurisdiction    30

Section 13.4
Amendments    31

Section 13.5
Successors; Counterparts; Signatures    32

Section 13.6
Interpretation    32

Section 13.7
Power of Attorney    32

Section 13.8
No Decree of Dissolution    32

Section 13.9
Determinations of the Members; Non-Continuing Status    33

Section 13.10
Notices    33

Section 13.11
Further Assurances    33

Section 13.12
Entire Agreement    34

Schedule I    Terms Applicable to Non-Continuing Members
Exhibit A    Form of Spousal Consent
27





--------------------------------------------------------------------------------









103058509.2


MEDLEY CLOVERLEAF INVESTORS LLC
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT dated as of
November [__], 2018 of Medley Cloverleaf Investors LLC, a limited liability
company formed under the laws of the State of Delaware (the “Company”), by and
among Medley Capital LLC, as managing member of the Company, and those admitted
to the Company as Non-Managing Members (as defined below) in accordance
herewith.
WHEREAS, the Company was formed pursuant to the Delaware Act (as defined below)
by the filing of a Certificate of Formation of the Company, dated as of November
1, 2018 (the “Certificate”), in the office of the Secretary of State of the
State of Delaware on November 1, 2018;
WHEREAS, Medley Capital LLC, as sole member, entered into a Limited Liability
Company Agreement of the Company, dated as of November 1, 2018 (the “Original
Agreement”); and
WHEREAS, the parties hereto desire to admit additional members to the Company as
Non-Managing Members, and in connection therewith, to amend and restate the
Original Agreement in its entirety.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the parties hereto hereby agree to amend
and restate the Original Agreement in its entirety as follows:
Article LIII



Article LIVDEFINITIONS
Section 1.Definitions
. The following terms, as used in this Agreement, have the respective meanings
set forth below:
“2015 Act” has the meaning set forth in Section 8.1(c).
“Adjusted Capital Account Balance” means, with respect to any Member, the
balance in such Member’s Capital Account adjusted (a) by taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (b) by adding to such balance
such Member’s share of partnership minimum gain and partner nonrecourse debt
minimum gain, determined pursuant to Treasury Regulations Section 1.704-2(g)(1)
and 1.704-2(i)(5). The foregoing definition of Adjusted Capital Account Balance
is intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
“Affiliate” of any Person means any other Person that, directly or indirectly
through one of more intermediaries, controls, is controlled by or is under
common control with such Person, and the term “Affiliated” shall have a
correlative meaning. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies or investment decisions of a Person, whether through the ownership of
voting securities, by contract or otherwise. Members of the immediate family
(i.e., spouse, parents and lineal descendants) of any Member, and any family
trusts for, and estate planning vehicles of, any Member and such Member’s
immediate family members shall be deemed to be Affiliates of such Member. For
the avoidance of doubt, no Member shall be deemed an Affiliate of any other
Member solely by virtue of its Interest.
“After Tax Carried Interest Proceeds” means, as of any date, with respect to any
Member, the Carried Interest Proceeds received by such Member, net of the Income
Tax Liability of such Member allocable to such Carried Interest Proceeds.
“Agreement” means this Amended and Restated Limited Liability Company Agreement,
including Schedule I and Exhibit A hereto, as amended from time to time.





--------------------------------------------------------------------------------





“Award Letter” means, with respect to any Non-Managing Member, a letter or other
instrument executed by the Managing Member and such Non-Managing Member
evidencing such Non-Managing Member’s Carried Interest Percentage and setting
forth such other terms of such Non-Managing Member’s participation in the
Company as agreed upon between the Managing Member and such Non-Managing Member.
“Business Day” means any day except a Saturday, a Sunday or other day on which
commercial banks in New York City are authorized or obligated by law or
executive order to be closed.
“Capital Account” means, with respect to each Member, the capital account
established and maintained on behalf of such Member as described in Section 4.4.
“Carried Interest” means the carried interest, performance allocation or
incentive fees earned directly or indirectly by the Company from the Fund.
“Carried Interest Percentage” means, with respect to any Member and any Carried
Interest Proceeds in which such Member is entitled to participate as set forth
in an Award Letter or other instrument executed by the Managing Member, such
Member’s percentage interest in such Carried Interest Proceeds received by the
Company in respect of the Fund, as determined by the Managing Member in its
discretion, as recorded in the books and records of the Company and as adjusted
from time to time in accordance with this Agreement.
“Carried Interest Proceeds” means the net cash proceeds or other property
received by the Company directly or indirectly on account of the Carried
Interest (including for the avoidance of doubt Minimum Tax Distributions that
are attributable to the right to receive distributions on account of the Carried
Interest).
“Certificate” has the meaning set forth in the recitals hereto.
“Claim” means any claims, losses, liabilities, damages, costs or expenses
(including attorney fees, judgments and expenses in connection therewith and
amounts paid in defense and settlement thereof) to which any Covered Person may
directly or indirectly become subject in connection with the Company or in
connection with any involvement with any investment of the Fund (including
serving as an officer, director, consultant or employee of any such investment).
“Clawback Contribution” means a Company Capital Contribution required of a
Member under Section 7.3 to fund a Clawback Obligation.
“Clawback Obligation” means an obligation on the part of the Company or the
Managing Member, pursuant to the Fund Agreement, to make a payment to the Fund
or its investors in respect of a clawback of the related Carried Interest.
“Clawback Repayment Amount” has the meaning set forth in Section 7.3(a).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the preamble hereto.
“Company Capital Contribution” means, with respect to any Member, a contribution
of cash or property made or deemed made to the Company by such Member.
“Company Expenses” have the meaning set forth in Section 3.3.
“Continuing Employee” means, at any time, any Individual Member who (or any
Vehicle Member related to a Designated Employee who) at such time is an officer
or employee of the Company, the Managing Member, the Manager or any of their
Affiliates.
“Covered Person” means each Member, the Partnership Representative, the
Designated Individual, any Affiliate of a Member or the Company and, unless
otherwise determined by the Managing Member, any members, managers,
shareholders, partners, directors, officers, employees, agents, advisors,
assigns, representatives, heirs, legatees, executors or administrators of any
Member or its Affiliates and any members, managers, shareholders, partners,
directors, officers, employees, agents, advisors, assigns or representatives of
the Fund, the Company or their Affiliates.





--------------------------------------------------------------------------------





“Cumulative Carried Interest Proceeds” means, with respect to any Member at any
time, the aggregate amount of Carried Interest Proceeds that have been
distributed at or prior to such time to such Member pursuant to Section 7.1 less
the cumulative amount of Clawback Contributions previously made by such Member
at or prior to such time.
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101 et seq., as amended from time to time.
“Designated Employee” has the meaning set forth in Section 9.2.
“Designated Individual” has the meaning set forth in Section 8.1(c).
“Disabling Conduct” means, with respect to any Covered Person and any Claim,
such Covered Person’s fraud, willful malfeasance or gross negligence; reckless
disregard of duties by in the conduct of such Covered Person’s office; a
material and knowing violation of applicable U.S. securities laws or a criminal
conviction, in either case with respect to the activities of the Company; or a
material breach of this Agreement.
“Disqualifying Event” means, for purposes of Rule 506(d) promulgated under the
Securities Act, any of the following events has occurred with respect to a
Member, or any beneficial owner of such Member:
(i) 
such Person has been convicted, within ten years before the date hereof (or five
years, in the case of issuers, their predecessors and affiliated issuers), of
any felony or misdemeanor: (A) in connection with the purchase or sale of any
security; (B) involving the making of any false filing with the U.S. Securities
and Exchange Commission (the “SEC”); or (C) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

(ii) 
such Person is subject to any order, judgment or decree of any court of
competent jurisdiction, entered within five years before the date hereof, that,
as of the date hereof, restrains or enjoins such person from engaging or
continuing to engage in any conduct or practice: (A) in connection with the
purchase or sale of any security; (B) involving the making of any false filing
with the SEC; or (C) arising out of the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities;

(iii) 
such Person is subject to a final order of a state securities commission (or an
agency or officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; U.S. Commodity Futures
Trading Commission (the “CFTC”); or the National Credit Union Administration
that: (A) as of the date hereof, bars the person from: (1) association with an
entity regulated by such commission, authority, agency, or officer; (2) engaging
in the business of securities, insurance or banking; or (3) engaging in savings
association or credit union activities; or (B) constitutes a final order based
on a violation of any law or regulation that prohibits fraudulent, manipulative,
or deceptive conduct entered within ten years before the date hereof;

(iv) 
such Person is subject to an order of the SEC entered pursuant to Section 15(b)
or 15B(c) of the Exchange Act or Section 203(e) or (f) of the U.S. Investment
Advisers Act of 1940, as amended (the “Advisers Act”), that, as of the date
hereof: (A) suspends or revokes such person’s registration as a broker, dealer,
municipal securities dealer or investment adviser; (B) places limitations on the
activities, functions or operations of such person; or (C) bars such person from
being associated with any entity or from participating in the offering of any
penny stock;

(v) 
such Person is subject to any order of the SEC entered within five years before
the date hereof that, as of the date hereof, orders the person to cease and
desist from committing or causing a violation or future violation of: (A) any
scienter-based anti-fraud provision of the federal securities laws, including
without limitation Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and 17 CFR 240.10b-5, Section 15(c)(1) of the Exchange Act and
Section 206(1) of the Advisers Act, or any other rule or regulation thereunder;
or (B) Section 5 of the Securities Act;

(vi) 
such Person is suspended or expelled from membership in, or suspended or barred
from association with a member of, a registered national securities exchange or
a registered national or affiliated securities association for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade;






--------------------------------------------------------------------------------





(vii) 
such Person has filed (as a registrant or issuer), or was or was named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the SEC that, within five years before the date hereof, was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, as of the date hereof, the subject of an investigation or
proceeding to determine whether a stop order or suspension order should be
issued; or

(viii) 
such Person is subject to a United States Postal Service false representation
order entered within five years before the date hereof, or is, as of the date
hereof, subject to a temporary restraining order or preliminary injunction with
respect to conduct alleged by the United States Postal Service to constitute a
scheme or device for obtaining money or property through the mail by means of
false representations.

“Employment Agreement” means, with respect to any Member, an employment
agreement between such Member (or, in the case of any Vehicle Member, the
related Designated Employee to whom such Vehicle Member relates) and the
Managing Member or any of its Affiliates.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Fiscal Year” has the meaning set forth in Section 2.5.
“Fund” means Medley Chiller Holdings LLC, a Delaware limited liability company,
and, unless otherwise specified by the Managing Member, shall include all
investment vehicles that invest in parallel with or serve as an alternate
investment vehicle or co-investment vehicle for such fund.
“Fund Agreement” means the Limited Liability Company Agreement of the Fund,
dated as of January 10, 2018, as such agreement may be amended from time to
time.
“Gross Asset Value” means, with respect to any property of the Company (other
than money), such property’s adjusted basis for U.S. federal income tax
purposes, except that (a) the Gross Asset Value of any such property contributed
or deemed contributed to the Company shall be the gross fair market value of
such property on the date of the contribution and (b) the Gross Asset Value of
such property shall be adjusted to its Value (i) whenever such adjustment is
required in order for allocations under this Agreement to have “economic effect”
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii) and (ii) if
the Managing Member considers appropriate, whenever such adjustment is permitted
under Treasury Regulations Section 1.704 1(b)(2)(ii).
“Income Tax Liability” means (a) the taxable income that has been allocated to
any Member in respect of its shares of Carried Interest Proceeds, multiplied by
(b) the combined U.S. federal, state and local income tax rates on such taxable
income computed using the highest aggregate marginal tax rates (including
applicable surcharges and alternative minimum, Medicare, employment and other
taxes based on income and any other similar taxes, if any) applicable to
individuals residing in New York, New York for the applicable taxable year(s) in
which such taxable income was allocated to the Member taking into account any
different tax rates applicable to different types of taxable income (e.g.,
long-term capital gain, recapture income, ordinary income), after giving effect
to (i) the deductibility, if any, for U.S. federal and state tax purposes of
state or local income taxes on such applicable income at the time of its
recognition taking into account any limitations on such deductibility, including
those imposed pursuant to Section 68 of the Code, and the effect of any
alternative minimum tax, (ii) any loss limitations or other limitations on
deductions imposed by the Code or the Treasury Regulations, and (iii) any
carryforwards of prior losses allocated to such Member to the extent such losses
can be utilized to offset such income.
“Individual Member” means a Member that is an individual and participates in the
Carried Interest through its Interest, and where appropriate shall include any
Vehicle Members related to such Individual Member.
“Interest” means the interest of a Member in the Company.
“Investment Expenses” has the meaning set forth in the Fund Agreement.
“Manager” has the meaning set forth in the Fund Agreement.
“Managing Member” means Medley Capital LLC, and any other Person that becomes a
successor or an additional Managing Member of the Company, in such Person’s
capacity as Managing Member of the Company, in each case as the context
requires.





--------------------------------------------------------------------------------





“Member Giveback” has the meaning set forth in Section 7.4.
“Members” means, collectively, the Managing Member and Non-Managing Members.
“Minimum Tax Distributions” means distributions received by the Company from the
Fund pursuant to Section 6.2(e) of the Fund Agreement, if any.
“Net Profits” and “Net Losses” means, with respect to any Fiscal Year or other
relevant period of calculation of the Company, any taxable income or taxable
loss for such Fiscal Year or other period, as determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:
(a)
any income that is exempt from U.S. federal income tax and not otherwise taken
into account in computing Net Profits or Net Losses pursuant hereto shall be
added to such taxable income or loss;

(b)
any expenditures described in Code Section 705(a)(2)(B) (or treated as
expenditures described in Code Section 705(a)(2)(B) pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i)) and not otherwise taken into account
in computing Net Profits or Net Losses pursuant hereto shall be subtracted from
such taxable income or loss;

(c)
in the event the Gross Asset Value of any property is adjusted pursuant to the
definition of “Gross Asset Value”, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such property for purposes
of computing Net Profits or Net Losses;

(d)
gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(e)
with respect to property the Gross Asset Value of which differs from its
adjusted basis for United States federal income tax purposes, depreciation,
amortization and cost recovery deductions with respect thereto shall be
determined under Treasury Regulations Sections 1.704-1(b)(2)(iv)(g)(3) or
1.704-3(d) as determined by the Managing Member; and

(f)
any other provisions or items which are specifically allocated pursuant to
Section 6.2(b) hereof shall not be taken into account in computing Net Profits
or Net Losses.

“Non-Continuing Member” means an Individual Member who (or any Vehicle Member
related to Designated Employee who) ceases to be an officer or employee of the
Company or any of its Affiliates for any reason.
“Non-Managing Member” means, at any time, any Person who is at such times a
Non-Managing Member of the Company and shown as such on the books and records of
the Company, in its capacity as a Non-Managing Member of the Company.
“OFAC” has the meaning set forth in Section 12.3(b).
“Officers” has the meaning set forth in Section 3.2.
“Original Agreement” has the meaning set forth in the recitals hereto.
“Partnership Representative” has the meaning set forth in Section 8.1(c).
“Permitted Temporary Investments” has the meaning set forth in the Fund
Agreement.
“Person” means any individual, partnership, limited partnership, limited
liability company, trust, estate, corporation, custodian, nominee or any other
individual or entity acting on its own or in any representative capacity.
“Prime Rate” means the rate of interest published from time to time in The Wall
Street Journal, Eastern Edition (or any successor publication thereto),
designated therein as the prime rate, or if not so published, the rate of
interest publicly announced from time to time by any money center bank as its
prime rate in effect at its principal office, as identified in writing by the
Managing Member to the Members.





--------------------------------------------------------------------------------





“Profits Interest” has the meaning set forth in Section 5.1(b).
“Proposed Guidance” has the meaning set forth in Section 8.1(f)(i).
“Safe Harbor” has the meaning set forth in Section 8.1(f)(i).
“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time.
“Threshold Amount” has the meaning set forth in Section 5.1(c).
“Transfer” means, any voluntary or involuntary transfer, sale, pledge,
encumbrance, mortgage, assignment, hypothecation or other disposition and, as a
verb, to voluntarily or involuntarily transfer, sell, pledge, encumber,
mortgage, assign, hypothecate or otherwise dispose of.
“Treasury Regulations” means the regulations of the U.S. Treasury Department
issued pursuant to the Code.
“Vehicle Member” means any partnership, limited partnership, limited liability
company, trust or other vehicle or joint account that is or becomes a Member and
through which an Individual Member or Person otherwise eligible to become an
Individual Member holds an Interest in the Company.
Article LV



Article LVIGENERAL PROVISIONS
Section 1.Company; Name
.
The name of the Company is Medley Cloverleaf Investors LLC. The Company’s
business may be conducted under any other name or names deemed advisable by the
Managing Member. The Managing Member shall give notice of any change of the name
of the Company to each Non-Managing Member. All right, title and interest in and
to the use of the name of the Company and any abbreviation or variation thereof,
including any name to which the name of the Company is changed, shall be the
sole property of the Managing Member, and Non-Managing Members shall have no
right, title or interest in or to the use of any such name.
Section 2.Offices
.
(a)The principal place of business and principal office of the Company shall be
at 280 Park Avenue, 6th Floor East, New York, NY 10017, or such other place as
the Managing Member may determine from time to time. The Managing Member shall
give notice of any change of such address to each Non-Managing Member.
(b)The Company shall maintain a registered office in Delaware at, and the name
and address of the Company’s registered agent in Delaware is, c/o The
Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware,
19808, or such other registered office and/or registered agent as the Managing
Member shall determine.
Section 3.Purpose and Powers of the Company
.
The Company is formed for the object and purpose of, and the nature of the
business to be conducted and promoted by the Company is, (a) receiving Carried
Interest Proceeds and being responsible for any related Clawback Obligations, as
provided in the Fund Agreement and (b) doing everything necessary or desirable
for the accomplishment of the above purpose or the furtherance of any of the
powers herein set forth and doing every other act and thing incidental thereto
or connected therewith. The Company shall have the power to do any and all acts
determined by the Managing Member to be necessary, appropriate, proper,
advisable, incidental or convenient to or for the furtherance of the purposes
described herein.
Section 4.Liabilities of the Members Generally
.
(a)The rights and liabilities of the Members shall be as provided in the
Delaware Act, except as herein otherwise provided (to the extent permitted by
the Delaware Act).
(b)Except as expressly provided herein or as otherwise expressly provided under
the Delaware Act, no Non-Managing Member shall participate in the management or
control of the Company, nor shall any Non-Managing Member have the power to act
for, sign for, bind or make a decision on behalf of, the Company in such
capacity. No Non-Managing Member may hold itself out as a manager or managing
member of the Company to third parties.
(c)Except as otherwise provided in this Agreement or the Delaware Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Non-Managing Member shall be obligated personally for any such
debt, obligation or liability of the Company solely by reason of being a member
of the Company.





--------------------------------------------------------------------------------





(d)Except as otherwise provided in this Agreement or the Delaware Act, the
liability of each Non-Managing Member shall be limited to the amount of Company
Capital Contributions required to be made by such Non-Managing Member in
accordance with the provisions of this Agreement, but only when and to the
extent the same shall become due pursuant to the provisions of this Agreement.
(e)Each Member agrees to take such actions as are in its power and control to
cause the Company to be in compliance with its obligations under the Fund
Agreement and not to take any action which would cause the Company to be in
violation of the Fund Agreement. Nothing in this Section 2.4(e) shall require
any Member other than the Managing Member to take any affirmative action to
cause the Company to act.
Section 5.Fiscal Year
.
The fiscal year (the “Fiscal Year”) of the Company for financial statements and
federal income tax purposes will end on December 31st of each year, except as
otherwise required by Code Section 706; provided that upon the termination of
the Company, “Fiscal Year” shall mean the period from the January 1st
immediately preceding such termination to the date of such termination.
Section 6.Non-Managing Member Interests
.
(a)Subject to the terms of this Agreement, any Person may be admitted as a
Non-Managing Member by the Managing Member in its discretion on such terms as
the Managing Member may approve and specify in the books and records of the
Company upon the execution by such Person of a counterpart of this Agreement, an
Award Letter (or in the case of a Vehicle Member, the Designated Employee of
such Vehicle Member). All Members shall be bound by all provisions of this
Agreement.
(b)Subject to Section 5.1, upon admission of a new Non-Managing Member and
issuance of a new Interest in connection therewith that includes a Carried
Interest Percentage, the Carried Interest Percentage of the Managing Member
shall be reduced.
(c)The books and records of the Company shall be amended upon the admission of a
new Non-Managing Member and issuance of an Interest to reflect such issuance
(including to reflect a Person’s admission as a Non-Managing Member of the
Company, such Non-Managing Member’s Carried Interest Percentage, and any
corresponding reductions of other Members’ Carried Interest Percentages).
(d)The Managing Member has the authority to create Interests of separate classes
which shall have the rights, powers and duties as set forth herein, in an Award
Letter or in an addendum to this Agreement. Without limitation of the foregoing,
the terms of participation by any Individual Member may be varied by the
Managing Member with the consent of such Individual Member through an Award
Letter, an addendum to this Agreement or other instrument executed by the
Managing Member and accepted by such Individual Member, without any action on
the part of any other Member. Nothing in this Agreement shall obligate the
Managing Member to treat all Non-Managing Members alike, and the exercise of any
power or discretion by the Managing Member in the case of any one Non-Managing
Member shall not create any obligation on the part of the Managing Member to
take any similar action in the case of any other Non-Managing Member, it being
understood that any power or discretion conferred upon the Managing Member shall
be treated as having been so conferred upon the Managing Member as to each
Non-Managing Member separately.
Section 7.No Benefits, Duties or Obligations to Creditors
.
The provisions of this Agreement are intended solely to benefit the Members and,
to the fullest extent permitted by applicable law, shall not be construed as
conferring any benefit upon any creditor of the Company other than the Members
(and no such creditor of the Company other than the Members shall be a
third-party beneficiary under this Agreement).
Article LVII



Article LVIIIMANAGEMENT AND OPERATIONS OF THE COMPANY
Section 1.Managing Member
.
(a)Except as otherwise specifically provided herein or otherwise expressly
provided under the Delaware Act, the management of the Company shall be vested
exclusively in the Managing Member, and Non-Managing Members shall have no part
in the management or control of the Company and shall have no authority or right
to act on behalf of the Company in connection with any matter.
(b)Subject to the terms of this Agreement, the Managing Member shall have the
sole power and authority on behalf of and in the name of the Company to carry
out any and all of the objects and purposes and to exercise any and all of the
powers contemplated by Section 2.3 and to perform all acts which it may deem
necessary or advisable in connection therewith. The Managing Member shall not
take any action that would subject any Non-Managing Member to liability for the
debts and obligations of the Company.





--------------------------------------------------------------------------------





(c)The Members agree that all actions made or taken by the Managing Member in
accordance with the terms of this Agreement on behalf of the Company shall bind
the Company, the Members and their respective successors, assigns and personal
representatives. Persons dealing with the Company are entitled to rely
conclusively upon the power and authority of the Managing Member as herein set
forth.
(d)In addition to powers, rights, privileges, duties and discretion delegated to
the Officers pursuant to Section 3.2, the Managing Member may delegate to any
Person or Persons, including any Person who is a Non-Managing Member, all or any
of the powers, rights, privileges, duties and discretion vested in it pursuant
to this Article III and such delegation may be made upon such terms and
conditions as the Managing Member shall determine.
(e)Any Person to whom the Managing Member delegates any of its duties pursuant
to this Section 3.1 or any other provision of this Agreement shall be subject to
the same standard of care as the Managing Member, unless such Person and the
Managing Member mutually agree to a different standard of care or right to
indemnification to which such Person shall be subject.
(f)To the fullest extent permitted by applicable law, the Managing Member (or
any Affiliate of the Managing Member) is hereby authorized to (i) purchase
property from, sell property to, lend money or otherwise deal with any of its
Affiliates, any Member, the Company or any Affiliates of any of the foregoing
Persons, (ii) obtain services from any Member or any Affiliate of any Member and
(iii) otherwise cause or permit the Company, its portfolio companies and
Affiliates to enter into any such transaction.
Section 2.Officers
.
The Managing Member may, from time to time as it deems advisable, select natural
persons who are employees or agents of the Managing Member, the Manager, the
Company or their Affiliates and designate them as officers of the Company (the
“Officers”) and assign titles (including, without limitation, Chief Executive
Officer, President, Chief Financial Officer, Chief Compliance Officer, Vice
President, Secretary and Treasurer) to any such person. Unless the Managing
Member decides otherwise, if the title is one commonly used for officers of a
business corporation formed under the Delaware General Corporation Law, the
assignment of such title shall constitute the delegation to such person of the
authorities and duties that are normally associated with that office. Any
delegation pursuant to this Section 3.2 may be revoked at any time by the
Managing Member. An Officer may be removed with or without cause by the Managing
Member.
Section 3.Company Expenses
.
Expenses of the Company, including, without limitation, liabilities of the
Company to Covered Persons under Article X hereof (including the expenses of the
Managing Member related to its duties as the Partnership Representative, as
applicable, of the Company), expenses of organizing and administering the
Company, maintaining the books and records of the Company and preparing reports
for Members (collectively, “Company Expenses”), shall be borne by the Company
(to the extent not borne by the Fund) and discharged from any source deemed
available by the Managing Member; provided that the Managing Member may bear
such expenses on behalf of the Company and shall be entitled to reimbursement of
any such expenses. Such expenses (including any amount required to be reimbursed
to the Managing Member) shall be charged to each Member pro rata in accordance
with each Member’s Carried Interest Percentage at the time such expenses are
charged; provided that the Managing Member shall have authority to charge such
expenses among Members on a different basis if such other basis is clearly more
equitable; provided further that a Designated Employee or his or her related
Vehicle Members shall bear any incremental administrative expenses of the
Company and its Affiliates related to all of such Designated Employee’s Vehicle
Members. The foregoing is not intended to affect the sharing and allocation of
any expense related to a Clawback Obligation or other expenses charged generally
to participants in the Carried Interest.
Article LIX



Article LXCOMPANY CAPITAL CONTRIBUTIONS
Section 1.Company Capital Contributions
.
(a)Except as expressly provided in this Agreement or in the Delaware Act
(including with respect to any Clawback Contribution), no Non-Managing Member
shall be obligated hereby to make any Company Capital Contribution, and no
Non-Managing Member shall be permitted to make any Company Capital Contribution
without the consent of the Managing Member.
(b)The Managing Member may, in its discretion, excuse any Non-Managing Member
from making all or a portion of any required Company Capital Contribution
(including with respect to any Clawback Contribution). The Managing Member shall
not be liable to any Non-Managing Member or the Company for permitting or
requiring or failing to permit or require a Non-Managing Member to be excused
from making all or a portion of any required Company Capital Contribution
pursuant to this Section 4.1(b). Any Company Capital Contribution as to which a
Non-Managing Member is excused shall not affect such Member’s obligation to make
other Company Capital Contributions. If any Non-Managing Member is excused from





--------------------------------------------------------------------------------





making all or a portion of any required Company Capital Contribution pursuant to
this Section 4.1(b), the Managing Member shall seek to procure funding in the
amount that is excused from other sources (including other Members) as it
determines in its discretion.
Section 2.Default in Company Capital Contributions
.
If, to the extent required by this Agreement, any Non-Managing Member shall fail
to timely fund any required Company Capital Contribution or to pay any other
amounts which from time to time may be owing by such Member to the Company, and
such failure shall have continued for three (3) Business Days after notice from
the Managing Member to such Member, one or more of the Members, in their
discretion and with the approval of the Managing Member, may advance all or any
portion of the amount in default on behalf of the defaulting Member. Any advance
made under this Section 4.2 shall be payable by the defaulting Member on demand
and shall bear interest at the rate determined by the Managing Member, and the
repayment of such advance and the interest thereon shall be secured by a lien
hereby granted on the defaulting Member’s Interest (with the Managing Member
being hereby authorized and directed to apply the next distribution(s) payable
by the Company to the defaulting Member to repay such advance and the accrued
interest thereon). Without limitation of the foregoing, in the event of any
Member default described in the first sentence of this Section 4.2, the Managing
Member shall be authorized to take any action set forth in the Fund Agreement
with respect to “Defaulting Members” (as defined therein), which shall be
applied mutatis mutandis to such defaulting Member and its Interests, as the
Managing Member from time to time determines in its discretion to be appropriate
in light of the consequences or potential consequences to the Company or the
Fund arising from the default.
Section 3.Rights of Members in Capital
.
(a)No Member shall be entitled to interest on any Company Capital Contributions.
(b)No Member shall have the right to distributions or the return of any portion
of its Company Capital Contributions or Capital Account balance except (i) for
distributions in accordance with Article VII and (ii) upon dissolution of the
Company in accordance with Article XI. The entitlement to any such return at
such time shall be limited to the amount specifically set forth in this
Agreement and no Member shall be entitled to any payment on account of goodwill
of the Company.
Section 4.Capital Accounts
.
(a)The Company shall maintain for each Member a separate Capital Account in
accordance with this Section 4.4 and in accordance with the rules of Treasury
Regulations Section 1.704-1(b)(2)(iv).
(b)Each Member’s Capital Account shall have an initial balance equal to the
amount or fair market value of such Member’s initial Company Capital
Contribution, if any.
(c)Each Member’s Capital Account shall be increased by the sum of:
(i)the amount of cash and the fair market value of any other property (net of
liabilities that the Company is considered to assume or take subject to)
constituting additional contributions by such Member to the capital of the
Company, plus
(ii)the portion of any Net Profits and other income or gain items allocated to
such Member’s Capital Account.
(d)Each Member’s Capital Account shall be reduced by the sum of:
(i)the amount of cash and the fair market value of any other property (net of
liabilities that such Member is considered to assume or take subject to)
distributed by the Company to such Member, plus
(ii)the portion of any Net Losses and other expense or deduction items allocated
to such Member’s Capital Account.
(e)In determining the amount of any liability for purposes of Sections 4.4(c)(i)
or 4.4(d)(i) hereof, there shall be taken into account Code Section 752 and
other provisions of the Code and the Treasury Regulations.
(f)In the event all or a portion of an Interest in the Company is transferred in
accordance with the terms of Article IX, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Interest, adjusted as required by the Treasury Regulations promulgated under
Code Section 704(b).
(g)No Member shall be required to restore any negative balance in its Capital
Account.
The foregoing provision and other provisions of this Agreement relating to
maintenance of Capital Accounts are intended to comply with Code Section 704(b)
and with the Treasury Regulations thereunder, and shall be interpreted and
applied in a manner consistent with such statutory and regulatory provisions.
Article LXI



Article LXIICARRIED INTEREST
Section 1.Participation in Carried Interest Proceeds
.
(a)Each Non-Managing Member’s Carried Interest Percentage, if any, in respect of
the Fund shall be as set forth in such Non-Managing Member’s Award Letter;
provided that each Non-Managing Member’s Carried Interest Percentage shall be
subject to adjustment pursuant to Section 5.2. Except as otherwise set forth
herein (including





--------------------------------------------------------------------------------





as set forth in Section 5.2 with respect to Non-Continuing Members), no Carried
Interest Percentage of a Non-Managing Member shall be reduced without the
consent of such Non-Managing Member. The Managing Member in its discretion shall
have the authority to determine the Carried Interest Percentage of any new
Non-Managing Member, and the Company’s books and records shall be updated from
time to time as needed to reflect the Members’ Carried Interest Percentages. The
Managing Member’s Carried Interest Percentage, if any, shall be equal to the
remaining Carried Interest Percentage not allocated to the Non-Managing Members.
(b)The portion of each Member’s Interest attributable to his, her or its Carried
Interest Percentages is issued in consideration of services to be rendered, and
is intended to constitute a “profits interest” as that term is used in IRS
Revenue Procedures 93-27 and 2001-43 (“Profits Interest”), and this Agreement
shall be interpreted accordingly. To the extent IRS Revenue Procedures 93-27 and
2001-43 are superseded by temporary or final regulations (those referenced in
IRS Notice 2005-43 or otherwise) or new IRS Notices or IRS Revenue Procedures,
then the Managing Member is authorized to amend this Agreement to conform the
immediately preceding sentence to the requirements of such new rules, and to
make any elections, on behalf of each Member and the Company, permitted by such
new rules. Each Member that receives a Profits Interest that is subject to a
“substantial risk of forfeiture” within the meaning of Code Section 83 shall, if
requested by the Managing Member, make an election pursuant to Code Section
83(b) with respect to such interest.
(c)Upon the admission of a new Non-Managing Member awarded a Carried Interest
Percentage, or an increase in an existing Non-Managing Member’s Carried Interest
Percentage after the date hereof pursuant to Schedule I, the Managing Member
shall determine the fair market value of the Company’s direct and indirect
assets (indirect to the extent the sale of the asset will result in gain or loss
from the sale being allocated to the Members) to establish the amount of such
value (the “Threshold Amount”) that must be distributed to the other Members
before such Non-Managing Member participates in such value, in order for the
portion of such Non-Managing Member’s Interest attributable to such new or
increased Carried Interest Percentage to qualify as a Profits Interest. Such
portion of such Non-Managing Member’s Interest shall be subject to such
Threshold Amount, which will affect distributions to the Members as set forth in
Section 7.1. The Managing Member may, in connection with the allocation of
Carried Interest Percentages to Members, specify that the Carried Interest
Percentage allocated to a Member represents the right to participate in only the
Carried Interest Proceeds relating to (i) a portion of the gains represented by
the Carried Interest (e.g., gains first made after such allocations, or gains in
excess of the Threshold Amount) or (ii) any other category that the Managing
Member uses to distinguish among different sources of Carried Interest Proceeds.
Carried Interest Percentage allocations shall be made by the Managing Member in
its discretion. Any Carried Interest Percentage not allocated to any Member,
including, without limitation due to forfeiture pursuant to Section 5.2, shall
automatically revert to the Managing Member.
Section 2.Reduction of Participation Upon Becoming a Non-Continuing Member
.
The Carried Interest Percentages of any Non-Managing Member that becomes a
Non-Continuing Member shall be subject to adjustment in accordance with the
principles set forth in Schedule I (or any other terms made specifically
applicable to such Non-Managing Member through an Award Letter or other
agreement between the Managing Member and such Non-Managing Member), and such
Non-Managing Member’s right to participate in Carried Interest Proceeds shall be
limited as set forth therein. For the avoidance of doubt, and notwithstanding
the terms set forth in Schedule I, the Carried Interest Percentage of the
Managing Member shall not be subject to vesting or reduction.
Article LXIII



Article LXIVallocations
Section 1.Allocation of Profits and Losses
.
(a)After giving effect to the special allocations set forth in Section 6.1(b)
below, the Net Profits and Net Losses (or the respective items thereof) of the
Company for each Fiscal Year or other relevant period of calculation, as
determined by the Managing Member in accordance with the provisions hereof,
shall be allocated among the Members in a manner such that, as of the end of
such Fiscal Year or other relevant period and taking into account all prior
allocations of Net Profits and Net Losses (and any items thereof) and all
distributions made to the Members through such date, the Adjusted Capital
Account Balance of each Member, immediately after making such allocation, is, as
nearly as possible, equal (proportionately) to the distributions that would be
made to such Member pursuant to Section 7.1 if the Company were dissolved, its
affairs wound up and its assets sold for cash equal to their Gross Asset Values,
all Company liabilities were satisfied (limited with respect to each nonrecourse
liability to the Gross Asset Values of the assets securing such liability), and
the net assets of the Company were distributed in accordance with Section 7.1 to
the Members immediately after making such allocation; provided, that the Net
Losses (or items thereof) allocated to a Member shall not exceed the maximum
amount of losses that can be so allocated without causing such Member to have a
negative Adjusted Capital Account Balance at the end of any Fiscal Year or other
relevant period.
(b)(i)    Notwithstanding any other provision of this Agreement, (i) “partner
nonrecourse deductions” (as defined in Treasury Regulations Section 1.704-2(i)),
if any, of the Company shall be allocated to the Member that bears the economic
risk of loss within the meaning of Treasury Regulations Section 1.704-2(i), and
(ii) “nonrecourse deductions” (as defined in Treasury Regulations Section
1.704-2(b)) and “excess





--------------------------------------------------------------------------------





nonrecourse liabilities” (as defined in Treasury Regulations Section
1.752-3(a)(3)), if any, of the Company with respect to each period shall be
allocated among the Members in accordance with their applicable Carried Interest
Percentages.
(i)This Agreement shall be deemed to include “qualified income offset,” “minimum
gain chargeback” and “partner nonrecourse debt minimum gain chargeback”
provisions within the meaning of the Treasury Regulations under Code Section
704(b). Accordingly, notwithstanding any other provision of this Agreement,
items of gross income shall be allocated to the Members on a priority basis to
the extent and in the manner required by such provisions.
(ii)Notwithstanding any other provisions of this Agreement, no allocation of Net
Losses or items of deduction or expense shall be made to any Member to the
extent that the effect of such allocation would be to cause the Member to have a
negative Adjusted Capital Account Balance.
(iii)To the extent that an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or 743(b) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
pursuant to such section of the Treasury Regulations.
(c)In the event that any Member forfeits an Interest in the Company pursuant to
the application of the principles referred to in Section 5.2, any balance in the
Capital Account of such Member relating to such forfeited Interest (after
accounting for any distributions to such Member) shall be reallocated to the
Managing Member, unless otherwise determined by the Managing Member.
(d)Notwithstanding the foregoing, but after taking account of any items of
income, gain, loss or deduction mandated under subsection (b) above, during the
Fiscal Year in which an event occurs resulting in the liquidation of assets and
eventual dissolution of the Company, items of income, gain, loss or deduction
for such Fiscal Year and for each Fiscal Year thereafter shall be allocated
among the Members in such a manner as will (i) eliminate any deficit balances in
their Capital Accounts (allocated in proportion to, and to the extent of, such
deficit balances), and (ii) then to cause each Member’s Capital Account balance
to have a zero balance immediately upon the Members’ receipt of the last
liquidating distribution from the Company.
(e)Notwithstanding anything to the contrary in this Section 6.1, the Managing
Member may allocate items of income, gain, loss and deduction in such other
manner as the Managing Member reasonably determines more appropriately reflects
the Members’ interests in the Company.
Section 2.Tax Allocations
.
For U.S. federal, state and local income tax purposes, items of Company income,
gain, loss, deduction and credit for each Fiscal Year shall be allocated to and
among the Members in the same manner as the corresponding items of Net Profits
and Net Losses and specially allocated items are allocated to them pursuant to
Section 6.1, taking into account any variation between the adjusted tax basis
and Gross Asset Value of the Company property in accordance with the principles
of Section 704(c) of the Code. The Managing Member shall be authorized in its
discretion to make appropriate adjustments to the allocations of items to comply
with Section 704 of the Code or the applicable Treasury Regulations thereunder.
Article LXV



Article LXVIDISTRIBUTIONS
Section 1.Distributions
.
Distributions prior to dissolution shall be made in accordance with this
Section 7.1, subject to the provisions of Section 7.2. Distributions on
dissolution shall be made in accordance with Section 11.2(b).
(a)Carried Interest Proceeds. Distributions of Carried Interest Proceeds shall
be made ratably to each Member based on each Member’s respective Carried
Interest Percentages, as set forth in the books and records of the Company. For
the avoidance of doubt, except as agreed with any Member, the right of a Member
to participate in Carried Interest Proceeds shall not be affected following such
Member’s Termination.
(b)Limitation on Distributions of Carried Interest Proceeds. For the avoidance
of doubt, nothing herein shall require the Managing Member or the Company to
make any distributions of Carried Interest Proceeds that would cause the
aggregate amount of Carried Interest Proceeds distributed by the Company to
exceed the aggregate amount of Carried Interest Proceeds received by the Company
from the Fund (less any expenses paid from such Carried Interest Proceeds).
(c)Timing of Distributions. Subject to Section 7.2 and the remaining provisions
of this Section 7.1, distributions of Carried Interest Proceeds shall be made at
such times as the Managing Member determines in its discretion; provided that
the Managing Member shall use commercially reasonable efforts to cause the
Company to (i) distribute Carried Interest Proceeds (net of any amounts reserved
in accordance with Section 7.2) to the Members reasonably promptly upon receipt,





--------------------------------------------------------------------------------





and no less frequently than on a quarterly basis, and (ii) distribute promptly
in full to the Members any amounts received by the Company as Minimum Tax
Distributions pro rata in accordance with each Member’s cumulative Income Tax
Liability for the current and all prior Fiscal Years less all distributions to
such Member of any Carried Interest Proceeds as reasonably determined by the
Managing Member. Once any distribution of Minimum Tax Distributions or other
distribution in respect of a Member’s Income Tax Liability has been made to a
Member pursuant to this Section 7.1(c), any amounts otherwise distributable to
such Member thereafter shall be reduced to the extent of any such amounts
previously distributed to such Member pursuant to this Section 7.1(c).
(d)Distributions in Kind. Distributions to the Members hereunder shall be made
in cash to the extent the relevant proceeds are received by the Company in cash.
In the event the Company receives proceeds in the form of securities or other
non-cash property (including in connection with an election by the Managing
Member on behalf of the Company to receive all or any portion of such proceeds
either in cash or in the form of securities or other non-cash property), then
the Managing Member shall distribute such proceeds in the form received;
provided that the Managing Member may determine in its discretion to retain for
the account of the relevant Members (rather than distribute) any securities or
other non-cash property received in kind by the Company that is not freely
tradable. Unless otherwise determined by the Managing Member, any non-cash
proceeds held by the Company for the account of any such Non-Managing Member
shall be subject to a continuing election by such Non-Managing Member to cause a
sale by the Company of such proceeds and the prompt distribution of the net cash
proceeds of such sale to the Non-Managing Member. The expenses of any such sale
of securities or other non-cash property shall be allocated to the Non-Managing
Member for whose account the sale is effected. The Managing Member shall not in
any event be liable to the Non-Managing Member for any failure to obtain best
execution or best price in connection with such sale. For purposes of
allocations made pursuant to Section 6.1, property to be distributed in kind
shall be valued at the fair market value thereof by the Managing Member in its
discretion on a date as near as reasonably practicable to the date of such
distribution. For purposes of this Agreement, any Non-Managing Member on whose
behalf the Company sells any securities or other non-cash property pursuant to
this Section 7.1(d) shall be deemed to have received a distribution in the
amount and at the time determined as if the in-kind distribution had in fact
been made to such Non-Managing Member. Distributions of securities or other
property may be subjected to such restrictions on transfer or other conditions
as the Managing Member determines to be necessary or appropriate to comply with
applicable securities laws or pre-existing contractual restrictions.
(e)Limitation on Distributions. Notwithstanding anything to the contrary in this
Agreement, neither the Company nor the Managing Member on behalf of the Company
may make a distribution to any Member if such distribution would violate the
Fund Agreement, the Delaware Act or any other applicable law.
Section 2.Reserves; Withholding of Certain Amounts
.
(a)Subject to Section 3.3, the Managing Member shall have the discretion to
withhold pro rata from all Members amounts otherwise distributable to such
Members in order to provide a reserve for the liabilities or obligations of the
Company (including, without limitation, any potential Clawback Obligation);
provided that, solely with respect to a Non-Continuing Member, the Managing
Member shall have the discretion to withhold on any basis it deems reasonable in
order to provide a reserve for the liabilities or obligations of the Company
(including, without limitation, any potential Clawback Obligation); provided,
further, that, subject to the other provisions of this Article VII, promptly
following the completion of the termination and winding up of the Fund, the
Managing Member shall distribute to the relevant Members all assets of the
Company after provision for, or discharge of, any Company obligations (not
exceeding as to any Member such Member’s then positive Capital Account balance).
(b)The Managing Member may withhold, in its reasonable discretion, from any
payment or distribution to any Member pursuant to this Agreement any amounts due
from such Member to the Company or any Affiliate thereof to the extent not
otherwise paid. The Managing Member may withhold from any distribution or
payment to any Member any amounts required to be withheld under U.S. federal,
state and local tax law and non-U.S. tax law and/or any amounts required to pay,
or to reimburse (on a net after-tax basis) the Company or the other Members for
the payment of, any Company Expenses, taxes and related expenses that the
Managing Member in good faith determines to be properly attributable to such
Member (including, without limitation, withholding taxes and interest,
penalties, additions to tax and expenses described in Section 8.1(d) incurred in
respect thereof). Each Member hereby expressly authorizes the Managing Member
and its Affiliates, to the fullest extent permitted by applicable law, to
withhold from any payment, distribution or other amount otherwise due to such
Member (in any capacity) from the Company or any of its Affiliates, any amount
due from such Member to the Company or any of its Affiliates to the extent not
otherwise paid, any amounts required to be withheld under U.S. federal, state
and local tax law and non-U.S. tax law and any amounts required to pay, or to
reimburse (on a net after-tax basis) the Company or the other Members for the
payment of, any Company Expenses, taxes and related expenses that the Managing
Member in good faith determines to be properly attributable to such Member
(including, without limitation, withholding taxes and interest, penalties,
additions to tax and expenses described in Section 8.1(d) incurred in respect
thereof). Any amounts so withheld and all amounts that the Managing Member
determines in good faith to be properly attributable to any Member that are
withheld or otherwise paid by any Person pursuant to the Code or any provision
of any state, local or foreign tax law shall be treated as having been
distributed or paid, as the case may be, to the applicable Member and shall be
applied by the Managing Member to discharge the obligation in respect of which
such amounts were withheld.





--------------------------------------------------------------------------------





(c)The Managing Member shall give notice of any withholding under this Section
7.2 to each Member affected, specifying the basis therefor.
Section 3.Company Clawback
.
(a)In the event of any Clawback Obligation on the part of the Company, each
Member (including a former Member) that received any distributions from the
Company of Carried Interest Proceeds shall make a Clawback Contribution in cash
to the Company if the Managing Member so demands upon no less than ten (10)
Business Days’ notice in an amount (the “Clawback Repayment Amount”) determined
as follows: The Clawback Repayment Amount of each Member as of such date shall
equal the product of (i) the Clawback Obligation of the Company multiplied by
(ii) such Member’s Carried Interest Percentage.
(b)Notwithstanding the foregoing provisions of Section 7.3(a), in no event shall
a Member’s Clawback Contribution exceed such Member’s After Tax Carried Interest
Proceeds.
(c)The amount paid by a Member pursuant to Section 7.3(a) shall be applied by
the Company to satisfy the Clawback Obligation.
(d)The Managing Member shall maintain records of (i) each Member’s required
Clawback Contributions, (ii) each Member’s interest in any securities or other
property retained by the Company in connection with any in-kind distribution and
(iii) any amounts that may be deducted from future distributions by the Company
to a Member on account of any Clawback Contribution.
Section 4.Member Giveback
.
In the event of any recontribution of distributions required of all investors in
the Fund pursuant to the terms of the Fund Agreement, including Section 11.3
thereof (a “Member Giveback”), each Member that has participated directly or
indirectly in such distributions shall be required to participate in such
required recontribution on a ratable basis, consistent with the intent of the
relevant provisions of the Fund Agreement. Recontribution obligations shall, to
the fullest extent permitted by applicable law, survive and remain in full force
and effect and shall not be terminated by the fact that a Member has ceased to
be a Member of the Company.
Section 5.Interpretive Authority of Managing Member
.
It is understood that the administration of the terms of this Agreement,
including the determination of the amounts to be distributed and allocated to
any Member and the amount of any Clawback Contribution or the participation in
any Member Giveback required of any Member, is subject to interpretation. The
Managing Member shall have the discretionary authority to determine all
questions properly arising in the administration, interpretation and application
of the terms of this Agreement, including the amounts to be allocated and
distributed to Members under this Agreement and the amount of any required
Clawback Contribution or contribution on account of a Member Giveback, and any
such determination made in good faith shall be final and binding on all the
Members.
Section 6.Giveback of Excess Distributions
.
If, as of any date, the aggregate distributions with respect to any Member
exceed the amount to which such Member was entitled pursuant to the provisions
of Article VII, such Member shall be obligated to return immediately such excess
to the Company for re-distribution pursuant to Article VII.
Article LXVII



Article LXVIIIBOOKS AND RECORDS; REPORTS; CONFIDENTIALITY
Section 1.Records and Accounting; Partnership Representative
.
(a)Proper and complete records and books of account of the Company shall be
maintained by the Managing Member at the Company’s principal place of business
or at such other place as the Managing Member shall determine in accordance with
applicable law. Subject to the provisions of Section 8.4(b), such books and
records shall be available for inspection at reasonable times during business
hours by each Non-Managing Member (other than any Non-Continuing Member) in
accordance with Section 17-305 of the Delaware Act. The Company’s books of
account shall be maintained in U.S. dollars in accordance with U.S. generally
accepted accounting principles or on such other basis as the Managing Member
shall reasonably determine.
(b)Each of the Members acknowledges and agrees that the Company is intended to
be classified and treated as a partnership for U.S. federal income tax purposes,
and the Members hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Company is treated as a partnership
for U.S. federal income tax purposes under the Code and the relevant Treasury
Regulations. Neither the Company nor the Managing Member on behalf of the
Company





--------------------------------------------------------------------------------





shall (i) file any election pursuant to Treasury Regulations Section
301.7701-3(c) to be treated as an entity other than a partnership or (ii) elect,
pursuant to Code Section 761(a), to be excluded from the provisions of
subchapter K of the Code.
(c)The Managing Member (or its designee) shall act as, and shall have all the
powers of, the “partnership representative” of the Company within the meaning of
Section 6223(a) of the Code (as amended by Title XI of the Bipartisan Budget Act
of 2015 (such Title XI, including the corresponding provisions of the Code and
Treasury Regulations impacted thereby, and any corresponding provisions of state
or local income tax law, as the same may be amended from time to time, the “2015
Act”)) and any similar provisions under any other state or local or non-U.S.
laws (the “Partnership Representative”), and in each case, is directed and
authorized to take whatever steps it, in his, her or its discretion deems
necessary or desirable to perfect either such designation, including filing any
forms or other documents with the Internal Revenue Service and taking such other
actions as may from time to time be required under the Treasury Regulations. If
any other Person that is not an individual is the Partnership Representative,
the Company shall appoint a “designated individual” for each taxable year (as
described in Treasury Regulation Section 301.6223-1(b)(3)(ii)) (a “Designated
Individual”). The Company may require that, as a condition of an individual’s
appointment as a Designated Individual, the Designated Individual shall agree
that the Company (i) may cause the Designated Individual to resign and (ii) may
cause the Designated Individual to appoint a successor named by the Company.
Each Member hereby consents to each such designation and agrees that upon the
request of the Partnership Representative, it will execute, certify,
acknowledge, deliver, swear to, file and record at the appropriate public
offices such documents as may be necessary or appropriate to evidence its
consent to each such designation. In addition, except as provided above in
subsection (b), the Partnership Representative shall make such elections under
the Code and other relevant tax laws as to the treatment of items of income,
gain, loss, deduction and credit, and as to all other relevant matters, as it
deems necessary or appropriate in a manner consistent with applicable law.
(d)In its capacity as the Partnership Representative, the Partnership
Representative shall be entitled to make an election under Code Section 6226 (or
any similar provision of state or local tax law) to pass through to the Members
any deficiency or adjustment at the Company level, and the Members shall take
such actions as requested by the Partnership Representative consistent with any
such elections made and actions taken by the Partnership Representative. Each
Member’s obligations to comply with the requirements of this Section 8.1(d) and
Section 8.1(e) shall survive the Member’s ceasing to be a Member of the Company
or the termination, dissolution, liquidation and winding up of the Company.
(e)Unless otherwise agreed in writing by the Managing Member, each Member hereby
indemnifies and holds harmless the other Members against any taxes (including
withholding taxes and taxes incurred by the Company or any subsidiary pursuant
to Sections 6221-6235 of the 2015 Act) imposed upon the income of or allocations
or distributions to such Member, as well as interest, penalties or additions to
tax with respect thereto and additional losses, claims, damages or liabilities
arising therefrom or incident thereto. To the extent the Company is required to
pay or withhold any taxes with respect to any Member and there are no
contemporaneous distributions being made to such Member from which the amount of
such taxes may be withheld, the Member shall, notwithstanding any provision of
this Agreement to the contrary, following notice from the Managing Member,
promptly pay to the Company the amount of such taxes. Any amount not paid by a
Member (or former Member) at the time requested by the Managing Member shall
accrue interest at the Prime Rate plus five percent (5%) per annum, compounded
quarterly, until paid, and such Member (or former Member) shall also be liable
to the Company for any damages resulting from a delay in making such payment
beyond the date such payment is requested by the Managing Member, and for this
purpose the fact that the Company could have paid this amount with other funds
shall not be taken into account in determining such damages. Such payment shall
not be treated as a Company Capital Contribution and shall not otherwise affect
the Member’s rights and obligations under this Agreement.
(f)Each Non-Managing Member, by executing this Agreement, agrees that:
(i)when and if Proposed Treasury Regulations Section 1.83-3(1) and the proposed
revenue procedure contained in Notice 2005-43 (together, the “Proposed
Guidance”) become effective, the Company is authorized and directed to, if there
is no material economic or tax detriment, elect the safe harbor described
therein, under which the fair market value of any interest in the Company that
is transferred in connection with the performance of services shall be treated
as being equal to the liquidation value of that interest (the “Safe Harbor”);
and
(ii)while the election described in clause (i) remains effective, the Company
and each of the Members (including any Person to whom an interest in the Company
is transferred in connection with the performance of services) shall comply with
all requirements of the Safe Harbor described in the Proposed Guidance with
respect to all interests in the Company that are transferred in connection with
the performance of services.
Section 2.Reports
.
The Managing Member agrees to make available to each Member (other than any
Non-Continuing Member) the reports made available to investors in the Fund;
provided that Non-Continuing Members shall only receive from the Company such
information as is determined by the Managing Member to be necessary for the
preparation and filing of such Non-Continuing Members’ income tax returns.





--------------------------------------------------------------------------------





Section 3.Valuation
.
Any required determination of the value of any or all of the assets of the
Company for purposes of this Agreement shall be made by the Managing Member in
its discretion, and such determination, absent manifest error, shall be binding
on the Company and each Member.
Section 4.Confidentiality
.
(a)Each Non-Managing Member acknowledges that the information relating to the
terms of this Agreement and other information relating to the Company, the
Members, the Manager, the Fund or any of their respective Affiliates is
confidential and agrees to keep and retain in the strictest confidence all such
information learned by the Non-Managing Member heretofore or hereafter, and not
to disclose any such information to any third party, whether during or after the
time he, she or it is a Non-Managing Member, except as is necessary for the
proper purposes of the Company or the Fund (and provided that any such party to
whom information has been disclosed shall have agreed to keep such information
confidential in accordance with the terms of this Section 8.4(a)), and except
(i) for disclosure required by court order, subpoena or other government
process, (ii) any such information which is, or through no fault of any
Non-Managing Member becomes, available to the public or (iii) any disclosure
explicitly consented to by the Managing Member in its discretion.
Notwithstanding the foregoing, a Non-Managing Member may disclose information
relating to its Interest in the Company to such Non-Managing Member’s legal, tax
or financial advisors on a confidential basis and to the extent necessary for
the purposes of advising such Non-Managing Member; provided, that such
Non-Managing Member shall remain responsible for any disclosure of such
information by such Persons in violation of the provisions of this Section 8.4.
For the avoidance of doubt, any investment performance information of the
Company, the Manager, the Fund and any of their respective Affiliates belongs to
such Person and each Member (including any Non-Continuing Member) agrees not to,
and to cause such Person’s Affiliates not to, directly or indirectly use, rely
on, disclose or make accessible any such investment performance information to
any third party other than in furtherance of the business of the Manager or its
Affiliates or otherwise use, market, promote or claim as his, her or its own any
such investment performance information, without the prior written consent of
the Managing Member, which consent may be withheld by the Managing Member in its
discretion.
(b)Each Non-Managing Member, to the fullest extent permitted by law, waives, and
covenants not to assert, any claim or entitlement whatsoever to gain access to
any information relating to any other Non-Managing Member. The Managing Member
may, to the maximum extent permitted by applicable law, keep any information
confidential from any Non-Managing Member, for such period of time as the
Managing Member determines in its discretion (including information requested by
such Non-Managing Member pursuant to Section 8.1, but excluding any financial
statements required to be furnished to Non-Managing Members pursuant to Section
8.2).
Article LXIX

Article LXXTRANSFERS; CERTAIN WITHDRAWALS
Section 1.Transfer and Assignment of Company Interest
.
(a)Except as otherwise set forth in this Section 9.1, a Non-Managing Member may
not, directly or indirectly, sell, exchange, transfer, assign, pledge or
otherwise dispose of all or any part of any of such Non-Managing Member’s
Interest (or solicit offers for any such sale or other disposition) without the
consent of the Managing Member, which consent may be granted or withheld in its
discretion (for any reason or no reason) and may be made subject to such
conditions as the Managing Member deems appropriate; provided that the Managing
Member shall not unreasonably withhold or delay its consent with respect to the
proposed transfer by an Individual Member to a related Vehicle Member that has
already been admitted to the Company. For the avoidance of doubt, the Manager
Member may, directly or indirectly, sell, exchange, transfer, assign, pledge or
otherwise dispose of all or any part of any of its Interest without the consent
of the Non-Managing Members.
(b)Except as otherwise provided herein, the Managing Member shall in its
discretion have the authority to admit any transferee of an Interest as a
substituted Non-Managing Member. Any substituted Non-Managing Member must adhere
to and agree to be bound by this Agreement prior to being admitted as a Member.
(c)Notwithstanding anything to the contrary contained herein, no Non-Managing
Member shall directly or indirectly transfer any portion of such Non-Managing
Member’s Interest if such transfer would reasonably be expected to (i) cause the
Company to be treated as a “publicly traded partnership” within the meaning of
Code Section 7704 or (ii) result in the creation of a potential REIT
qualification problem under the ownership requirements in Code Section 856(a)(5)
or 856(a)(6) or any other requirements of Code Sections 856-857 for any
Subsidiary REIT.
(d)If any transfer of a Non-Managing Member’s Interest shall occur at any time
other than the end of the Company’s Fiscal Year, the distributive shares of the
various items of Company income, gain, loss, and expense as computed for tax
purposes and the related distributions shall be allocated between the transferor
and the transferee on a basis consistent with applicable requirements under
Section 706 of the Code as determined by the Managing Member in its sole
discretion.





--------------------------------------------------------------------------------





Section 2.Vehicle Members
.
A Vehicle Member may, with the express consent of the Managing Member (but not
otherwise), be admitted to the Company and hold an Interest in the Company for
the benefit of a Person who would otherwise be eligible to be an Individual
Member (the “Designated Employee”) or any of the Designated Employee’s immediate
family members, heirs and legatees; provided that such Designated Employee shall
retain all voting rights with respect to such Interest. A Vehicle Member may
also hold two or more separate Interests, in which case such Interests shall be
identified as separate Interests on the books and records of the Company, and
separate sub-accounts shall be established in respect thereof, and the
provisions of this Agreement shall be applied as if each such Interest were held
by a separate Individual Member. The provisions of this Agreement shall be
interpreted and applied to the extent necessary, as determined in good faith by
the Managing Member, so as to have substantive application to the Vehicle Member
as if the Vehicle Member were a full participant of an Interest held by the
Designated Employee, including without limitation in the operation of Section
5.1 (Participation in Carried Interest Proceeds), Section 5.2 (Reduction of
Participation Upon Becoming a Non-Continuing Member), Section 7.3 (Company
Clawback) and Schedule I (Terms Applicable to Non-Continuing Members). The
Designated Employee shall be deemed to have agreed to be jointly and severally
liable with the Vehicle Member for the obligations of such Vehicle Member with
respect to the Interest held by such Vehicle Member, and all obligations of such
Designated Employee and such Vehicle Member (and all remedies for breach of such
obligations) shall apply on a joint and several basis. If there are multiple
Vehicle Members with respect to a Designated Employee, those Vehicle Members
shall be deemed to have agreed to be jointly and severally liable with such
Designated Employee for all obligations with respect to the Interests held by
the Designated Employee and all of such Designated Employee’s Vehicle Members.
Article LXXI



Article LXXIIEXCULPATION AND INDEMNIFICATION
Section 1.Liability, Limitation, Indemnification and Contribution
.
Notwithstanding anything to the contrary contained in this Agreement or
otherwise applicable provision of law or equity, to the maximum extent permitted
by the Delaware Act, a Covered Person shall owe no duties (including fiduciary
duties) to the Company, to any Member or to any other Covered Person; provided,
however that a Covered Person shall have the duty to act in accordance with the
Delaware Act and the implied contractual covenant of good faith and fair
dealing.
(a)To the maximum extent not prohibited by applicable law, the Company shall
indemnify each Covered Person against any Claim, except to the extent that such
Covered Person has been determined ultimately by a court of competent
jurisdiction to have engaged in Disabling Conduct. Unless otherwise determined
by the Managing Member in its discretion, the Company shall not indemnify any
Non-Managing Member against any Claims that were directly and proximately caused
by an internal dispute solely among such Member and one or more other Members
that has not arisen as a result of a Claim or potential Claim by a third party.
The Company may in the sole judgment of the Managing Member pay the expenses
incurred by any such Person indemnifiable hereunder, as such expenses are
incurred, in connection with any proceeding in advance of the final disposition.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or a plea of nolo contendere or its equivalent, shall
not, of itself, create a presumption that a Covered Person engaged in Disabling
Conduct. The Company’s obligation, if any, to indemnify or advance expenses to
any Covered Person is intended to be secondary to any such obligation of, and
shall be reduced by any amount such Person may collect as indemnification or
advancement from, the Fund or any portfolio company or subsidiary thereof.
(b)Notwithstanding anything to the contrary in this Agreement, the Company may,
in the sole judgment of the Managing Member, pay any obligations or liabilities
arising out of this Section 10.1 as a secondary indemnitor at any time prior to
any primary indemnitor making any payments any such primary indemnitor owes, it
being understood that any such payment by the Company shall not constitute a
waiver of any right of contribution or subrogation to which the Company is
entitled (including against any primary indemnitor) or relieve any other
indemnitor from any indemnity obligations. Neither the Managing Member nor the
Company shall be required to seek indemnification or contribution from any other
sources with respect to any amounts paid by the Company in accordance with this
Section 10.1, except to the extent set forth in Section 10.1(c).
(c)Before causing the Company to make payments pursuant to this Section 10.1 to
any Covered Person entitled to seek indemnification hereunder, the Managing
Member shall, on behalf of itself or such Covered Person, to the extent that the
Managing Member reasonably believes that amounts are recoverable, first use
commercially reasonable efforts to seek indemnification (i) from applicable
third party insurance policies (if any) or (ii) based on applicable
indemnification rights against the Fund and its portfolio companies; provided
that the Managing Member may cause the Company to make indemnification payments
under this Section 10.1 at any time if the Managing Member reasonably believes
that such Covered Person will not receive timely indemnification on terms
reasonably acceptable to such Covered Person from such other sources or if such
indemnification is to pay the expenses incurred by such Covered Person in
advance of the final disposition in accordance with this Section 10.1.





--------------------------------------------------------------------------------





(d)The rights provided to any Covered Person by this Section 10.1 shall be
enforceable against the Company only by such Covered Person.
(e)The indemnification and reimbursement of expenses provided by this
Section 10.1 shall not be deemed exclusive of any other rights to which those
seeking indemnification or reimbursement of expenses may be entitled under any
other instrument or by reason of any other action or otherwise.
(f)The Managing Member is specifically authorized and empowered for and on
behalf of the Company to enter into any agreement with any Covered Person, deed
poll or other instrument that the Managing Member considers to be necessary or
advisable to give full effect to the provisions of this Section 10.1.
Section 2.Survival of Rights
.
The provisions of this Article X shall continue to afford protection to each
Covered Person regardless of whether such Covered Person remains in the position
or capacity pursuant to which such Covered Person became entitled to
indemnification under this Article X and regardless of any subsequent amendment
to this Agreement, and no amendment to this Agreement shall reduce or restrict
the extent to which these indemnification provisions apply to actions taken or
omissions made prior to the date of such amendment. The provisions of Sections
7.3, 8.4 and 13.2(b) shall continue to apply to a Person who was formerly a
Member, notwithstanding that such Person is no longer a Member.
Article LXXIII



Article LXXIVDISSOLUTION AND WINDING UP
Section 1.Term
.
(a)The Company shall commence being wound up and dissolved in accordance with
this Article XI, pursuant to the Delaware Act, upon such time as the Fund has
completed its termination and winding up, unless sooner terminated by an order
of the court pursuant to the Delaware Act.
(b)Except as provided in this Section 11.1, the death, resignation, expulsion,
bankruptcy or dissolution of a Member shall not result in the dissolution of the
Company.
Section 2.Winding Up
.
(a)Upon the completion of the termination and winding up of the Fund, the
business of the Company shall be wound up in an orderly manner by the Managing
Member.
(b)Subject to the Delaware Act, after all liabilities have been satisfied or
duly provided for, the remaining assets shall be distributed to the Members in
accordance with Article VII.
(c)A reasonable time period shall be allowed for the orderly winding up of the
assets of the Company and the discharge of liabilities to creditors so as to
enable the Managing Member to seek to minimize potential losses upon such
winding up. The Company shall be dissolved when all of the assets of the Company
shall have been distributed to the Members in accordance with this Section 11.2,
and the Certificate shall have been canceled in the manner required by the
Delaware Act.
Article LXXV

Article LXXVIREPRESENTATIONS AND WARRANTIES
Each Non-Managing Member hereby makes the following representations, warranties
and covenants:
Section 1.Legal Capacity, etc.
Such Non-Managing Member has all requisite legal capacity to be a Non-Managing
Member of the Company, to acquire and hold its Interest and to execute, deliver
and comply with the terms of this Agreement. The execution and delivery by such
Non-Managing Member (including pursuant to any power of attorney granted
pursuant to an Award Letter or otherwise) of, and compliance by such
Non-Managing Member with, this Agreement (or any such Award Letter or other
agreement or instrument executed by such Non-Managing Member in connection with
its participation in the Company) does not conflict with, or constitute a
default under, any instruments governing such Non-Managing Member, any law,
regulation or order, or any agreement to which such Non-Managing Member is a
party or by which such Non-Managing Member is bound. This Agreement has been
duly executed by such Non-Managing Member and constitutes a valid and legally
binding agreement of such Non-Managing Member, enforceable against such
Non-Managing Member in accordance with its terms.
Section 2.Investment Risks
.
Such Non-Managing Member has such knowledge and experience in financial, tax and
business matters as to enable it to evaluate the merits and risks of an
investment in the Company, and to make an informed investment decision with
respect thereto, is able to bear the risks of an investment in the Company and
understands the risks of, and other considerations relating to, a purchase of an
Interest. Such Non-Managing Member has been furnished any materials it has
requested relating to this Agreement, the investment made hereby and the Fund,
including the Fund’s confidential private placement memorandum and





--------------------------------------------------------------------------------





all supplements thereto and the Fund Agreement, and has been afforded the
opportunity to ask questions of the Managing Member and to obtain any additional
information requested. Such Non-Managing Member understands the risks of an
investment in the Company, and is not relying upon any other information,
representation or warranty by the Company, the Managing Member or any of its
agents in determining to invest in the Company other than as set forth herein.
Such Non-Managing Member has consulted to the extent deemed appropriate by such
Non-Managing Member with such Non-Managing Member’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the
Company and on that basis believes that an investment in the Company is suitable
and appropriate for such Non-Managing Member.
Section 3.No Illegal Activity or Proscribed Persons
.
(a)The funds to be invested by such Non-Managing Member under this Agreement are
not derived from illegal or illegitimate activities and do not otherwise
contravene United States federal or state laws or regulations, including but not
limited to anti-money laundering laws.
(b)None of such Non-Managing Member or any of its Affiliates is a country,
territory, person or entity named on any list of proscribed persons maintained
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), nor
is such Non-Managing Member or any of its Affiliates a person or entity with
whom dealings are prohibited under any OFAC regulations.
Section 4.U.S. Tax Forms
.
Such Member has executed and provided the Company properly completed copies of
IRS Form W-8 or W-9, as applicable, which are valid as of the date hereof, and
will promptly provide any additional information or documentation requested by
the Managing Member relating to tax matters; if any such information or
documentation previously provided becomes incorrect or obsolete, such Member
will promptly notify the Managing Member and provide applicable updated
information and documentation.
Section 5.Securities Law Matters
.
(a)Such Non-Managing Member is an “accredited investor” within the meaning of
Rule 501 under the Securities Act of 1933, as amended. Such Non-Managing Member
is investing for its own account for investment purposes only and not for the
account of or with a view to distribution to any other Person. In addition, each
Member (i) is a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act or (ii) is (or is a Vehicle Member of a Designated
Employee who is) a “knowledgeable employee,” as defined in Rule 3c-5(a)(4)
promulgated under the Investment Company Act, of the Manager because such Person
is either or both of (x) a president, vice president in charge of a principal
business unit, division or function, or other officer of the Manager who
performs a policy-making function, or a director, trustee, general partner, or
person serving in a similar capacity for the Manager or (y) an employee of the
Manager (other than an employee performing solely clerical, secretarial or
administrative functions with regard to such company or its investments) who, in
connection with his or her regular functions or duties, participates in the
investment activities of the Fund or any other fund managed by the Manager, and
has been providing such functions or duties for or on behalf of the Manager, or
substantially similar functions or duties for or on behalf of another company,
for at least the past twelve (12) months.
(b)Such Non-Managing Member , and if such Non-Managing Member is not the sole
beneficial owner (as defined under Rule 13d-3 of the Exchange Act) of its
Interest, any such other beneficial owner, has not been subject to any
Disqualifying Event that, assuming such Non-Managing Member is the beneficial
owner of at least twenty percent (20%) of the Company’s outstanding voting
equity securities, would either (i) require disclosure of such Disqualifying
Event under the provisions of Rule 506(e) promulgated under the Securities Act
in connection with the use of the Rule 506 exemption under the Securities Act
for the offer and sale of the Interest or (ii) result in disqualification under
Rule 506(d)(1) promulgated under the Securities Act of the Company’s use of such
exemption for the offer and sale of the Interest. Each Non-Managing Member shall
provide the Company and the Managing Member with prompt written notice if it or
any such beneficial owner is subject to, or experiences, a Disqualifying Event.
(c)Such Non-Managing Member understands that the Interests have not been
registered under the Securities Act, the securities laws of any state or the
securities laws of any other jurisdiction, nor is such registration
contemplated. Such Non-Managing Member understands and agrees further that
Interests must be held indefinitely unless they are subsequently registered
under the Securities Act and any appropriate state or other securities laws or
an exemption from registration under the Securities Act and these laws covering
the sale of Interests is available. Even if such an exemption is available, the
assignability and transferability of Interests shall be governed by this
Agreement, which prohibits transfer of Interests (economic or otherwise) without
the written consent of the Managing Member, which may be withheld in its
discretion.





--------------------------------------------------------------------------------





Article LXXVII

Article LXXVIIIMISCELLANEOUS
Section 1.Termination
.
Unless otherwise set forth in a Non-Managing Member’s Award Letter, such
Non-Managing Member may be terminated by the Managing Member in its discretion
(for any reason or no reason) at any time, and such Non-Managing Member shall
immediately become a Non-Continuing Member. Each Continuing Employee shall be
subject to the terms and conditions of Section A5 of Schedule I during the term
of his or her employment with, or service as an officer of, the Company or any
of its Affiliates and for such additional period upon becoming a Non-Continuing
Member as specified in Schedule I.
Section 2.Restrictive Covenants
.
Notwithstanding anything to the contrary contained in this Agreement, if any
Member has (a) an Award Letter with the Company, the Managing Member, the
Manager or any of their Affiliates that contains non-solicitation,
non-competition or non-disparagement provisions and/or (b) an Employment
Agreement with the Company, the Managing Member, the Manager or any of their
Affiliates that contains non-solicitation, non-competition or non-disparagement
provisions, in each case, such provisions shall supersede any applicable
corresponding provisions of this Agreement with respect to such Member.
Section 3.Governing Law; Severability; Jurisdiction
.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware. In particular, it shall be construed to the maximum
extent possible to comply with all of the terms and conditions of the Delaware
Act. If, nevertheless, it shall be determined by a court of competent
jurisdiction that any provision or wording of this Agreement shall be invalid or
unenforceable under the Delaware Act or other applicable law, such invalidity or
unenforceability shall not invalidate the entire Agreement. This Agreement shall
be construed so as to limit any term or provision so as to make it enforceable
or valid within the requirements of the Delaware Act or any applicable law, and,
in the event such term or provision cannot be so limited, this Agreement shall
be construed to omit such invalid or unenforceable provisions.
Section 4.Amendments
.
(a)Except as may be otherwise required by applicable law or as otherwise set
forth herein, this Agreement may be amended, or provisions hereof waived, by the
Managing Member in its discretion without the approval of any Member.
(b)Notwithstanding the provisions of Section 13.4(a), no purported amendment to
this Agreement may, without the approval of the affected Member, (i) other than
as set forth in this Agreement, adversely affect the entitlements of a Member
disproportionately to its effect on the other Members without such Member’s
consent, (ii) increase the liability of such Member beyond the liability of such
Member expressly set forth in this Agreement or otherwise adversely modify or
affect the limited liability of such Member, or (iii) change the method of
allocations or distributions made under Article V, Article VI or Article VII in
a manner adverse to such Member.
(c)Upon requisite approval of an amendment as described herein and without any
further action or execution by any other Person, including any Member, (i) any
amendment, restatement, modification or waiver of this Agreement may be
implemented and reflected in a writing executed solely by the Managing Member,
and (ii) each Member and any other party to or bound by this Agreement shall be
deemed a party to and bound by such amendment, restatement, modification or
waiver of this Agreement. The Managing Member shall give written notice of any
amendment to this Agreement to all of the Members.
(d)Each Member agrees that if the Managing Member has not received, within such
reasonable time period as may be specified by the Managing Member (which time
period in any event shall not be fewer than twenty (20) days and any time period
so specified shall be subject to extension in the discretion of the Managing
Member) in any request to such Member for consent, waiver or approval (including
any request under Section 13.4(b)) and after the Managing Member has sent a
follow-up notice to such Member at least ten (10) days prior to the end of such
time period so specified, any notice from such Member indicating its consent,
approval or disapproval of any matter requested to be consented to or approved
to by such Member, such Member shall, to the fullest extent permitted by law, be
deemed for purposes of this Agreement to have indicated its approval or consent
to such matter. Any request to a Member for consent, waiver or approval (and the
relevant follow-up notice) shall contain a statement to the effect that if a
Member fails to deliver a notice indicating its consent, approval or disapproval
to such request, such Member shall be deemed to have indicated its consent or
approval to the matter covered by such request as provided in this Section
13.4(d).





--------------------------------------------------------------------------------





Section 5.Successors; Counterparts; Signatures
.
This Agreement (a) shall be binding as to the executors, administrators,
estates, heirs and legal successors of the Members and (b) may be executed in
several counterparts with the same effect as if the parties executing the
several counterparts had all executed one counterpart. Any signature on the
signature page of this Agreement may be an original or a facsimile or
electronically transmitted signature.
Section 6.Interpretation
.
In the case of all terms used in this Agreement, the singular shall include the
plural and the masculine gender shall include the feminine and neuter, and vice
versa, as the context required. For the avoidance of doubt, any reference herein
to an entity which has been the subject of a conversion shall be deemed to
include reference to such entity’s successor, and any reference to any agreement
shall be deemed to include any amendment, restatement or successor agreement.
Section 7.Power of Attorney
.
(a)Each Non-Managing Member does hereby (and shall by its execution of an Award
Letter) constitute and appoint the Managing Member as its true and lawful
representative, agent and attorney-in-fact, in its name, place and stead to
make, execute, sign and file (i) any amendment to this Agreement which complies
with the provisions of this Agreement (including any Award Letter which amends
or varies the provisions hereof with respect to one or more Members), (ii) any
documentation required in connection with the admission of a Person as a Member
of the Company, (iii) any election authorized by Section 5.1, (iv) any
documentation required in connection with the default of a Non-Managing Member
including, as applicable, a security agreement and any notices in connection
therewith as contemplated by Section 4.2 and (v) all such other instruments,
documents and certificates which, in the opinion of legal counsel to the
Company, may from time to time be required by the laws of the United States of
America, the State of Delaware or any other jurisdiction, or any political
subdivision or agency thereof, or which such legal counsel may deem necessary or
appropriate to effectuate, implement and continue the valid and subsisting
existence and business of the Company as a limited liability company.
(b)The power of attorney granted hereby is irrevocable, is intended to secure an
interest in property and shall (i) survive and not be affected by the subsequent
death, disability or bankruptcy of the Non-Managing Member granting the same or
the transfer of all or any portion of such Non-Managing Member’s Interest, and
(ii) extend to such Non-Managing Member’s successors, assigns and legal
representatives.
Section 8.No Decree of Dissolution
.
To the fullest extent permitted by applicable law, each Non-Managing Member
covenants that, except with the consent of the Managing Member, it shall not
apply for a decree of dissolution, file a bill for partnership or company
accounting or seek the appointment by a court of a liquidator for the Company.
Section 9.Determinations of the Members; Non-Continuing Status
.
Unless otherwise specified in this Agreement, and notwithstanding any provisions
of law or equity to the contrary, any determination, decision, consent, vote or
judgment of, or exercise of discretion by, or action taken or omitted to be
taken by, a Member (including, for the avoidance of doubt, the Managing Member)
under this Agreement may be made, given, exercised, taken or omitted as such
Member shall determine in its sole and absolute discretion, and in connection
therewith with the foregoing, such Member shall be entitled to consider only
such interests and factors as they deem appropriate, including their own
interests. Notwithstanding anything to the contrary contained in this Agreement,
the Interests of any Non-Continuing Member shall be solely economic, and any
Non-Continuing Member shall have no rights hereunder other than such
Non-Continuing Member’s rights, if any, to receive distributions or other
payments pursuant to this Agreement. For the avoidance of doubt, a
Non-Continuing Member shall not participate in any determination, decision,
consent, vote or judgment of, or exercise of discretion by, or action taken or
omitted to be taken by, the Members under this Agreement.
Section 10.Notices
.
All notices, requests and other communications to any party hereunder shall be
in writing (including a facsimile, electronic mail, other electronic means or
similar writing) and shall be given to such party at its address, electronic
mail address or facsimile number set forth in a schedule filed with the records
of the Company or such other address, electronic mail address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Managing Member (if such party is a Non-Managing Member) or to all Non-Managing
Members (if such party is the Managing Member). Each such notice, request





--------------------------------------------------------------------------------





or other communication shall be effective (a) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified pursuant to this
Section 13.10, (b) if given by electronic mail, when sent, (c) if given by mail,
72 hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iv) if given by any other means,
when delivered at the address specified pursuant to this Section 13.10.
Section 11.Further Assurances
.
Each Member shall execute all such certificates and other documents and shall do
all such filing, recording, publishing and other acts as the Managing Member
deems appropriate to comply with the requirements of the Delaware Act for the
operation of the Company and to comply with any applicable laws, rules and
regulations relating to the acquisition, operation or holding of the property of
the Company. Each Non-Managing Member shall procure a written consent in the
form attached hereto as Exhibit A from such Non-Managing Member’s spouse (if
any) (a) acknowledging, among other things, the transfer restrictions set forth
herein and (b) agreeing to grant such Non-Managing Member and the Company the
right to compulsorily withdraw, transfer or otherwise repurchase any Interest
received by such spouse in any divorce or marital settlement proceeding.
Section 12.Entire Agreement
.
This Agreement, together with any Award Letter executed by the Company and one
or more Non-Managing Members modifying or supplementing the terms of this
Agreement with respect to one or more such Non-Managing Members, constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes any prior agreement or understanding with respect to the subject
matter hereof. The parties hereto acknowledge that, notwithstanding anything to
the contrary contained in this Agreement (including Section 13.4), (a) the
Managing Member, on its own behalf or on behalf of the Company and (b) the
Manager or any of its Affiliates, without any act, consent or approval of any
other Member, may enter into an Award Letter or an Employment Agreement, in each
case, which has the effect of establishing rights under, or altering or
supplementing the terms of, this Agreement. The parties agree that (i) any
rights established, or any terms of this Agreement altered or supplemented, in
an Award Letter to or with a Member shall govern with respect to such Member
notwithstanding any other provision of this Agreement and (ii) subject to
Section 13.2, any rights established, or any terms of this Agreement altered or
supplemented, in an Employment Agreement to or with a Member shall be superseded
by the terms of this Agreement with respect to such Member. The other Members
shall have no recourse against the Company, any Member or any of their
respective Affiliates in the event that certain Members receive additional or
different rights or terms as a result of such Award Letters or Employment
Agreements.
[The remainder of this page is intentionally left blank.]
        


[Signature Page to A&R LLC Agreement of Medley Cloverleaf Investors LLC]


        


[Signature Page to A&R LLC Agreement of Medley Cloverleaf Investors LLC]


IN WITNESS WHEREOF, the undersigned have duly executed and unconditionally
delivered this Agreement as of the day and year first above written.
Managing Member:
MEDLEY CAPITAL LLC







--------------------------------------------------------------------------------





    
By:    
Title:    


Non-Managing Members:








        
[_______________]








S.I-2    
103058509.2


SCHEDULE I


Terms Applicable to Non-Continuing Members


This Schedule I to the Amended and Restated Limited Liability Company Agreement
of Medley Cloverleaf Investors LLC (as amended from time to time, the
“Agreement”), which is an integral part of the Agreement, sets out the terms
applicable to the participation of a Non-Managing Member that has become a
Non-Continuing Member. The terms of this Schedule I will apply to any
Non-Managing Member absent any modification in any Award Letter or other
instrument adopted by the Managing Member in accordance with the Agreement.


A1.    Reduction of Carried Interest Percentages.
(a)    The following provisions shall apply in the event a Non-Managing Member
becomes a Non-Continuing Member:





--------------------------------------------------------------------------------





(i)    If such Member becomes a Non-Continuing Member following the occurrence
of a Cause (as defined below) event with respect to such Member (or any
Designated Employee to which a Vehicle Member that is a Non-Managing Member
relates), the Carried Interest Percentages of such Member shall be reduced to
zero and such Member shall have no right to receive any further distributions
from the Company. For the avoidance of doubt, such Member shall forfeit any
amounts in such Member’s Capital Account in respect of such Member’s Carried
Interest.
(ii)    If such Member becomes a Non-Continuing Member due to any reason other
than a Cause event with respect to such Member (or any Designated Employee to
which a Vehicle Member that is a Non-Managing Member relates), the Carried
Interest Percentages of such Member shall not be subject to any reduction
hereunder.
(iii)    Notwithstanding Section A1(a)(ii), if, after a Member (or any
Designated Employee to which a Vehicle Member that is a Member relates) becomes
a Non-Continuing Member, the Managing Member determines (in its discretion) that
such Non-Continuing Member could have been terminated for Cause, the Carried
Interest Percentages of such Member shall immediately be reduced to zero and
such Member shall have no right to receive any further distributions from the
Company.
(iv)    As used herein, “Cause” means, as to any Non-Managing Member (or any
Designated Employee to which a Vehicle Member that is a Non-Managing Member
relates), (A) such Non-Managing Member’s fraud or embezzlement, (B) such
Non-Managing Member’s conviction for, or the entering of a plea of guilty or
nolo contendere to, a financial crime that constitutes a felony (or any
state-law equivalent) or that involves moral turpitude, (C) such Non-Managing
Member’s conviction for any other criminal act that has a material adverse
effect on the property, operations, business or reputation of the Company or any
of its Affiliates and (D) any other conduct of such Non-Managing Member which
would be treated as “cause” under any Employment Agreement or unitholder
agreement between such Non-Managing Member and the Managing Member or its
Affiliates.
(c)    Authority of Managing Member. The Managing Member may, in its discretion,
reduce all or any Carried Interest Percentage of any Non-Continuing Member by a
lesser amount than that which would apply under the foregoing principles.
(d)    Reallocation of Carried Interest Percentages. Any reduction in the
Carried Interest Percentages of a Non-Continuing Member shall be reallocated to
the Managing Member, unless otherwise determined by the Managing Member.
A2.    Adjustment of Carried Interest Percentages. Unless otherwise determined
by the Managing Member, the Company Capital Contribution obligations (other than
any Clawback Obligations), if any, of any Member whose Carried Interest
Percentages have increased as a result of the reduction of the Carried Interest
Percentages of any Non-Continuing Member shall be increased by the amount of the
reduction in such Non-Continuing Member’s Company Capital Contribution
obligations, if any, pursuant to this Schedule I, in the same proportions as
such Carried Interest Percentages were increased.




Strictly Confidential


4
103034577.5
Execution Version
Strictly Confidential







--------------------------------------------------------------------------------





103034577.5
EXHIBIT A
SPOUSAL CONSENT


I acknowledge that I have read that certain Amended and Restated Limited
Liability Company Agreement, dated as of November [__], 2018 of Medley
Cloverleaf Investors LLC (as amended, the “LLC Agreement”) to which my spouse
(or his or her Vehicle Member (as defined in the LLC Agreement)) has agreed to
become a party, and that I understand its contents. I am aware that the LLC
Agreement imposes certain obligations upon my spouse (and/or his or her Vehicle
Member), including, without limitation, restrictions on the transfer of my
spouse’s Interest (as defined in the LLC Agreement). I hereby agree that I have
no rights to become a Member and no rights to any Interest, the transfer of
which is restricted under the LLC Agreement or, vis-à-vis the Company or any
Member (other than my spouse), to any proceeds therefrom, and I agree that the
foregoing is binding upon any community property interest or marital settlement
awards I may now or hereafter own or receive and regardless of any termination
of my marital relationship with a Member or Designated Employee (as defined in
the LLC Agreement) for any reason. For the avoidance of doubt, I acknowledge and
agree that the intent of this Spousal Consent is not to operate as a waiver of
claims against my spouse, but to insulate the Company from the effect of any
such claims as a condition to the grant of rights to my spouse hereunder. I
hereby grant Medley Cloverleaf Investors LLC the right to compulsorily withdraw,
transfer or otherwise repurchase any Interest or portion thereof I receive upon
any community property interest or marital settlement awards.


Dated as of ____________, 20__
_______________________________
Signature of Spouse
_______________________________
Name


EXHIBIT D


[attach Caddo Agreement]






Amended and Restated
Limited Liability Company Agreement
of
MEDLEY CADDO INVESTORS LLC
_______________





--------------------------------------------------------------------------------











Dated as of November [ ], 2018










i


NOTICE


NEITHER MEDLEY CADDO INVESTORS LLC NOR THE MEMBER INTERESTS THEREIN HAVE BEEN OR
WILL BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED, THE SECURITIES LAWS OF ANY OF THE STATES OF THE
UNITED STATES OR THE SECURITIES LAWS OF ANY FOREIGN JURISDICTION.
THE DELIVERY OF THIS LIMITED LIABILITY COMPANY AGREEMENT SHALL NOT CONSTITUTE AN
OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY NOR SHALL THERE BE ANY
OFFER, SOLICITATION OR SALE OF MEMBER INTERESTS IN MEDLEY CADDO INVESTORS LLC IN
ANY JURISDICTION IN WHICH SUCH OFFER, SOLICITATION OR SALE IS NOT AUTHORIZED OR
TO ANY PERSON TO WHOM IT IS UNLAWFUL TO MAKE SUCH OFFER, SOLICITATION OR SALE.
THE MEMBER INTERESTS IN MEDLEY CADDO INVESTORS LLC ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE, MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE OR
FOREIGN SECURITIES LAWS PURSUANT TO REGISTRATION THEREUNDER OR EXEMPTION
THEREFROM AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH
THE REQUIREMENTS AND CONDITIONS SET FORTH IN THIS LIMITED LIABILITY COMPANY
AGREEMENT.




iii


ii


TABLE OF CONTENTS





--------------------------------------------------------------------------------





Page
Article I DEFINITIONS    1
Section 1.1
Definitions    1

Article II GENERAL PROVISIONS    9
Section 2.1
Company; Name    9

Section 2.2
Offices    9

Section 2.3
Purpose and Powers of the Company    9

Section 2.4
Liabilities of the Members Generally    9

Section 2.5
Fiscal Year    10

Section 2.6
Non-Managing Member Interests    10

Section 2.7
No Benefits, Duties or Obligations to Creditors    11

Article III MANAGEMENT AND OPERATIONS OF THE COMPANY    11
Section 3.1
Managing Member    11

Section 3.2
Officers    12

Section 3.3
Company Expenses    12

Article IV COMPANY CAPITAL CONTRIBUTIONS    13
Section 4.1
Company Capital Contributions    13

Section 4.2
Default in Company Capital Contributions    13

Section 4.3
Rights of Members in Capital    14

Section 4.4
Capital Accounts    14

Article V CARRIED INTEREST    15
Section 5.1
Participation in Carried Interest Proceeds    15

Section 5.2
Reduction of Participation Upon Becoming a Non-Continuing Member    16

Article VI allocations    16
Section 6.1
Allocation of Profits and Losses    16

Section 6.2
Tax Allocations    18

Article VII DISTRIBUTIONS    18
Section 7.1
Distributions    18

Section 7.2
Reserves; Withholding of Certain Amounts    19

Section 7.3
Company Clawback    20

Section 7.4
Member Giveback    21

Section 7.5
Interpretive Authority of Managing Member    21

Section 7.6
Giveback of Excess Distributions    21

Article VIII BOOKS AND RECORDS; REPORTS; CONFIDENTIALITY    21
Section 8.1
Records and Accounting; Partnership Representative    21

Section 8.2
Reports    23

Section 8.3
Valuation    23

Section 8.4
Confidentiality    24

Article IX TRANSFERS; CERTAIN WITHDRAWALS    24
Section 9.1
Transfer and Assignment of Company Interest    24

Section 9.2
Vehicle Members    25

Article X EXCULPATION AND INDEMNIFICATION    26
Section 10.1
Liability, Limitation, Indemnification and Contribution    26

Section 10.2
Survival of Rights    27






--------------------------------------------------------------------------------





Article XI DISSOLUTION AND WINDING UP    27
Section 11.1
Term    27

Section 11.2
Winding Up    28

Article XII REPRESENTATIONS AND WARRANTIES    28
Section 12.1
Legal Capacity, etc.    28

Section 12.2
Investment Risks    28

Section 12.3
No Illegal Activity or Proscribed Persons    29

Section 12.4
U.S. Tax Forms    29

Section 12.5
Securities Law Matters    29

Article XIII MISCELLANEOUS    30
Section 13.1
Termination    30

Section 13.2
Restrictive Covenants    30

Section 13.3
Governing Law; Severability; Jurisdiction    31

Section 13.4
Amendments    31

Section 13.5
Successors; Counterparts; Signatures    32

Section 13.6
Interpretation    32

Section 13.7
Power of Attorney    32

Section 13.8
No Decree of Dissolution    33

Section 13.9
Determinations of the Members; Non-Continuing Status    33

Section 13.10
Notices    33

Section 13.11
Further Assurances    33

Section 13.12
Entire Agreement    34

Schedule I    Terms Applicable to Non-Continuing Members
Exhibit A    Form of Spousal Consent
27




103034577.5


MEDLEY CADDO INVESTORS LLC
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT dated as of
November [__], 2018 of Medley Caddo Investors LLC, a limited liability company
formed under the laws of the State of Delaware (the “Company”), by and among
Medley Capital LLC, as managing member of the Company, and those admitted to the
Company as Non-Managing Members (as defined below) in accordance herewith.
WHEREAS, the Company was formed pursuant to the Delaware Act (as defined below)
by the filing of a Certificate of Formation of the Company, dated as of June 26,
2018 (the “Certificate”), in the office of the Secretary of State of the State
of Delaware on June 26, 2018;
WHEREAS, Medley Capital LLC, as sole member, entered into a Limited Liability
Company Agreement of the Company, dated as of June 26, 2018 (the “Original
Agreement”); and





--------------------------------------------------------------------------------





WHEREAS, the parties hereto desire to admit additional members to the Company as
Non-Managing Members, and in connection therewith, to amend and restate the
Original Agreement in its entirety.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the parties hereto hereby agree to amend
and restate the Original Agreement in its entirety as follows:
Article LXXIX



Article LXXXDEFINITIONS
Section 1.Definitions
. The following terms, as used in this Agreement, have the respective meanings
set forth below:
“2015 Act” has the meaning set forth in Section 8.1(c).
“Adjusted Capital Account Balance” means, with respect to any Member, the
balance in such Member’s Capital Account adjusted (a) by taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (b) by adding to such balance
such Member’s share of partnership minimum gain and partner nonrecourse debt
minimum gain, determined pursuant to Treasury Regulations Section 1.704-2(g)(1)
and 1.704-2(i)(5). The foregoing definition of Adjusted Capital Account Balance
is intended to comply with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
“Affiliate” of any Person means any other Person that, directly or indirectly
through one of more intermediaries, controls, is controlled by or is under
common control with such Person, and the term “Affiliated” shall have a
correlative meaning. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies or investment decisions of a Person, whether through the ownership of
voting securities, by contract or otherwise. Members of the immediate family
(i.e., spouse, parents and lineal descendants) of any Member, and any family
trusts for, and estate planning vehicles of, any Member and such Member’s
immediate family members shall be deemed to be Affiliates of such Member. For
the avoidance of doubt, no Member shall be deemed an Affiliate of any other
Member solely by virtue of its Interest.
“After Tax Carried Interest Proceeds” means, as of any date, with respect to any
Member, the Carried Interest Proceeds received by such Member, net of the Income
Tax Liability of such Member allocable to such Carried Interest Proceeds.
“Agreement” means this Amended and Restated Limited Liability Company Agreement,
including Schedule I and Exhibit A hereto, as amended from time to time.
“Award Letter” means, with respect to any Non-Managing Member, a letter or other
instrument executed by the Managing Member and such Non-Managing Member
evidencing such Non-Managing Member’s Carried Interest Percentage and setting
forth such other terms of such Non-Managing Member’s participation in the
Company as agreed upon between the Managing Member and such Non-Managing Member.
“Business Day” means any day except a Saturday, a Sunday or other day on which
commercial banks in New York City are authorized or obligated by law or
executive order to be closed.
“Capital Account” means, with respect to each Member, the capital account
established and maintained on behalf of such Member as described in Section 4.4.
“Carried Interest” means the carried interest, performance allocation or
incentive fees earned directly or indirectly by the Company from the Fund.
“Carried Interest Percentage” means, with respect to any Member and any Carried
Interest Proceeds in which such Member is entitled to participate as set forth
in an Award Letter or other instrument executed by the Managing Member, such
Member’s percentage interest in such Carried Interest Proceeds received by the
Company in respect of the Fund, as determined by the Managing Member in its
discretion, as recorded in the books and records of the Company and as adjusted
from time to time in accordance with this Agreement.
“Carried Interest Proceeds” means the net cash proceeds or other property
received by the Company directly or indirectly on account of the Carried
Interest (including for the avoidance of doubt Minimum Tax Distributions that
are attributable to the right to receive distributions on account of the Carried
Interest).
“Certificate” has the meaning set forth in the recitals hereto.





--------------------------------------------------------------------------------





“Claim” means any claims, losses, liabilities, damages, costs or expenses
(including attorney fees, judgments and expenses in connection therewith and
amounts paid in defense and settlement thereof) to which any Covered Person may
directly or indirectly become subject in connection with the Company or in
connection with any involvement with any investment of the Fund (including
serving as an officer, director, consultant or employee of any such investment).
“Clawback Contribution” means a Company Capital Contribution required of a
Member under Section 7.3 to fund a Clawback Obligation.
“Clawback Obligation” means an obligation on the part of the Company or the
Managing Member, pursuant to the Fund Agreement, to make a payment to the Fund
or its investors in respect of a clawback of the related Carried Interest.
“Clawback Repayment Amount” has the meaning set forth in Section 7.3(a).
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Company” has the meaning set forth in the preamble hereto.
“Company Capital Contribution” means, with respect to any Member, a contribution
of cash or property made or deemed made to the Company by such Member.
“Company Expenses” have the meaning set forth in Section 3.3.
“Continuing Employee” means, at any time, any Individual Member who (or any
Vehicle Member related to a Designated Employee who) at such time is an officer
or employee of the Company, the Managing Member, the Manager or any of their
Affiliates.
“Covered Person” means each Member, the Partnership Representative, the
Designated Individual, any Affiliate of a Member or the Company and, unless
otherwise determined by the Managing Member, any members, managers,
shareholders, partners, directors, officers, employees, agents, advisors,
assigns, representatives, heirs, legatees, executors or administrators of any
Member or its Affiliates and any members, managers, shareholders, partners,
directors, officers, employees, agents, advisors, assigns or representatives of
the Fund, the Company or their Affiliates.
“Cumulative Carried Interest Proceeds” means, with respect to any Member at any
time, the aggregate amount of Carried Interest Proceeds that have been
distributed at or prior to such time to such Member pursuant to Section 7.1 less
the cumulative amount of Clawback Contributions previously made by such Member
at or prior to such time.
“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del. C.
Section 18-101 et seq., as amended from time to time.
“Designated Employee” has the meaning set forth in Section 9.2.
“Designated Individual” has the meaning set forth in Section 8.1(c).
“Disabling Conduct” means, with respect to any Covered Person and any Claim,
such Covered Person’s fraud, willful malfeasance or gross negligence; reckless
disregard of duties by in the conduct of such Covered Person’s office; a
material and knowing violation of applicable U.S. securities laws or a criminal
conviction, in either case with respect to the activities of the Company; or a
material breach of this Agreement.
“Disqualifying Event” means, for purposes of Rule 506(d) promulgated under the
Securities Act, any of the following events has occurred with respect to a
Member, or any beneficial owner of such Member:
(i) 
such Person has been convicted, within ten years before the date hereof (or five
years, in the case of issuers, their predecessors and affiliated issuers), of
any felony or misdemeanor: (A) in connection with the purchase or sale of any
security; (B) involving the making of any false filing with the U.S. Securities
and Exchange Commission (the “SEC”); or (C) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment adviser or paid solicitor of purchasers of securities;

(ii) 
such Person is subject to any order, judgment or decree of any court of
competent jurisdiction, entered within five years before the date hereof, that,
as of the date hereof, restrains or enjoins such person from engaging or






--------------------------------------------------------------------------------





continuing to engage in any conduct or practice: (A) in connection with the
purchase or sale of any security; (B) involving the making of any false filing
with the SEC; or (C) arising out of the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities;
(iii) 
such Person is subject to a final order of a state securities commission (or an
agency or officer of a state performing like functions); a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; U.S. Commodity Futures
Trading Commission (the “CFTC”); or the National Credit Union Administration
that: (A) as of the date hereof, bars the person from: (1) association with an
entity regulated by such commission, authority, agency, or officer; (2) engaging
in the business of securities, insurance or banking; or (3) engaging in savings
association or credit union activities; or (B) constitutes a final order based
on a violation of any law or regulation that prohibits fraudulent, manipulative,
or deceptive conduct entered within ten years before the date hereof;

(iv) 
such Person is subject to an order of the SEC entered pursuant to Section 15(b)
or 15B(c) of the Exchange Act or Section 203(e) or (f) of the U.S. Investment
Advisers Act of 1940, as amended (the “Advisers Act”), that, as of the date
hereof: (A) suspends or revokes such person’s registration as a broker, dealer,
municipal securities dealer or investment adviser; (B) places limitations on the
activities, functions or operations of such person; or (C) bars such person from
being associated with any entity or from participating in the offering of any
penny stock;

(v) 
such Person is subject to any order of the SEC entered within five years before
the date hereof that, as of the date hereof, orders the person to cease and
desist from committing or causing a violation or future violation of: (A) any
scienter-based anti-fraud provision of the federal securities laws, including
without limitation Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act and 17 CFR 240.10b-5, Section 15(c)(1) of the Exchange Act and
Section 206(1) of the Advisers Act, or any other rule or regulation thereunder;
or (B) Section 5 of the Securities Act;

(vi) 
such Person is suspended or expelled from membership in, or suspended or barred
from association with a member of, a registered national securities exchange or
a registered national or affiliated securities association for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade;

(vii) 
such Person has filed (as a registrant or issuer), or was or was named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the SEC that, within five years before the date hereof, was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, as of the date hereof, the subject of an investigation or
proceeding to determine whether a stop order or suspension order should be
issued; or

(viii) 
such Person is subject to a United States Postal Service false representation
order entered within five years before the date hereof, or is, as of the date
hereof, subject to a temporary restraining order or preliminary injunction with
respect to conduct alleged by the United States Postal Service to constitute a
scheme or device for obtaining money or property through the mail by means of
false representations.

“Employment Agreement” means, with respect to any Member, an employment
agreement between such Member (or, in the case of any Vehicle Member, the
related Designated Employee to whom such Vehicle Member relates) and the
Managing Member or any of its Affiliates.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Fiscal Year” has the meaning set forth in Section 2.5.
“Fund” means Caddo Investors Holdings 1 LLC, a Delaware limited liability
company, and, unless otherwise specified by the Managing Member, shall include
all investment vehicles that invest in parallel with or serve as an alternate
investment vehicle or co-investment vehicle for such fund.
“Fund Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Fund, dated as of July 6, 2018, as such agreement may be
amended from time to time.





--------------------------------------------------------------------------------





“Gross Asset Value” means, with respect to any property of the Company (other
than money), such property’s adjusted basis for U.S. federal income tax
purposes, except that (a) the Gross Asset Value of any such property contributed
or deemed contributed to the Company shall be the gross fair market value of
such property on the date of the contribution and (b) the Gross Asset Value of
such property shall be adjusted to its Value (i) whenever such adjustment is
required in order for allocations under this Agreement to have “economic effect”
within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii) and (ii) if
the Managing Member considers appropriate, whenever such adjustment is permitted
under Treasury Regulations Section 1.704 1(b)(2)(ii).
“Income Tax Liability” means (a) the taxable income that has been allocated to
any Member in respect of its shares of Carried Interest Proceeds, multiplied by
(b) the combined U.S. federal, state and local income tax rates on such taxable
income computed using the highest aggregate marginal tax rates (including
applicable surcharges and alternative minimum, Medicare, employment and other
taxes based on income and any other similar taxes, if any) applicable to
individuals residing in New York, New York for the applicable taxable year(s) in
which such taxable income was allocated to the Member taking into account any
different tax rates applicable to different types of taxable income (e.g.,
long-term capital gain, recapture income, ordinary income), after giving effect
to (i) the deductibility, if any, for U.S. federal and state tax purposes of
state or local income taxes on such applicable income at the time of its
recognition taking into account any limitations on such deductibility, including
those imposed pursuant to Section 68 of the Code, and the effect of any
alternative minimum tax, (ii) any loss limitations or other limitations on
deductions imposed by the Code or the Treasury Regulations, and (iii) any
carryforwards of prior losses allocated to such Member to the extent such losses
can be utilized to offset such income.
“Individual Member” means a Member that is an individual and participates in the
Carried Interest through its Interest, and where appropriate shall include any
Vehicle Members related to such Individual Member.
“Interest” means the interest of a Member in the Company.
“Investment Expenses” has the meaning set forth in the Fund Agreement.
“Manager” has the meaning set forth in the Fund Agreement.
“Managing Member” means Medley Capital LLC, and any other Person that becomes a
successor or an additional Managing Member of the Company, in such Person’s
capacity as Managing Member of the Company, in each case as the context
requires.
“Member Giveback” has the meaning set forth in Section 7.4.
“Members” means, collectively, the Managing Member and Non-Managing Members.
“Minimum Tax Distributions” means distributions received by the Company from the
Fund pursuant to Section 6.2(e) of the Fund Agreement, if any.
“Net Profits” and “Net Losses” means, with respect to any Fiscal Year or other
relevant period of calculation of the Company, any taxable income or taxable
loss for such Fiscal Year or other period, as determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:
(a)
any income that is exempt from U.S. federal income tax and not otherwise taken
into account in computing Net Profits or Net Losses pursuant hereto shall be
added to such taxable income or loss;

(b)
any expenditures described in Code Section 705(a)(2)(B) (or treated as
expenditures described in Code Section 705(a)(2)(B) pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i)) and not otherwise taken into account
in computing Net Profits or Net Losses pursuant hereto shall be subtracted from
such taxable income or loss;

(c)
in the event the Gross Asset Value of any property is adjusted pursuant to the
definition of “Gross Asset Value”, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such property for purposes
of computing Net Profits or Net Losses;

(d)
gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for U.S. federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;






--------------------------------------------------------------------------------





(e)
with respect to property the Gross Asset Value of which differs from its
adjusted basis for United States federal income tax purposes, depreciation,
amortization and cost recovery deductions with respect thereto shall be
determined under Treasury Regulations Sections 1.704-1(b)(2)(iv)(g)(3) or
1.704-3(d) as determined by the Managing Member; and

(f)
any other provisions or items which are specifically allocated pursuant to
Section 6.2(b) hereof shall not be taken into account in computing Net Profits
or Net Losses.

“Non-Continuing Member” means an Individual Member who (or any Vehicle Member
related to Designated Employee who) ceases to be an officer or employee of the
Company or any of its Affiliates for any reason.
“Non-Managing Member” means, at any time, any Person who is at such times a
Non-Managing Member of the Company and shown as such on the books and records of
the Company, in its capacity as a Non-Managing Member of the Company.
“OFAC” has the meaning set forth in Section 12.3(b).
“Officers” has the meaning set forth in Section 3.2.
“Original Agreement” has the meaning set forth in the recitals hereto.
“Partnership Representative” has the meaning set forth in Section 8.1(c).
“Permitted Temporary Investments” has the meaning set forth in the Fund
Agreement.
“Person” means any individual, partnership, limited partnership, limited
liability company, trust, estate, corporation, custodian, nominee or any other
individual or entity acting on its own or in any representative capacity.
“Prime Rate” means the rate of interest published from time to time in The Wall
Street Journal, Eastern Edition (or any successor publication thereto),
designated therein as the prime rate, or if not so published, the rate of
interest publicly announced from time to time by any money center bank as its
prime rate in effect at its principal office, as identified in writing by the
Managing Member to the Members.
“Profits Interest” has the meaning set forth in Section 5.1(b).
“Proposed Guidance” has the meaning set forth in Section 8.1(f)(i).
“Safe Harbor” has the meaning set forth in Section 8.1(f)(i).
“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time.
“Threshold Amount” has the meaning set forth in Section 5.1(c).
“Transfer” means, any voluntary or involuntary transfer, sale, pledge,
encumbrance, mortgage, assignment, hypothecation or other disposition and, as a
verb, to voluntarily or involuntarily transfer, sell, pledge, encumber,
mortgage, assign, hypothecate or otherwise dispose of.
“Treasury Regulations” means the regulations of the U.S. Treasury Department
issued pursuant to the Code.
“Vehicle Member” means any partnership, limited partnership, limited liability
company, trust or other vehicle or joint account that is or becomes a Member and
through which an Individual Member or Person otherwise eligible to become an
Individual Member holds an Interest in the Company.
Article LXXXI



Article LXXXIIGENERAL PROVISIONS
Section 1.Company; Name
.
The name of the Company is Medley Caddo Investors LLC. The Company’s business
may be conducted under any other name or names deemed advisable by the Managing
Member. The Managing Member shall give notice of any change of the name of the
Company to each Non-Managing Member. All right, title and interest in and to the
use of the name of the





--------------------------------------------------------------------------------





Company and any abbreviation or variation thereof, including any name to which
the name of the Company is changed, shall be the sole property of the Managing
Member, and Non-Managing Members shall have no right, title or interest in or to
the use of any such name.
Section 2.Offices
.
(a)The principal place of business and principal office of the Company shall be
at 280 Park Avenue, 6th Floor East, New York, NY 10017, or such other place as
the Managing Member may determine from time to time. The Managing Member shall
give notice of any change of such address to each Non-Managing Member.
(b)The Company shall maintain a registered office in Delaware at, and the name
and address of the Company’s registered agent in Delaware is, c/o The
Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware,
19808, or such other registered office and/or registered agent as the Managing
Member shall determine.
Section 3.Purpose and Powers of the Company
.
The Company is formed for the object and purpose of, and the nature of the
business to be conducted and promoted by the Company is, (a) receiving Carried
Interest Proceeds and being responsible for any related Clawback Obligations, as
provided in the Fund Agreement and (b) doing everything necessary or desirable
for the accomplishment of the above purpose or the furtherance of any of the
powers herein set forth and doing every other act and thing incidental thereto
or connected therewith. The Company shall have the power to do any and all acts
determined by the Managing Member to be necessary, appropriate, proper,
advisable, incidental or convenient to or for the furtherance of the purposes
described herein.
Section 4.Liabilities of the Members Generally
.
(a)The rights and liabilities of the Members shall be as provided in the
Delaware Act, except as herein otherwise provided (to the extent permitted by
the Delaware Act).
(b)Except as expressly provided herein or as otherwise expressly provided under
the Delaware Act, no Non-Managing Member shall participate in the management or
control of the Company, nor shall any Non-Managing Member have the power to act
for, sign for, bind or make a decision on behalf of, the Company in such
capacity. No Non-Managing Member may hold itself out as a manager or managing
member of the Company to third parties.
(c)Except as otherwise provided in this Agreement or the Delaware Act, the
debts, obligations and liabilities of the Company, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
Company, and no Non-Managing Member shall be obligated personally for any such
debt, obligation or liability of the Company solely by reason of being a member
of the Company.
(d)Except as otherwise provided in this Agreement or the Delaware Act, the
liability of each Non-Managing Member shall be limited to the amount of Company
Capital Contributions required to be made by such Non-Managing Member in
accordance with the provisions of this Agreement, but only when and to the
extent the same shall become due pursuant to the provisions of this Agreement.
(e)Each Member agrees to take such actions as are in its power and control to
cause the Company to be in compliance with its obligations under the Fund
Agreement and not to take any action which would cause the Company to be in
violation of the Fund Agreement. Nothing in this Section 2.4(e) shall require
any Member other than the Managing Member to take any affirmative action to
cause the Company to act.
Section 5.Fiscal Year
.
The fiscal year (the “Fiscal Year”) of the Company for financial statements and
federal income tax purposes will end on December 31st of each year, except as
otherwise required by Code Section 706; provided that upon the termination of
the Company, “Fiscal Year” shall mean the period from the January 1st
immediately preceding such termination to the date of such termination.
Section 6.Non-Managing Member Interests
.
(a)Subject to the terms of this Agreement, any Person may be admitted as a
Non-Managing Member by the Managing Member in its discretion on such terms as
the Managing Member may approve and specify in the books and records of the
Company upon the execution by such Person of a counterpart of this Agreement, an
Award Letter (or in the case of a Vehicle Member, the Designated Employee of
such Vehicle Member). All Members shall be bound by all provisions of this
Agreement.
(b)Subject to Section 5.1, upon admission of a new Non-Managing Member and
issuance of a new Interest in connection therewith that includes a Carried
Interest Percentage, the Carried Interest Percentage of the Managing Member
shall be reduced.
(c)The books and records of the Company shall be amended upon the admission of a
new Non-Managing Member and issuance of an Interest to reflect such issuance
(including to reflect a Person’s admission as a Non-Managing Member





--------------------------------------------------------------------------------





of the Company, such Non-Managing Member’s Carried Interest Percentage, and any
corresponding reductions of other Members’ Carried Interest Percentages).
(d)The Managing Member has the authority to create Interests of separate classes
which shall have the rights, powers and duties as set forth herein, in an Award
Letter or in an addendum to this Agreement. Without limitation of the foregoing,
the terms of participation by any Individual Member may be varied by the
Managing Member with the consent of such Individual Member through an Award
Letter, an addendum to this Agreement or other instrument executed by the
Managing Member and accepted by such Individual Member, without any action on
the part of any other Member. Nothing in this Agreement shall obligate the
Managing Member to treat all Non-Managing Members alike, and the exercise of any
power or discretion by the Managing Member in the case of any one Non-Managing
Member shall not create any obligation on the part of the Managing Member to
take any similar action in the case of any other Non-Managing Member, it being
understood that any power or discretion conferred upon the Managing Member shall
be treated as having been so conferred upon the Managing Member as to each
Non-Managing Member separately.
Section 7.No Benefits, Duties or Obligations to Creditors
.
The provisions of this Agreement are intended solely to benefit the Members and,
to the fullest extent permitted by applicable law, shall not be construed as
conferring any benefit upon any creditor of the Company other than the Members
(and no such creditor of the Company other than the Members shall be a
third-party beneficiary under this Agreement).
Article LXXXIII



Article LXXXIVMANAGEMENT AND OPERATIONS OF THE COMPANY
Section 1.Managing Member
.
(a)Except as otherwise specifically provided herein or otherwise expressly
provided under the Delaware Act, the management of the Company shall be vested
exclusively in the Managing Member, and Non-Managing Members shall have no part
in the management or control of the Company and shall have no authority or right
to act on behalf of the Company in connection with any matter.
(b)Subject to the terms of this Agreement, the Managing Member shall have the
sole power and authority on behalf of and in the name of the Company to carry
out any and all of the objects and purposes and to exercise any and all of the
powers contemplated by Section 2.3 and to perform all acts which it may deem
necessary or advisable in connection therewith. The Managing Member shall not
take any action that would subject any Non-Managing Member to liability for the
debts and obligations of the Company.
(c)The Members agree that all actions made or taken by the Managing Member in
accordance with the terms of this Agreement on behalf of the Company shall bind
the Company, the Members and their respective successors, assigns and personal
representatives. Persons dealing with the Company are entitled to rely
conclusively upon the power and authority of the Managing Member as herein set
forth.
(d)In addition to powers, rights, privileges, duties and discretion delegated to
the Officers pursuant to Section 3.2, the Managing Member may delegate to any
Person or Persons, including any Person who is a Non-Managing Member, all or any
of the powers, rights, privileges, duties and discretion vested in it pursuant
to this Article III and such delegation may be made upon such terms and
conditions as the Managing Member shall determine.
(e)Any Person to whom the Managing Member delegates any of its duties pursuant
to this Section 3.1 or any other provision of this Agreement shall be subject to
the same standard of care as the Managing Member, unless such Person and the
Managing Member mutually agree to a different standard of care or right to
indemnification to which such Person shall be subject.
(f)To the fullest extent permitted by applicable law, the Managing Member (or
any Affiliate of the Managing Member) is hereby authorized to (i) purchase
property from, sell property to, lend money or otherwise deal with any of its
Affiliates, any Member, the Company or any Affiliates of any of the foregoing
Persons, (ii) obtain services from any Member or any Affiliate of any Member and
(iii) otherwise cause or permit the Company, its portfolio companies and
Affiliates to enter into any such transaction.
Section 2.Officers
.
The Managing Member may, from time to time as it deems advisable, select natural
persons who are employees or agents of the Managing Member, the Manager, the
Company or their Affiliates and designate them as officers of the Company (the
“Officers”) and assign titles (including, without limitation, Chief Executive
Officer, President, Chief Financial Officer, Chief Compliance Officer, Vice
President, Secretary and Treasurer) to any such person. Unless the Managing
Member decides otherwise, if the title is one commonly used for officers of a
business corporation formed under the Delaware General Corporation Law, the
assignment of such title shall constitute the delegation to such person of the
authorities and duties that are normally associated with that office. Any
delegation pursuant to this Section 3.2 may be revoked at any time by the
Managing Member. An Officer may be removed with or without cause by the Managing
Member.





--------------------------------------------------------------------------------





Section 3.Company Expenses
.
Expenses of the Company, including, without limitation, liabilities of the
Company to Covered Persons under Article X hereof (including the expenses of the
Managing Member related to its duties as the Partnership Representative, as
applicable, of the Company), expenses of organizing and administering the
Company, maintaining the books and records of the Company and preparing reports
for Members (collectively, “Company Expenses”), shall be borne by the Company
(to the extent not borne by the Fund) and discharged from any source deemed
available by the Managing Member; provided that the Managing Member may bear
such expenses on behalf of the Company and shall be entitled to reimbursement of
any such expenses. Such expenses (including any amount required to be reimbursed
to the Managing Member) shall be charged to each Member pro rata in accordance
with each Member’s Carried Interest Percentage at the time such expenses are
charged; provided that the Managing Member shall have authority to charge such
expenses among Members on a different basis if such other basis is clearly more
equitable; provided further that a Designated Employee or his or her related
Vehicle Members shall bear any incremental administrative expenses of the
Company and its Affiliates related to all of such Designated Employee’s Vehicle
Members. The foregoing is not intended to affect the sharing and allocation of
any expense related to a Clawback Obligation or other expenses charged generally
to participants in the Carried Interest.
Article LXXXV



Article LXXXVICOMPANY CAPITAL CONTRIBUTIONS
Section 1.Company Capital Contributions
.
(a)Except as expressly provided in this Agreement or in the Delaware Act
(including with respect to any Clawback Contribution), no Non-Managing Member
shall be obligated hereby to make any Company Capital Contribution, and no
Non-Managing Member shall be permitted to make any Company Capital Contribution
without the consent of the Managing Member.
(b)The Managing Member may, in its discretion, excuse any Non-Managing Member
from making all or a portion of any required Company Capital Contribution
(including with respect to any Clawback Contribution). The Managing Member shall
not be liable to any Non-Managing Member or the Company for permitting or
requiring or failing to permit or require a Non-Managing Member to be excused
from making all or a portion of any required Company Capital Contribution
pursuant to this Section 4.1(b). Any Company Capital Contribution as to which a
Non-Managing Member is excused shall not affect such Member’s obligation to make
other Company Capital Contributions. If any Non-Managing Member is excused from
making all or a portion of any required Company Capital Contribution pursuant to
this Section 4.1(b), the Managing Member shall seek to procure funding in the
amount that is excused from other sources (including other Members) as it
determines in its discretion.
Section 2.Default in Company Capital Contributions
.
If, to the extent required by this Agreement, any Non-Managing Member shall fail
to timely fund any required Company Capital Contribution or to pay any other
amounts which from time to time may be owing by such Member to the Company, and
such failure shall have continued for three (3) Business Days after notice from
the Managing Member to such Member, one or more of the Members, in their
discretion and with the approval of the Managing Member, may advance all or any
portion of the amount in default on behalf of the defaulting Member. Any advance
made under this Section 4.2 shall be payable by the defaulting Member on demand
and shall bear interest at the rate determined by the Managing Member, and the
repayment of such advance and the interest thereon shall be secured by a lien
hereby granted on the defaulting Member’s Interest (with the Managing Member
being hereby authorized and directed to apply the next distribution(s) payable
by the Company to the defaulting Member to repay such advance and the accrued
interest thereon). Without limitation of the foregoing, in the event of any
Member default described in the first sentence of this Section 4.2, the Managing
Member shall be authorized to take any action set forth in the Fund Agreement
with respect to “Defaulting Members” (as defined therein), which shall be
applied mutatis mutandis to such defaulting Member and its Interests, as the
Managing Member from time to time determines in its discretion to be appropriate
in light of the consequences or potential consequences to the Company or the
Fund arising from the default.
Section 3.Rights of Members in Capital
.
(a)No Member shall be entitled to interest on any Company Capital Contributions.
(b)No Member shall have the right to distributions or the return of any portion
of its Company Capital Contributions or Capital Account balance except (i) for
distributions in accordance with Article VII and (ii) upon dissolution of the
Company in accordance with Article XI. The entitlement to any such return at
such time shall be limited to the amount specifically set forth in this
Agreement and no Member shall be entitled to any payment on account of goodwill
of the Company.
Section 4.Capital Accounts
.
(a)The Company shall maintain for each Member a separate Capital Account in
accordance with this Section 4.4 and in accordance with the rules of Treasury
Regulations Section 1.704-1(b)(2)(iv).





--------------------------------------------------------------------------------





(b)Each Member’s Capital Account shall have an initial balance equal to the
amount or fair market value of such Member’s initial Company Capital
Contribution, if any.
(c)Each Member’s Capital Account shall be increased by the sum of:
(i)the amount of cash and the fair market value of any other property (net of
liabilities that the Company is considered to assume or take subject to)
constituting additional contributions by such Member to the capital of the
Company, plus
(ii)the portion of any Net Profits and other income or gain items allocated to
such Member’s Capital Account.
(d)Each Member’s Capital Account shall be reduced by the sum of:
(i)the amount of cash and the fair market value of any other property (net of
liabilities that such Member is considered to assume or take subject to)
distributed by the Company to such Member, plus
(ii)the portion of any Net Losses and other expense or deduction items allocated
to such Member’s Capital Account.
(e)In determining the amount of any liability for purposes of Sections 4.4(c)(i)
or 4.4(d)(i) hereof, there shall be taken into account Code Section 752 and
other provisions of the Code and the Treasury Regulations.
(f)In the event all or a portion of an Interest in the Company is transferred in
accordance with the terms of Article IX, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
Interest, adjusted as required by the Treasury Regulations promulgated under
Code Section 704(b).
(g)No Member shall be required to restore any negative balance in its Capital
Account.
The foregoing provision and other provisions of this Agreement relating to
maintenance of Capital Accounts are intended to comply with Code Section 704(b)
and with the Treasury Regulations thereunder, and shall be interpreted and
applied in a manner consistent with such statutory and regulatory provisions.
Article LXXXVII



Article LXXXVIIICARRIED INTEREST
Section 1.Participation in Carried Interest Proceeds
.
(a)Each Non-Managing Member’s Carried Interest Percentage, if any, in respect of
the Fund shall be as set forth in such Non-Managing Member’s Award Letter;
provided that each Non-Managing Member’s Carried Interest Percentage shall be
subject to adjustment pursuant to Section 5.2. Except as otherwise set forth
herein (including as set forth in Section 5.2 with respect to Non-Continuing
Members), no Carried Interest Percentage of a Non-Managing Member shall be
reduced without the consent of such Non-Managing Member. The Managing Member in
its discretion shall have the authority to determine the Carried Interest
Percentage of any new Non-Managing Member, and the Company’s books and records
shall be updated from time to time as needed to reflect the Members’ Carried
Interest Percentages. The Managing Member’s Carried Interest Percentage, if any,
shall be equal to the remaining Carried Interest Percentage not allocated to the
Non-Managing Members.
(b)The portion of each Member’s Interest attributable to his, her or its Carried
Interest Percentages is issued in consideration of services to be rendered, and
is intended to constitute a “profits interest” as that term is used in IRS
Revenue Procedures 93-27 and 2001-43 (“Profits Interest”), and this Agreement
shall be interpreted accordingly. To the extent IRS Revenue Procedures 93-27 and
2001-43 are superseded by temporary or final regulations (those referenced in
IRS Notice 2005-43 or otherwise) or new IRS Notices or IRS Revenue Procedures,
then the Managing Member is authorized to amend this Agreement to conform the
immediately preceding sentence to the requirements of such new rules, and to
make any elections, on behalf of each Member and the Company, permitted by such
new rules. Each Member that receives a Profits Interest that is subject to a
“substantial risk of forfeiture” within the meaning of Code Section 83 shall, if
requested by the Managing Member, make an election pursuant to Code Section
83(b) with respect to such interest.
(c)Upon the admission of a new Non-Managing Member awarded a Carried Interest
Percentage, or an increase in an existing Non-Managing Member’s Carried Interest
Percentage after the date hereof pursuant to Schedule I, the Managing Member
shall determine the fair market value of the Company’s direct and indirect
assets (indirect to the extent the sale of the asset will result in gain or loss
from the sale being allocated to the Members) to establish the amount of such
value (the “Threshold Amount”) that must be distributed to the other Members
before such Non-Managing Member participates in such value, in order for the
portion of such Non-Managing Member’s Interest attributable to such new or
increased Carried Interest Percentage to qualify as a Profits Interest. Such
portion of such Non-Managing Member’s Interest shall be subject to such
Threshold Amount, which will affect distributions to the Members as set forth in
Section 7.1. The Managing Member may, in connection with the allocation of
Carried Interest Percentages to Members, specify that the Carried Interest
Percentage allocated to a Member represents the right to participate in only the
Carried Interest Proceeds relating to (i) a portion of the gains represented by
the Carried Interest (e.g., gains first made after such allocations, or gains in
excess of the Threshold Amount) or (ii) any other category that the Managing
Member uses to distinguish among different sources of Carried Interest Proceeds.
Carried Interest Percentage allocations shall be made by the Managing Member in
its discretion. Any Carried Interest Percentage not allocated to any Member,
including, without limitation due to forfeiture pursuant to Section 5.2, shall
automatically revert to the Managing Member.





--------------------------------------------------------------------------------





Section 2.Reduction of Participation Upon Becoming a Non-Continuing Member
.
The Carried Interest Percentages of any Non-Managing Member that becomes a
Non-Continuing Member shall be subject to adjustment in accordance with the
principles set forth in Schedule I (or any other terms made specifically
applicable to such Non-Managing Member through an Award Letter or other
agreement between the Managing Member and such Non-Managing Member), and such
Non-Managing Member’s right to participate in Carried Interest Proceeds shall be
limited as set forth therein. For the avoidance of doubt, and notwithstanding
the terms set forth in Schedule I, the Carried Interest Percentage of the
Managing Member shall not be subject to vesting or reduction.
Article LXXXIX



Article XCallocations
Section 1.Allocation of Profits and Losses
.
(a)After giving effect to the special allocations set forth in Section 6.1(b)
below, the Net Profits and Net Losses (or the respective items thereof) of the
Company for each Fiscal Year or other relevant period of calculation, as
determined by the Managing Member in accordance with the provisions hereof,
shall be allocated among the Members in a manner such that, as of the end of
such Fiscal Year or other relevant period and taking into account all prior
allocations of Net Profits and Net Losses (and any items thereof) and all
distributions made to the Members through such date, the Adjusted Capital
Account Balance of each Member, immediately after making such allocation, is, as
nearly as possible, equal (proportionately) to the distributions that would be
made to such Member pursuant to Section 7.1 if the Company were dissolved, its
affairs wound up and its assets sold for cash equal to their Gross Asset Values,
all Company liabilities were satisfied (limited with respect to each nonrecourse
liability to the Gross Asset Values of the assets securing such liability), and
the net assets of the Company were distributed in accordance with Section 7.1 to
the Members immediately after making such allocation; provided, that the Net
Losses (or items thereof) allocated to a Member shall not exceed the maximum
amount of losses that can be so allocated without causing such Member to have a
negative Adjusted Capital Account Balance at the end of any Fiscal Year or other
relevant period.
(b)(i)    Notwithstanding any other provision of this Agreement, (i) “partner
nonrecourse deductions” (as defined in Treasury Regulations Section 1.704-2(i)),
if any, of the Company shall be allocated to the Member that bears the economic
risk of loss within the meaning of Treasury Regulations Section 1.704-2(i), and
(ii) “nonrecourse deductions” (as defined in Treasury Regulations Section
1.704-2(b)) and “excess nonrecourse liabilities” (as defined in Treasury
Regulations Section 1.752-3(a)(3)), if any, of the Company with respect to each
period shall be allocated among the Members in accordance with their applicable
Carried Interest Percentages.
(i)This Agreement shall be deemed to include “qualified income offset,” “minimum
gain chargeback” and “partner nonrecourse debt minimum gain chargeback”
provisions within the meaning of the Treasury Regulations under Code Section
704(b). Accordingly, notwithstanding any other provision of this Agreement,
items of gross income shall be allocated to the Members on a priority basis to
the extent and in the manner required by such provisions.
(ii)Notwithstanding any other provisions of this Agreement, no allocation of Net
Losses or items of deduction or expense shall be made to any Member to the
extent that the effect of such allocation would be to cause the Member to have a
negative Adjusted Capital Account Balance.
(iii)To the extent that an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or 743(b) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
pursuant to such section of the Treasury Regulations.
(c)In the event that any Member forfeits an Interest in the Company pursuant to
the application of the principles referred to in Section 5.2, any balance in the
Capital Account of such Member relating to such forfeited Interest (after
accounting for any distributions to such Member) shall be reallocated to the
Managing Member, unless otherwise determined by the Managing Member.
(d)Notwithstanding the foregoing, but after taking account of any items of
income, gain, loss or deduction mandated under subsection (b) above, during the
Fiscal Year in which an event occurs resulting in the liquidation of assets and
eventual dissolution of the Company, items of income, gain, loss or deduction
for such Fiscal Year and for each Fiscal Year thereafter shall be allocated
among the Members in such a manner as will (i) eliminate any deficit balances in
their Capital Accounts (allocated in proportion to, and to the extent of, such
deficit balances), and (ii) then to cause each Member’s Capital Account balance
to have a zero balance immediately upon the Members’ receipt of the last
liquidating distribution from the Company.





--------------------------------------------------------------------------------





(e)Notwithstanding anything to the contrary in this Section 6.1, the Managing
Member may allocate items of income, gain, loss and deduction in such other
manner as the Managing Member reasonably determines more appropriately reflects
the Members’ interests in the Company.
Section 2.Tax Allocations
.
For U.S. federal, state and local income tax purposes, items of Company income,
gain, loss, deduction and credit for each Fiscal Year shall be allocated to and
among the Members in the same manner as the corresponding items of Net Profits
and Net Losses and specially allocated items are allocated to them pursuant to
Section 6.1, taking into account any variation between the adjusted tax basis
and Gross Asset Value of the Company property in accordance with the principles
of Section 704(c) of the Code. The Managing Member shall be authorized in its
discretion to make appropriate adjustments to the allocations of items to comply
with Section 704 of the Code or the applicable Treasury Regulations thereunder.
Article XCI



Article XCIIDISTRIBUTIONS
Section 1.Distributions
.
Distributions prior to dissolution shall be made in accordance with this
Section 7.1, subject to the provisions of Section 7.2. Distributions on
dissolution shall be made in accordance with Section 11.2(b).
(a)Carried Interest Proceeds. Distributions of Carried Interest Proceeds shall
be made ratably to each Member based on each Member’s respective Carried
Interest Percentages, as set forth in the books and records of the Company. For
the avoidance of doubt, except as agreed with any Member, the right of a Member
to participate in Carried Interest Proceeds shall not be affected following such
Member’s Termination.
(b)Limitation on Distributions of Carried Interest Proceeds. For the avoidance
of doubt, nothing herein shall require the Managing Member or the Company to
make any distributions of Carried Interest Proceeds that would cause the
aggregate amount of Carried Interest Proceeds distributed by the Company to
exceed the aggregate amount of Carried Interest Proceeds received by the Company
from the Fund (less any expenses paid from such Carried Interest Proceeds).
(c)Timing of Distributions. Subject to Section 7.2 and the remaining provisions
of this Section 7.1, distributions of Carried Interest Proceeds shall be made at
such times as the Managing Member determines in its discretion; provided that
the Managing Member shall use commercially reasonable efforts to cause the
Company to (i) distribute Carried Interest Proceeds (net of any amounts reserved
in accordance with Section 7.2) to the Members reasonably promptly upon receipt,
and no less frequently than on a quarterly basis, and (ii) distribute promptly
in full to the Members any amounts received by the Company as Minimum Tax
Distributions pro rata in accordance with each Member’s cumulative Income Tax
Liability for the current and all prior Fiscal Years less all distributions to
such Member of any Carried Interest Proceeds as reasonably determined by the
Managing Member. Once any distribution of Minimum Tax Distributions or other
distribution in respect of a Member’s Income Tax Liability has been made to a
Member pursuant to this Section 7.1(c), any amounts otherwise distributable to
such Member thereafter shall be reduced to the extent of any such amounts
previously distributed to such Member pursuant to this Section 7.1(c).
(d)Distributions in Kind. Distributions to the Members hereunder shall be made
in cash to the extent the relevant proceeds are received by the Company in cash.
In the event the Company receives proceeds in the form of securities or other
non-cash property (including in connection with an election by the Managing
Member on behalf of the Company to receive all or any portion of such proceeds
either in cash or in the form of securities or other non-cash property), then
the Managing Member shall distribute such proceeds in the form received;
provided that the Managing Member may determine in its discretion to retain for
the account of the relevant Members (rather than distribute) any securities or
other non-cash property received in kind by the Company that is not freely
tradable. Unless otherwise determined by the Managing Member, any non-cash
proceeds held by the Company for the account of any such Non-Managing Member
shall be subject to a continuing election by such Non-Managing Member to cause a
sale by the Company of such proceeds and the prompt distribution of the net cash
proceeds of such sale to the Non-Managing Member. The expenses of any such sale
of securities or other non-cash property shall be allocated to the Non-Managing
Member for whose account the sale is effected. The Managing Member shall not in
any event be liable to the Non-Managing Member for any failure to obtain best
execution or best price in connection with such sale. For purposes of
allocations made pursuant to Section 6.1, property to be distributed in kind
shall be valued at the fair market value thereof by the Managing Member in its
discretion on a date as near as reasonably practicable to the date of such
distribution. For purposes of this Agreement, any Non-Managing Member on whose
behalf the Company sells any securities or other non-cash property pursuant to
this Section 7.1(d) shall be deemed to have received a distribution in the
amount and at the time determined as if the in-kind distribution had in fact
been made to such Non-Managing Member. Distributions of securities or other
property may be subjected to such restrictions on transfer or other conditions
as the Managing Member determines to be necessary or appropriate to comply with
applicable securities laws or pre-existing contractual restrictions.





--------------------------------------------------------------------------------





(e)Limitation on Distributions. Notwithstanding anything to the contrary in this
Agreement, neither the Company nor the Managing Member on behalf of the Company
may make a distribution to any Member if such distribution would violate the
Fund Agreement, the Delaware Act or any other applicable law.
Section 2.Reserves; Withholding of Certain Amounts
.
(a)Subject to Section 3.3, the Managing Member shall have the discretion to
withhold pro rata from all Members amounts otherwise distributable to such
Members in order to provide a reserve for the liabilities or obligations of the
Company (including, without limitation, any potential Clawback Obligation);
provided that, solely with respect to a Non-Continuing Member, the Managing
Member shall have the discretion to withhold on any basis it deems reasonable in
order to provide a reserve for the liabilities or obligations of the Company
(including, without limitation, any potential Clawback Obligation); provided,
further, that, subject to the other provisions of this Article VII, promptly
following the completion of the termination and winding up of the Fund, the
Managing Member shall distribute to the relevant Members all assets of the
Company after provision for, or discharge of, any Company obligations (not
exceeding as to any Member such Member’s then positive Capital Account balance).
(b)The Managing Member may withhold, in its reasonable discretion, from any
payment or distribution to any Member pursuant to this Agreement any amounts due
from such Member to the Company or any Affiliate thereof to the extent not
otherwise paid. The Managing Member may withhold from any distribution or
payment to any Member any amounts required to be withheld under U.S. federal,
state and local tax law and non-U.S. tax law and/or any amounts required to pay,
or to reimburse (on a net after-tax basis) the Company or the other Members for
the payment of, any Company Expenses, taxes and related expenses that the
Managing Member in good faith determines to be properly attributable to such
Member (including, without limitation, withholding taxes and interest,
penalties, additions to tax and expenses described in Section 8.1(d) incurred in
respect thereof). Each Member hereby expressly authorizes the Managing Member
and its Affiliates, to the fullest extent permitted by applicable law, to
withhold from any payment, distribution or other amount otherwise due to such
Member (in any capacity) from the Company or any of its Affiliates, any amount
due from such Member to the Company or any of its Affiliates to the extent not
otherwise paid, any amounts required to be withheld under U.S. federal, state
and local tax law and non-U.S. tax law and any amounts required to pay, or to
reimburse (on a net after-tax basis) the Company or the other Members for the
payment of, any Company Expenses, taxes and related expenses that the Managing
Member in good faith determines to be properly attributable to such Member
(including, without limitation, withholding taxes and interest, penalties,
additions to tax and expenses described in Section 8.1(d) incurred in respect
thereof). Any amounts so withheld and all amounts that the Managing Member
determines in good faith to be properly attributable to any Member that are
withheld or otherwise paid by any Person pursuant to the Code or any provision
of any state, local or foreign tax law shall be treated as having been
distributed or paid, as the case may be, to the applicable Member and shall be
applied by the Managing Member to discharge the obligation in respect of which
such amounts were withheld.
(c)The Managing Member shall give notice of any withholding under this Section
7.2 to each Member affected, specifying the basis therefor.
Section 3.Company Clawback
.
(a)In the event of any Clawback Obligation on the part of the Company, each
Member (including a former Member) that received any distributions from the
Company of Carried Interest Proceeds shall make a Clawback Contribution in cash
to the Company if the Managing Member so demands upon no less than ten (10)
Business Days’ notice in an amount (the “Clawback Repayment Amount”) determined
as follows: The Clawback Repayment Amount of each Member as of such date shall
equal the product of (i) the Clawback Obligation of the Company multiplied by
(ii) such Member’s Carried Interest Percentage.
(b)Notwithstanding the foregoing provisions of Section 7.3(a), in no event shall
a Member’s Clawback Contribution exceed such Member’s After Tax Carried Interest
Proceeds.
(c)The amount paid by a Member pursuant to Section 7.3(a) shall be applied by
the Company to satisfy the Clawback Obligation.
(d)The Managing Member shall maintain records of (i) each Member’s required
Clawback Contributions, (ii) each Member’s interest in any securities or other
property retained by the Company in connection with any in-kind distribution and
(iii) any amounts that may be deducted from future distributions by the Company
to a Member on account of any Clawback Contribution.
Section 4.Member Giveback
.
In the event of any recontribution of distributions required of all investors in
the Fund pursuant to the terms of the Fund Agreement, including Section 11.2
thereof (a “Member Giveback”), each Member that has participated directly or
indirectly in such distributions shall be required to participate in such
required recontribution on a ratable basis, consistent with the intent of the
relevant provisions of the Fund Agreement. Recontribution obligations shall, to
the fullest extent permitted by





--------------------------------------------------------------------------------





applicable law, survive and remain in full force and effect and shall not be
terminated by the fact that a Member has ceased to be a Member of the Company.
Section 5.Interpretive Authority of Managing Member
.
It is understood that the administration of the terms of this Agreement,
including the determination of the amounts to be distributed and allocated to
any Member and the amount of any Clawback Contribution or the participation in
any Member Giveback required of any Member, is subject to interpretation. The
Managing Member shall have the discretionary authority to determine all
questions properly arising in the administration, interpretation and application
of the terms of this Agreement, including the amounts to be allocated and
distributed to Members under this Agreement and the amount of any required
Clawback Contribution or contribution on account of a Member Giveback, and any
such determination made in good faith shall be final and binding on all the
Members.
Section 6.Giveback of Excess Distributions
.
If, as of any date, the aggregate distributions with respect to any Member
exceed the amount to which such Member was entitled pursuant to the provisions
of Article VII, such Member shall be obligated to return immediately such excess
to the Company for re-distribution pursuant to Article VII.
Article XCIII



Article XCIVBOOKS AND RECORDS; REPORTS; CONFIDENTIALITY
Section 1.Records and Accounting; Partnership Representative
.
(a)Proper and complete records and books of account of the Company shall be
maintained by the Managing Member at the Company’s principal place of business
or at such other place as the Managing Member shall determine in accordance with
applicable law. Subject to the provisions of Section 8.4(b), such books and
records shall be available for inspection at reasonable times during business
hours by each Non-Managing Member (other than any Non-Continuing Member) in
accordance with Section 17-305 of the Delaware Act. The Company’s books of
account shall be maintained in U.S. dollars in accordance with U.S. generally
accepted accounting principles or on such other basis as the Managing Member
shall reasonably determine.
(b)Each of the Members acknowledges and agrees that the Company is intended to
be classified and treated as a partnership for U.S. federal income tax purposes,
and the Members hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Company is treated as a partnership
for U.S. federal income tax purposes under the Code and the relevant Treasury
Regulations. Neither the Company nor the Managing Member on behalf of the
Company shall (i) file any election pursuant to Treasury Regulations Section
301.7701-3(c) to be treated as an entity other than a partnership or (ii) elect,
pursuant to Code Section 761(a), to be excluded from the provisions of
subchapter K of the Code.
(c)The Managing Member (or its designee) shall act as, and shall have all the
powers of, the “partnership representative” of the Company within the meaning of
Section 6223(a) of the Code (as amended by Title XI of the Bipartisan Budget Act
of 2015 (such Title XI, including the corresponding provisions of the Code and
Treasury Regulations impacted thereby, and any corresponding provisions of state
or local income tax law, as the same may be amended from time to time, the “2015
Act”)) and any similar provisions under any other state or local or non-U.S.
laws (the “Partnership Representative”), and in each case, is directed and
authorized to take whatever steps it, in his, her or its discretion deems
necessary or desirable to perfect either such designation, including filing any
forms or other documents with the Internal Revenue Service and taking such other
actions as may from time to time be required under the Treasury Regulations. If
any other Person that is not an individual is the Partnership Representative,
the Company shall appoint a “designated individual” for each taxable year (as
described in Treasury Regulation Section 301.6223-1(b)(3)(ii)) (a “Designated
Individual”). The Company may require that, as a condition of an individual’s
appointment as a Designated Individual, the Designated Individual shall agree
that the Company (i) may cause the Designated Individual to resign and (ii) may
cause the Designated Individual to appoint a successor named by the Company.
Each Member hereby consents to each such designation and agrees that upon the
request of the Partnership Representative, it will execute, certify,
acknowledge, deliver, swear to, file and record at the appropriate public
offices such documents as may be necessary or appropriate to evidence its
consent to each such designation. In addition, except as provided above in
subsection (b), the Partnership Representative shall make such elections under
the Code and other relevant tax laws as to the treatment of items of income,
gain, loss, deduction and credit, and as to all other relevant matters, as it
deems necessary or appropriate in a manner consistent with applicable law.
(d)In its capacity as the Partnership Representative, the Partnership
Representative shall be entitled to make an election under Code Section 6226 (or
any similar provision of state or local tax law) to pass through to the Members
any deficiency or adjustment at the Company level, and the Members shall take
such actions as requested by the Partnership Representative consistent with any
such elections made and actions taken by the Partnership Representative. Each
Member’s obligations to comply with the requirements of this Section 8.1(d) and
Section 8.1(e) shall survive the Member’s ceasing to be a Member of the Company
or the termination, dissolution, liquidation and winding up of the Company.





--------------------------------------------------------------------------------





(e)Unless otherwise agreed in writing by the Managing Member, each Member hereby
indemnifies and holds harmless the other Members against any taxes (including
withholding taxes and taxes incurred by the Company or any subsidiary pursuant
to Sections 6221-6235 of the 2015 Act) imposed upon the income of or allocations
or distributions to such Member, as well as interest, penalties or additions to
tax with respect thereto and additional losses, claims, damages or liabilities
arising therefrom or incident thereto. To the extent the Company is required to
pay or withhold any taxes with respect to any Member and there are no
contemporaneous distributions being made to such Member from which the amount of
such taxes may be withheld, the Member shall, notwithstanding any provision of
this Agreement to the contrary, following notice from the Managing Member,
promptly pay to the Company the amount of such taxes. Any amount not paid by a
Member (or former Member) at the time requested by the Managing Member shall
accrue interest at the Prime Rate plus five percent (5%) per annum, compounded
quarterly, until paid, and such Member (or former Member) shall also be liable
to the Company for any damages resulting from a delay in making such payment
beyond the date such payment is requested by the Managing Member, and for this
purpose the fact that the Company could have paid this amount with other funds
shall not be taken into account in determining such damages. Such payment shall
not be treated as a Company Capital Contribution and shall not otherwise affect
the Member’s rights and obligations under this Agreement.
(f)Each Non-Managing Member, by executing this Agreement, agrees that:
(i)when and if Proposed Treasury Regulations Section 1.83-3(1) and the proposed
revenue procedure contained in Notice 2005-43 (together, the “Proposed
Guidance”) become effective, the Company is authorized and directed to, if there
is no material economic or tax detriment, elect the safe harbor described
therein, under which the fair market value of any interest in the Company that
is transferred in connection with the performance of services shall be treated
as being equal to the liquidation value of that interest (the “Safe Harbor”);
and
(ii)while the election described in clause (i) remains effective, the Company
and each of the Members (including any Person to whom an interest in the Company
is transferred in connection with the performance of services) shall comply with
all requirements of the Safe Harbor described in the Proposed Guidance with
respect to all interests in the Company that are transferred in connection with
the performance of services.
Section 2.Reports
.
The Managing Member agrees to make available to each Member (other than any
Non-Continuing Member) the reports made available to investors in the Fund;
provided that Non-Continuing Members shall only receive from the Company such
information as is determined by the Managing Member to be necessary for the
preparation and filing of such Non-Continuing Members’ income tax returns.
Section 3.Valuation
.
Any required determination of the value of any or all of the assets of the
Company for purposes of this Agreement shall be made by the Managing Member in
its discretion, and such determination, absent manifest error, shall be binding
on the Company and each Member.
Section 4.Confidentiality
.
(a)Each Non-Managing Member acknowledges that the information relating to the
terms of this Agreement and other information relating to the Company, the
Members, the Manager, the Fund or any of their respective Affiliates is
confidential and agrees to keep and retain in the strictest confidence all such
information learned by the Non-Managing Member heretofore or hereafter, and not
to disclose any such information to any third party, whether during or after the
time he, she or it is a Non-Managing Member, except as is necessary for the
proper purposes of the Company or the Fund (and provided that any such party to
whom information has been disclosed shall have agreed to keep such information
confidential in accordance with the terms of this Section 8.4(a)), and except
(i) for disclosure required by court order, subpoena or other government
process, (ii) any such information which is, or through no fault of any
Non-Managing Member becomes, available to the public or (iii) any disclosure
explicitly consented to by the Managing Member in its discretion.
Notwithstanding the foregoing, a Non-Managing Member may disclose information
relating to its Interest in the Company to such Non-Managing Member’s legal, tax
or financial advisors on a confidential basis and to the extent necessary for
the purposes of advising such Non-Managing Member; provided, that such
Non-Managing Member shall remain responsible for any disclosure of such
information by such Persons in violation of the provisions of this Section 8.4.
For the avoidance of doubt, any investment performance information of the
Company, the Manager, the Fund and any of their respective Affiliates belongs to
such Person and each Member (including any Non-Continuing Member) agrees not to,
and to cause such Person’s Affiliates not to, directly or indirectly use, rely
on, disclose or make accessible any such investment performance information to
any third party other than in furtherance of the business of the Manager or its
Affiliates or otherwise use, market, promote or claim as his, her or its own any
such investment





--------------------------------------------------------------------------------





performance information, without the prior written consent of the Managing
Member, which consent may be withheld by the Managing Member in its discretion.
(b)Each Non-Managing Member, to the fullest extent permitted by law, waives, and
covenants not to assert, any claim or entitlement whatsoever to gain access to
any information relating to any other Non-Managing Member. The Managing Member
may, to the maximum extent permitted by applicable law, keep any information
confidential from any Non-Managing Member, for such period of time as the
Managing Member determines in its discretion (including information requested by
such Non-Managing Member pursuant to Section 8.1, but excluding any financial
statements required to be furnished to Non-Managing Members pursuant to Section
8.2).
Article XCV

Article XCVITRANSFERS; CERTAIN WITHDRAWALS
Section 1.Transfer and Assignment of Company Interest
.
(a)Except as otherwise set forth in this Section 9.1, a Non-Managing Member may
not, directly or indirectly, sell, exchange, transfer, assign, pledge or
otherwise dispose of all or any part of any of such Non-Managing Member’s
Interest (or solicit offers for any such sale or other disposition) without the
consent of the Managing Member, which consent may be granted or withheld in its
discretion (for any reason or no reason) and may be made subject to such
conditions as the Managing Member deems appropriate; provided that the Managing
Member shall not unreasonably withhold or delay its consent with respect to the
proposed transfer by an Individual Member to a related Vehicle Member that has
already been admitted to the Company. For the avoidance of doubt, the Manager
Member may, directly or indirectly, sell, exchange, transfer, assign, pledge or
otherwise dispose of all or any part of any of its Interest without the consent
of the Non-Managing Members.
(b)Except as otherwise provided herein, the Managing Member shall in its
discretion have the authority to admit any transferee of an Interest as a
substituted Non-Managing Member. Any substituted Non-Managing Member must adhere
to and agree to be bound by this Agreement prior to being admitted as a Member.
(c)Notwithstanding anything to the contrary contained herein, no Non-Managing
Member shall directly or indirectly transfer any portion of such Non-Managing
Member’s Interest if such transfer would reasonably be expected to (i) cause the
Company to be treated as a “publicly traded partnership” within the meaning of
Code Section 7704 or (ii) result in the creation of a potential REIT
qualification problem under the ownership requirements in Code Section 856(a)(5)
or 856(a)(6) or any other requirements of Code Sections 856-857 for any
Subsidiary REIT.
(d)If any transfer of a Non-Managing Member’s Interest shall occur at any time
other than the end of the Company’s Fiscal Year, the distributive shares of the
various items of Company income, gain, loss, and expense as computed for tax
purposes and the related distributions shall be allocated between the transferor
and the transferee on a basis consistent with applicable requirements under
Section 706 of the Code as determined by the Managing Member in its sole
discretion.
Section 2.Vehicle Members
.
A Vehicle Member may, with the express consent of the Managing Member (but not
otherwise), be admitted to the Company and hold an Interest in the Company for
the benefit of a Person who would otherwise be eligible to be an Individual
Member (the “Designated Employee”) or any of the Designated Employee’s immediate
family members, heirs and legatees; provided that such Designated Employee shall
retain all voting rights with respect to such Interest. A Vehicle Member may
also hold two or more separate Interests, in which case such Interests shall be
identified as separate Interests on the books and records of the Company, and
separate sub-accounts shall be established in respect thereof, and the
provisions of this Agreement shall be applied as if each such Interest were held
by a separate Individual Member. The provisions of this Agreement shall be
interpreted and applied to the extent necessary, as determined in good faith by
the Managing Member, so as to have substantive application to the Vehicle Member
as if the Vehicle Member were a full participant of an Interest held by the
Designated Employee, including without limitation in the operation of Section
5.1 (Participation in Carried Interest Proceeds), Section 5.2 (Reduction of
Participation Upon Becoming a Non-Continuing Member), Section 7.3 (Company
Clawback) and Schedule I (Terms Applicable to Non-Continuing Members). The
Designated Employee shall be deemed to have agreed to be jointly and severally
liable with the Vehicle Member for the obligations of such Vehicle Member with
respect to the Interest held by such Vehicle Member, and all obligations of such
Designated Employee and such Vehicle Member (and all remedies for breach of such
obligations) shall apply on a joint and several basis. If there are multiple
Vehicle Members with respect to a Designated Employee, those Vehicle Members
shall be deemed to have agreed to be jointly and severally liable with such
Designated Employee for all obligations with respect to the Interests held by
the Designated Employee and all of such Designated Employee’s Vehicle Members.





--------------------------------------------------------------------------------





Article XCVII



Article XCVIIIEXCULPATION AND INDEMNIFICATION
Section 1.Liability, Limitation, Indemnification and Contribution
.
Notwithstanding anything to the contrary contained in this Agreement or
otherwise applicable provision of law or equity, to the maximum extent permitted
by the Delaware Act, a Covered Person shall owe no duties (including fiduciary
duties) to the Company, to any Member or to any other Covered Person; provided,
however that a Covered Person shall have the duty to act in accordance with the
Delaware Act and the implied contractual covenant of good faith and fair
dealing.
(a)To the maximum extent not prohibited by applicable law, the Company shall
indemnify each Covered Person against any Claim, except to the extent that such
Covered Person has been determined ultimately by a court of competent
jurisdiction to have engaged in Disabling Conduct. Unless otherwise determined
by the Managing Member in its discretion, the Company shall not indemnify any
Non-Managing Member against any Claims that were directly and proximately caused
by an internal dispute solely among such Member and one or more other Members
that has not arisen as a result of a Claim or potential Claim by a third party.
The Company may in the sole judgment of the Managing Member pay the expenses
incurred by any such Person indemnifiable hereunder, as such expenses are
incurred, in connection with any proceeding in advance of the final disposition.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or a plea of nolo contendere or its equivalent, shall
not, of itself, create a presumption that a Covered Person engaged in Disabling
Conduct. The Company’s obligation, if any, to indemnify or advance expenses to
any Covered Person is intended to be secondary to any such obligation of, and
shall be reduced by any amount such Person may collect as indemnification or
advancement from, the Fund or any portfolio company or subsidiary thereof.
(b)Notwithstanding anything to the contrary in this Agreement, the Company may,
in the sole judgment of the Managing Member, pay any obligations or liabilities
arising out of this Section 10.1 as a secondary indemnitor at any time prior to
any primary indemnitor making any payments any such primary indemnitor owes, it
being understood that any such payment by the Company shall not constitute a
waiver of any right of contribution or subrogation to which the Company is
entitled (including against any primary indemnitor) or relieve any other
indemnitor from any indemnity obligations. Neither the Managing Member nor the
Company shall be required to seek indemnification or contribution from any other
sources with respect to any amounts paid by the Company in accordance with this
Section 10.1, except to the extent set forth in Section 10.1(c).
(c)Before causing the Company to make payments pursuant to this Section 10.1 to
any Covered Person entitled to seek indemnification hereunder, the Managing
Member shall, on behalf of itself or such Covered Person, to the extent that the
Managing Member reasonably believes that amounts are recoverable, first use
commercially reasonable efforts to seek indemnification (i) from applicable
third party insurance policies (if any) or (ii) based on applicable
indemnification rights against the Fund and its portfolio companies; provided
that the Managing Member may cause the Company to make indemnification payments
under this Section 10.1 at any time if the Managing Member reasonably believes
that such Covered Person will not receive timely indemnification on terms
reasonably acceptable to such Covered Person from such other sources or if such
indemnification is to pay the expenses incurred by such Covered Person in
advance of the final disposition in accordance with this Section 10.1.
(d)The rights provided to any Covered Person by this Section 10.1 shall be
enforceable against the Company only by such Covered Person.
(e)The indemnification and reimbursement of expenses provided by this
Section 10.1 shall not be deemed exclusive of any other rights to which those
seeking indemnification or reimbursement of expenses may be entitled under any
other instrument or by reason of any other action or otherwise.
(f)The Managing Member is specifically authorized and empowered for and on
behalf of the Company to enter into any agreement with any Covered Person, deed
poll or other instrument that the Managing Member considers to be necessary or
advisable to give full effect to the provisions of this Section 10.1.
Section 2.Survival of Rights
.
The provisions of this Article X shall continue to afford protection to each
Covered Person regardless of whether such Covered Person remains in the position
or capacity pursuant to which such Covered Person became entitled to
indemnification under this Article X and regardless of any subsequent amendment
to this Agreement, and no amendment to this Agreement shall reduce or restrict
the extent to which these indemnification provisions apply to actions taken or
omissions made prior to the date of such amendment. The provisions of Sections
7.3, 8.4 and 13.2(b) shall continue to apply to a Person who was formerly a
Member, notwithstanding that such Person is no longer a Member.





--------------------------------------------------------------------------------





Article XCIX



Article CDISSOLUTION AND WINDING UP
Section 1.Term
.
(a)The Company shall commence being wound up and dissolved in accordance with
this Article XI, pursuant to the Delaware Act, upon such time as the Fund has
completed its termination and winding up, unless sooner terminated by an order
of the court pursuant to the Delaware Act.
(b)Except as provided in this Section 11.1, the death, resignation, expulsion,
bankruptcy or dissolution of a Member shall not result in the dissolution of the
Company.
Section 2.Winding Up
.
(a)Upon the completion of the termination and winding up of the Fund, the
business of the Company shall be wound up in an orderly manner by the Managing
Member.
(b)Subject to the Delaware Act, after all liabilities have been satisfied or
duly provided for, the remaining assets shall be distributed to the Members in
accordance with Article VII.
(c)A reasonable time period shall be allowed for the orderly winding up of the
assets of the Company and the discharge of liabilities to creditors so as to
enable the Managing Member to seek to minimize potential losses upon such
winding up. The Company shall be dissolved when all of the assets of the Company
shall have been distributed to the Members in accordance with this Section 11.2,
and the Certificate shall have been canceled in the manner required by the
Delaware Act.
Article CI

Article CIIREPRESENTATIONS AND WARRANTIES
Each Non-Managing Member hereby makes the following representations, warranties
and covenants:
Section 1.Legal Capacity, etc.
Such Non-Managing Member has all requisite legal capacity to be a Non-Managing
Member of the Company, to acquire and hold its Interest and to execute, deliver
and comply with the terms of this Agreement. The execution and delivery by such
Non-Managing Member (including pursuant to any power of attorney granted
pursuant to an Award Letter or otherwise) of, and compliance by such
Non-Managing Member with, this Agreement (or any such Award Letter or other
agreement or instrument executed by such Non-Managing Member in connection with
its participation in the Company) does not conflict with, or constitute a
default under, any instruments governing such Non-Managing Member, any law,
regulation or order, or any agreement to which such Non-Managing Member is a
party or by which such Non-Managing Member is bound. This Agreement has been
duly executed by such Non-Managing Member and constitutes a valid and legally
binding agreement of such Non-Managing Member, enforceable against such
Non-Managing Member in accordance with its terms.
Section 2.Investment Risks
.
Such Non-Managing Member has such knowledge and experience in financial, tax and
business matters as to enable it to evaluate the merits and risks of an
investment in the Company, and to make an informed investment decision with
respect thereto, is able to bear the risks of an investment in the Company and
understands the risks of, and other considerations relating to, a purchase of an
Interest. Such Non-Managing Member has been furnished any materials it has
requested relating to this Agreement, the investment made hereby and the Fund,
including the Fund’s confidential private placement memorandum and all
supplements thereto and the Fund Agreement, and has been afforded the
opportunity to ask questions of the Managing Member and to obtain any additional
information requested. Such Non-Managing Member understands the risks of an
investment in the Company, and is not relying upon any other information,
representation or warranty by the Company, the Managing Member or any of its
agents in determining to invest in the Company other than as set forth herein.
Such Non-Managing Member has consulted to the extent deemed appropriate by such
Non-Managing Member with such Non-Managing Member’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the
Company and on that basis believes that an investment in the Company is suitable
and appropriate for such Non-Managing Member.
Section 3.No Illegal Activity or Proscribed Persons
.
(a)The funds to be invested by such Non-Managing Member under this Agreement are
not derived from illegal or illegitimate activities and do not otherwise
contravene United States federal or state laws or regulations, including but not
limited to anti-money laundering laws.
(b)None of such Non-Managing Member or any of its Affiliates is a country,
territory, person or entity named on any list of proscribed persons maintained
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), nor
is such Non-Managing Member or any of its Affiliates a person or entity with
whom dealings are prohibited under any OFAC regulations.





--------------------------------------------------------------------------------





Section 4.U.S. Tax Forms
.
Such Member has executed and provided the Company properly completed copies of
IRS Form W-8 or W-9, as applicable, which are valid as of the date hereof, and
will promptly provide any additional information or documentation requested by
the Managing Member relating to tax matters; if any such information or
documentation previously provided becomes incorrect or obsolete, such Member
will promptly notify the Managing Member and provide applicable updated
information and documentation.
Section 5.Securities Law Matters
.
(a)Such Non-Managing Member is an “accredited investor” within the meaning of
Rule 501 under the Securities Act of 1933, as amended. Such Non-Managing Member
is investing for its own account for investment purposes only and not for the
account of or with a view to distribution to any other Person. In addition, each
Member (i) is a “qualified purchaser” as defined in Section 2(a)(51) of the
Investment Company Act or (ii) is (or is a Vehicle Member of a Designated
Employee who is) a “knowledgeable employee,” as defined in Rule 3c-5(a)(4)
promulgated under the Investment Company Act, of the Manager because such Person
is either or both of (x) a president, vice president in charge of a principal
business unit, division or function, or other officer of the Manager who
performs a policy-making function, or a director, trustee, general partner, or
person serving in a similar capacity for the Manager or (y) an employee of the
Manager (other than an employee performing solely clerical, secretarial or
administrative functions with regard to such company or its investments) who, in
connection with his or her regular functions or duties, participates in the
investment activities of the Fund or any other fund managed by the Manager, and
has been providing such functions or duties for or on behalf of the Manager, or
substantially similar functions or duties for or on behalf of another company,
for at least the past twelve (12) months.
(b)Such Non-Managing Member , and if such Non-Managing Member is not the sole
beneficial owner (as defined under Rule 13d-3 of the Exchange Act) of its
Interest, any such other beneficial owner, has not been subject to any
Disqualifying Event that, assuming such Non-Managing Member is the beneficial
owner of at least twenty percent (20%) of the Company’s outstanding voting
equity securities, would either (i) require disclosure of such Disqualifying
Event under the provisions of Rule 506(e) promulgated under the Securities Act
in connection with the use of the Rule 506 exemption under the Securities Act
for the offer and sale of the Interest or (ii) result in disqualification under
Rule 506(d)(1) promulgated under the Securities Act of the Company’s use of such
exemption for the offer and sale of the Interest. Each Non-Managing Member shall
provide the Company and the Managing Member with prompt written notice if it or
any such beneficial owner is subject to, or experiences, a Disqualifying Event.
(c)Such Non-Managing Member understands that the Interests have not been
registered under the Securities Act, the securities laws of any state or the
securities laws of any other jurisdiction, nor is such registration
contemplated. Such Non-Managing Member understands and agrees further that
Interests must be held indefinitely unless they are subsequently registered
under the Securities Act and any appropriate state or other securities laws or
an exemption from registration under the Securities Act and these laws covering
the sale of Interests is available. Even if such an exemption is available, the
assignability and transferability of Interests shall be governed by this
Agreement, which prohibits transfer of Interests (economic or otherwise) without
the written consent of the Managing Member, which may be withheld in its
discretion.
Article CIII

Article CIVMISCELLANEOUS
Section 1.Termination
.
Unless otherwise set forth in a Non-Managing Member’s Award Letter, such
Non-Managing Member may be terminated by the Managing Member in its discretion
(for any reason or no reason) at any time, and such Non-Managing Member shall
immediately become a Non-Continuing Member. Each Continuing Employee shall be
subject to the terms and conditions of Section A5 of Schedule I during the term
of his or her employment with, or service as an officer of, the Company or any
of its Affiliates and for such additional period upon becoming a Non-Continuing
Member as specified in Schedule I.
Section 2.Restrictive Covenants
.
Notwithstanding anything to the contrary contained in this Agreement, if any
Member has (a) an Award Letter with the Company, the Managing Member, the
Manager or any of their Affiliates that contains non-solicitation,
non-competition or non-disparagement provisions and/or (b) an Employment
Agreement with the Company, the Managing Member, the Manager or any of their
Affiliates that contains non-solicitation, non-competition or non-disparagement
provisions, in each case, such provisions shall supersede any applicable
corresponding provisions of this Agreement with respect to such Member.





--------------------------------------------------------------------------------





Section 3.Governing Law; Severability; Jurisdiction
.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware. In particular, it shall be construed to the maximum
extent possible to comply with all of the terms and conditions of the Delaware
Act. If, nevertheless, it shall be determined by a court of competent
jurisdiction that any provision or wording of this Agreement shall be invalid or
unenforceable under the Delaware Act or other applicable law, such invalidity or
unenforceability shall not invalidate the entire Agreement. This Agreement shall
be construed so as to limit any term or provision so as to make it enforceable
or valid within the requirements of the Delaware Act or any applicable law, and,
in the event such term or provision cannot be so limited, this Agreement shall
be construed to omit such invalid or unenforceable provisions.
Section 4.Amendments
.
(a)Except as may be otherwise required by applicable law or as otherwise set
forth herein, this Agreement may be amended, or provisions hereof waived, by the
Managing Member in its discretion without the approval of any Member.
(b)Notwithstanding the provisions of Section 13.4(a), no purported amendment to
this Agreement may, without the approval of the affected Member, (i) other than
as set forth in this Agreement, adversely affect the entitlements of a Member
disproportionately to its effect on the other Members without such Member’s
consent, (ii) increase the liability of such Member beyond the liability of such
Member expressly set forth in this Agreement or otherwise adversely modify or
affect the limited liability of such Member, or (iii) change the method of
allocations or distributions made under Article V, Article VI or Article VII in
a manner adverse to such Member.
(c)Upon requisite approval of an amendment as described herein and without any
further action or execution by any other Person, including any Member, (i) any
amendment, restatement, modification or waiver of this Agreement may be
implemented and reflected in a writing executed solely by the Managing Member,
and (ii) each Member and any other party to or bound by this Agreement shall be
deemed a party to and bound by such amendment, restatement, modification or
waiver of this Agreement. The Managing Member shall give written notice of any
amendment to this Agreement to all of the Members.
(d)Each Member agrees that if the Managing Member has not received, within such
reasonable time period as may be specified by the Managing Member (which time
period in any event shall not be fewer than twenty (20) days and any time period
so specified shall be subject to extension in the discretion of the Managing
Member) in any request to such Member for consent, waiver or approval (including
any request under Section 13.4(b)) and after the Managing Member has sent a
follow-up notice to such Member at least ten (10) days prior to the end of such
time period so specified, any notice from such Member indicating its consent,
approval or disapproval of any matter requested to be consented to or approved
to by such Member, such Member shall, to the fullest extent permitted by law, be
deemed for purposes of this Agreement to have indicated its approval or consent
to such matter. Any request to a Member for consent, waiver or approval (and the
relevant follow-up notice) shall contain a statement to the effect that if a
Member fails to deliver a notice indicating its consent, approval or disapproval
to such request, such Member shall be deemed to have indicated its consent or
approval to the matter covered by such request as provided in this Section
13.4(d).
Section 5.Successors; Counterparts; Signatures
.
This Agreement (a) shall be binding as to the executors, administrators,
estates, heirs and legal successors of the Members and (b) may be executed in
several counterparts with the same effect as if the parties executing the
several counterparts had all executed one counterpart. Any signature on the
signature page of this Agreement may be an original or a facsimile or
electronically transmitted signature.
Section 6.Interpretation
.
In the case of all terms used in this Agreement, the singular shall include the
plural and the masculine gender shall include the feminine and neuter, and vice
versa, as the context required. For the avoidance of doubt, any reference herein
to an entity which has been the subject of a conversion shall be deemed to
include reference to such entity’s successor, and any reference to any agreement
shall be deemed to include any amendment, restatement or successor agreement.
Section 7.Power of Attorney
.
(a)Each Non-Managing Member does hereby (and shall by its execution of an Award
Letter) constitute and appoint the Managing Member as its true and lawful
representative, agent and attorney-in-fact, in its name, place and stead to
make, execute, sign and file (i) any amendment to this Agreement which complies
with the provisions of this Agreement (including any Award Letter which amends
or varies the provisions hereof with respect to one or more Members), (ii) any
documentation required in connection with the admission of a Person as a Member
of the Company, (iii) any election authorized by Section 5.1, (iv) any
documentation required in connection with the default of a Non-





--------------------------------------------------------------------------------





Managing Member including, as applicable, a security agreement and any notices
in connection therewith as contemplated by Section 4.2 and (v) all such other
instruments, documents and certificates which, in the opinion of legal counsel
to the Company, may from time to time be required by the laws of the United
States of America, the State of Delaware or any other jurisdiction, or any
political subdivision or agency thereof, or which such legal counsel may deem
necessary or appropriate to effectuate, implement and continue the valid and
subsisting existence and business of the Company as a limited liability company.
(b)The power of attorney granted hereby is irrevocable, is intended to secure an
interest in property and shall (i) survive and not be affected by the subsequent
death, disability or bankruptcy of the Non-Managing Member granting the same or
the transfer of all or any portion of such Non-Managing Member’s Interest, and
(ii) extend to such Non-Managing Member’s successors, assigns and legal
representatives.
Section 8.No Decree of Dissolution
.
To the fullest extent permitted by applicable law, each Non-Managing Member
covenants that, except with the consent of the Managing Member, it shall not
apply for a decree of dissolution, file a bill for partnership or company
accounting or seek the appointment by a court of a liquidator for the Company.
Section 9.Determinations of the Members; Non-Continuing Status
.
Unless otherwise specified in this Agreement, and notwithstanding any provisions
of law or equity to the contrary, any determination, decision, consent, vote or
judgment of, or exercise of discretion by, or action taken or omitted to be
taken by, a Member (including, for the avoidance of doubt, the Managing Member)
under this Agreement may be made, given, exercised, taken or omitted as such
Member shall determine in its sole and absolute discretion, and in connection
therewith with the foregoing, such Member shall be entitled to consider only
such interests and factors as they deem appropriate, including their own
interests. Notwithstanding anything to the contrary contained in this Agreement,
the Interests of any Non-Continuing Member shall be solely economic, and any
Non-Continuing Member shall have no rights hereunder other than such
Non-Continuing Member’s rights, if any, to receive distributions or other
payments pursuant to this Agreement. For the avoidance of doubt, a
Non-Continuing Member shall not participate in any determination, decision,
consent, vote or judgment of, or exercise of discretion by, or action taken or
omitted to be taken by, the Members under this Agreement.
Section 10.Notices
.
All notices, requests and other communications to any party hereunder shall be
in writing (including a facsimile, electronic mail, other electronic means or
similar writing) and shall be given to such party at its address, electronic
mail address or facsimile number set forth in a schedule filed with the records
of the Company or such other address, electronic mail address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Managing Member (if such party is a Non-Managing Member) or to all Non-Managing
Members (if such party is the Managing Member). Each such notice, request or
other communication shall be effective (a) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified pursuant to this
Section 13.10, (b) if given by electronic mail, when sent, (c) if given by mail,
72 hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iv) if given by any other means,
when delivered at the address specified pursuant to this Section 13.10.
Section 11.Further Assurances
.
Each Member shall execute all such certificates and other documents and shall do
all such filing, recording, publishing and other acts as the Managing Member
deems appropriate to comply with the requirements of the Delaware Act for the
operation of the Company and to comply with any applicable laws, rules and
regulations relating to the acquisition, operation or holding of the property of
the Company. Each Non-Managing Member shall procure a written consent in the
form attached hereto as Exhibit A from such Non-Managing Member’s spouse (if
any) (a) acknowledging, among other things, the transfer restrictions set forth
herein and (b) agreeing to grant such Non-Managing Member and the Company the
right to compulsorily withdraw, transfer or otherwise repurchase any Interest
received by such spouse in any divorce or marital settlement proceeding.
Section 12.Entire Agreement
.
This Agreement, together with any Award Letter executed by the Company and one
or more Non-Managing Members modifying or supplementing the terms of this
Agreement with respect to one or more such Non-Managing Members, constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes any prior agreement or understanding with respect to the subject
matter hereof. The parties hereto acknowledge that, notwithstanding anything to
the contrary contained in this Agreement (including Section 13.4), (a) the
Managing Member, on its own behalf or on behalf of the





--------------------------------------------------------------------------------





Company and (b) the Manager or any of its Affiliates, without any act, consent
or approval of any other Member, may enter into an Award Letter or an Employment
Agreement, in each case, which has the effect of establishing rights under, or
altering or supplementing the terms of, this Agreement. The parties agree that
(i) any rights established, or any terms of this Agreement altered or
supplemented, in an Award Letter to or with a Member shall govern with respect
to such Member notwithstanding any other provision of this Agreement and
(ii) subject to Section 13.2, any rights established, or any terms of this
Agreement altered or supplemented, in an Employment Agreement to or with a
Member shall be superseded by the terms of this Agreement with respect to such
Member. The other Members shall have no recourse against the Company, any Member
or any of their respective Affiliates in the event that certain Members receive
additional or different rights or terms as a result of such Award Letters or
Employment Agreements.
[The remainder of this page is intentionally left blank.]
        


[Signature Page to A&R LLC Agreement of Medley Caddo Investors LLC]


        


[Signature Page to A&R LLC Agreement of Medley Caddo Investors LLC]


IN WITNESS WHEREOF, the undersigned have duly executed and unconditionally
delivered this Agreement as of the day and year first above written.
Managing Member:
MEDLEY CAPITAL LLC


    
By:    
Title:    


Non-Managing Members:








        
[_______________]





--------------------------------------------------------------------------------











S.I-2    
103034577.5


SCHEDULE I


Terms Applicable to Non-Continuing Members


This Schedule I to the Amended and Restated Limited Liability Company Agreement
of Medley Caddo Investors LLC (as amended from time to time, the “Agreement”),
which is an integral part of the Agreement, sets out the terms applicable to the
participation of a Non-Managing Member that has become a Non-Continuing Member.
The terms of this Schedule I will apply to any Non-Managing Member absent any
modification in any Award Letter or other instrument adopted by the Managing
Member in accordance with the Agreement.


A1.    Reduction of Carried Interest Percentages.
(a)    The following provisions shall apply in the event a Non-Managing Member
becomes a Non-Continuing Member:
(i)    If such Member becomes a Non-Continuing Member following the occurrence
of a Cause (as defined below) event with respect to such Member (or any
Designated Employee to which a Vehicle Member that is a Non-Managing Member
relates), the Carried Interest Percentages of such Member shall be reduced to
zero and such Member shall have no right to receive any further distributions
from the Company. For the avoidance of doubt, such Member shall forfeit any
amounts in such Member’s Capital Account in respect of such Member’s Carried
Interest.
(ii)    If such Member becomes a Non-Continuing Member due to any reason other
than a Cause event with respect to such Member (or any Designated Employee to
which a Vehicle Member that is a Non-Managing Member relates), the Carried
Interest Percentages of such Member shall not be subject to any reduction
hereunder.
(iii)    Notwithstanding Section A1(a)(ii), if, after a Member (or any
Designated Employee to which a Vehicle Member that is a Member relates) becomes
a Non-Continuing Member, the Managing Member determines (in its discretion) that
such Non-Continuing Member could have been terminated for Cause, the Carried
Interest Percentages of such Member shall immediately be reduced to zero and
such Member shall have no right to receive any further distributions from the
Company.
(iv)    As used herein, “Cause” means, as to any Non-Managing Member (or any
Designated Employee to which a Vehicle Member that is a Non-Managing Member
relates), (A) such Non-Managing Member’s fraud or embezzlement, (B) such
Non-Managing Member’s conviction for, or the entering of a plea of guilty or
nolo contendere to, a financial crime that constitutes a felony (or any
state-law equivalent) or that involves moral turpitude, (C) such Non-Managing
Member’s conviction for any other criminal act that has a material adverse
effect on the property, operations, business or reputation of the Company or any
of its Affiliates and (D) any other conduct of such Non-Managing Member which
would be treated as “cause” under any





--------------------------------------------------------------------------------





Employment Agreement or unitholder agreement between such Non-Managing Member
and the Managing Member or its Affiliates.
(c)    Authority of Managing Member. The Managing Member may, in its discretion,
reduce all or any Carried Interest Percentage of any Non-Continuing Member by a
lesser amount than that which would apply under the foregoing principles.
(d)    Reallocation of Carried Interest Percentages. Any reduction in the
Carried Interest Percentages of a Non-Continuing Member shall be reallocated to
the Managing Member, unless otherwise determined by the Managing Member.
A2.    Adjustment of Carried Interest Percentages. Unless otherwise determined
by the Managing Member, the Company Capital Contribution obligations (other than
any Clawback Obligations), if any, of any Member whose Carried Interest
Percentages have increased as a result of the reduction of the Carried Interest
Percentages of any Non-Continuing Member shall be increased by the amount of the
reduction in such Non-Continuing Member’s Company Capital Contribution
obligations, if any, pursuant to this Schedule I, in the same proportions as
such Carried Interest Percentages were increased.








4







































--------------------------------------------------------------------------------





EXHIBIT A
SPOUSAL CONSENT


I acknowledge that I have read that certain Amended and Restated Limited
Liability Company Agreement, dated as of November [__], 2018 of Medley Caddo
Investors LLC (as amended, the “LLC Agreement”) to which my spouse (or his or
her Vehicle Member (as defined in the LLC Agreement)) has agreed to become a
party, and that I understand its contents. I am aware that the LLC Agreement
imposes certain obligations upon my spouse (and/or his or her Vehicle Member),
including, without limitation, restrictions on the transfer of my spouse’s
Interest (as defined in the LLC Agreement). I hereby agree that I have no rights
to become a Member and no rights to any Interest, the transfer of which is
restricted under the LLC Agreement or, vis-à-vis the Company or any Member
(other than my spouse), to any proceeds therefrom, and I agree that the
foregoing is binding upon any community property interest or marital settlement
awards I may now or hereafter own or receive and regardless of any termination
of my marital relationship with a Member or Designated Employee (as defined in
the LLC Agreement) for any reason. For the avoidance of doubt, I acknowledge and
agree that the intent of this Spousal Consent is not to operate as a waiver of
claims against my spouse, but to insulate the Company from the effect of any
such claims as a condition to the grant of rights to my spouse hereunder. I
hereby grant Medley Caddo Investors LLC the right to compulsorily withdraw,
transfer or otherwise repurchase any Interest or portion thereof I receive upon
any community property interest or marital settlement awards.


Dated as of __________, 20__
_______________________________
Signature of Spouse
_______________________________
Name

































--------------------------------------------------------------------------------





EXHIBIT E


Medley Capital LLC
280 Park Avenue, 6th Floor East
New York, NY 10017


November [__], 2018


[Name of recipient]
[Address]


Re: [Insert LLC name]


Dear [Name]:
Subject to your execution of this letter agreement, which shall be considered an
“Award Letter” for purposes of the Company Agreement (as defined below) (this
“Award Letter”), Medley Capital LLC, a Delaware limited liability company (the
“Managing Member”), is pleased to confirm your admission to [Insert LLC name]
(the “Company”) as a Member as of November [__], 2018.
You agree to become a Non-Managing Member as defined in and subject to all the
terms of the Amended and Restated Limited Liability Company Agreement of the
Company, dated as of November [__], 2018, a copy of which has been provided to
you (as the same may be further amended from time to time, the “Company
Agreement”). Each capitalized term used and not otherwise defined herein shall
have the meaning ascribed to it in the Company Agreement.
For purposes of Section 2.6 of the Company Agreement, pursuant to this Award
Letter, you are awarded a Carried Interest Percentage of [ ] and [ ]-tenths
percent (__._%).
[Signature page immediately follows.]





























--------------------------------------------------------------------------------





CHI:3027556.3






If you have any questions, please contact John Fredericks (email
john.fredericks@mdly.com or telephone (415) 321-3180). Otherwise, please sign a
copy of this Award Letter in the space indicated below and return it to John
Fredericks.


Sincerely,
Medley Capital LLC, in its capacity as managing member of the Company


By:                        
Name:    
Title:


MEMBER:
The undersigned accepts and agrees to the foregoing, and
hereby accedes to, and agrees to be bound by, the terms
of the Company Agreement as a Non-Managing Member:






                                                                   
[Name of recipient]















































--------------------------------------------------------------------------------





EXHIBIT F


Carried Interest Percentages Awarded






Employee Name or ID
 
Medley RealD Investors LLC
 
Medley Avantor Investors LLC
 
Medley Cloverleaf Investors LLC
 
Medley Caddo Investors LLC
Employee ID 172
 
30.7%
 
30.7%
 
30.7%
 
30.7%
Christopher Taube (related party)
 
9.8%
 
7.7%
 
9.3%
 
8.2%
Richard T. Allorto, Jr. (named executive)
 
5.9%
 
4.6%
 
5.6%
 
4.9%
John D. Fredericks (named executive)
 
5.9%
 
4.6%
 
5.6%
 
4.9%
Employee ID 804
 
5.9%
 
4.6%
 
5.6%
 
4.9%
Brook Taube (named executive)
 
3.9%
 
3.1%
 
3.7%
 
3.3%
Seth Taube (named executive)
 
3.9%
 
3.1%
 
3.7%
 
3.3%
Jeffrey Tonkel (named executive)
 
3.9%
 
3.1%
 
3.7%
 
3.3%
Employee ID 157
 
0.0%
 
8.7%
 
0.0%
 
0.0%
Employee ID 216
 
0.0%
 
0.0%
 
2.2%
 
2.2%
Employee ID 167
 
0.0%
 
0.0%
 
0.0%
 
2.2%
Employee ID 196
 
0.0%
 
0.0%
 
0.0%
 
2.2%
TOTAL:
 
69.9%
 
70.2%
 
70.1%
 
70.1%








